Exhibit 10.1

EXECUTION VERSION

 

--------------------------------------------------------------------------------

$1,050,000,000

CREDIT AGREEMENT

dated as of July 11, 2007,

among

HERCULES OFFSHORE, INC.,

as Borrower,

THE SUBSIDIARIES PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

UBS SECURITIES LLC,

as Arranger and Bookmanager,

UBS AG, STAMFORD BRANCH,

as Issuing Bank, Administrative Agent and Collateral Agent,

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

and

JEFFERIES FINANCE LLC,

as Co-Documentation Agents,

AMEGY BANK, NATIONAL ASSOCIATION

and

COMERICA BANK,

as Co-Syndication Agents,

and

UBS LOAN FINANCE LLC,

as Swingline Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

  

Page

ARTICLE I DEFINITIONS SECTION 1.01    Defined Terms    2 SECTION 1.02   
Classification of Loans and Borrowings    36 SECTION 1.03    Terms Generally   
36 SECTION 1.04    Accounting Terms; GAAP    36 SECTION 1.05    Resolution of
Drafting Ambiguities    37 ARTICLE II THE CREDITS SECTION 2.01    Commitments   
37 SECTION 2.02    Loans    37 SECTION 2.03    Borrowing Procedure    38 SECTION
2.04    Evidence of Debt; Repayment of Loans    39 SECTION 2.05    Fees    40
SECTION 2.06    Interest on Loans    41 SECTION 2.07    Termination and
Reduction of Commitments    42 SECTION 2.08    Interest Elections    42 SECTION
2.09    Amortization of Term Borrowings    43 SECTION 2.10    Optional and
Mandatory Prepayments of Loans    43 SECTION 2.11    Alternate Rate of Interest
   47 SECTION 2.12    Yield Protection    47 SECTION 2.13    Breakage Payments
   49 SECTION 2.14    Payments Generally; Pro Rata Treatment; Sharing of Setoffs
   49 SECTION 2.15    Taxes    51 SECTION 2.16    Mitigation Obligations;
Replacement of Lenders    53 SECTION 2.17    Swingline Loans    54 SECTION 2.18
   Letters of Credit    55 SECTION 2.19    Increase in Commitments    62 ARTICLE
III REPRESENTATIONS AND WARRANTIES SECTION 3.01    Organization; Powers    64
SECTION 3.02    Authorization; Enforceability    64 SECTION 3.03    No Conflicts
   65 SECTION 3.04    Financial Statements; Projections    65 SECTION 3.05   
Properties    66 SECTION 3.06    Intellectual Property    67 SECTION 3.07   
Equity Interests and Subsidiaries    67 SECTION 3.08    Litigation; Compliance
with Laws; Absence of Defaults    68

 

i



--------------------------------------------------------------------------------

SECTION 3.09

   Agreements    68

SECTION 3.10

   Federal Reserve Regulations    68

SECTION 3.11

   Investment Company Act    69

SECTION 3.12

   Use of Proceeds    69

SECTION 3.13

   Taxes    69

SECTION 3.14

   No Material Misstatements    69

SECTION 3.15

   Labor Matters    69

SECTION 3.16

   Solvency    70

SECTION 3.17

   Employee Benefit Plans    70

SECTION 3.18

   Environmental Matters    71

SECTION 3.19

   Insurance    72

SECTION 3.20

   Security Documents    72

SECTION 3.21

   Acquisition Documents; Representations and Warranties in Acquisition
Agreement    73

SECTION 3.22

   Anti-Terrorism Law    74 ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS

SECTION 4.01

   Conditions to Initial Credit Extension    74

SECTION 4.02

   Conditions to All Credit Extensions    78 ARTICLE V AFFIRMATIVE COVENANTS

SECTION 5.01

   Financial Statements, Reports, etc.    79

SECTION 5.02

   Litigation and Other Notices    81

SECTION 5.03

   Existence; Businesses and Properties    81

SECTION 5.04

   Insurance    82

SECTION 5.05

   Obligations and Taxes    83

SECTION 5.06

   Employee Benefits    84

SECTION 5.07

   Maintaining Records; Access to Properties and Inspections    84

SECTION 5.08

   Use of Proceeds    84

SECTION 5.09

   Compliance with Environmental Laws; Environmental Reports    84

SECTION 5.10

   Interest Rate Protection    85

SECTION 5.11

   Additional Collateral; Additional Guarantors; Additional Mortgaged Vessels   
85

SECTION 5.12

   Security Interests; Further Assurances    87

SECTION 5.13

   Information Regarding Collateral    88

SECTION 5.14

   Vessel Classification and Information    88

SECTION 5.15

   Post-Closing Collateral Matters    88

SECTION 5.16

   Maintenance of Ratings    88

SECTION 5.17

   Post Closing Settlement    89 ARTICLE VI NEGATIVE COVENANTS

SECTION 6.01

   Indebtedness    89

SECTION 6.02

   Liens    90

 

ii



--------------------------------------------------------------------------------

SECTION 6.03

   Sale and Leaseback Transactions    92

SECTION 6.04

   Investment, Loan and Advances    93

SECTION 6.05

   Mergers and Consolidations    94

SECTION 6.06

   Asset Sales    95

SECTION 6.07

   Acquisitions    96

SECTION 6.08

   Dividends    96

SECTION 6.09

   Transactions with Affiliates    97

SECTION 6.10

   Financial Covenants    98

SECTION 6.11

   Prepayments of Other Indebtedness; Modifications of Organizational Documents
and Other Documents, etc.    98

SECTION 6.12

   Limitation on Certain Restrictions on Subsidiaries    99

SECTION 6.13

   Limitation on Issuance of Capital Stock by Subsidiaries    99

SECTION 6.14

   Limitation on Creation of Subsidiaries    100

SECTION 6.15

   Business    101

SECTION 6.16

   Fiscal Year    101

SECTION 6.17

   No Further Negative Pledge    101

SECTION 6.18

   Anti-Terrorism Law; Anti-Money Laundering    101

SECTION 6.19

   Embargoed Person    102 ARTICLE VII GUARANTEE

SECTION 7.01

   The Guarantee    102

SECTION 7.02

   Obligations Unconditional    102

SECTION 7.03

   Reinstatement    104

SECTION 7.04

   Subrogation; Subordination    104

SECTION 7.05

   Remedies    104

SECTION 7.06

   Instrument for the Payment of Money    104

SECTION 7.07

   Continuing Guarantee    104

SECTION 7.08

   General Limitation on Guarantee Obligations    104

SECTION 7.09

   Release of Guarantors    104

SECTION 7.10

   Right of Contribution    105 ARTICLE VIII EVENTS OF DEFAULT

SECTION 8.01

   Events of Default    105

SECTION 8.02

   Application of Proceeds.    108 ARTICLE IX THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT

SECTION 9.01

   Appointment and Authority    109

SECTION 9.02

   Rights as a Lender    109

SECTION 9.03

   Exculpatory Provisions    109

SECTION 9.04

   Reliance by Agent    110

SECTION 9.05

   Delegation of Duties    111

SECTION 9.06

   Resignation of Agent    111

 

iii



--------------------------------------------------------------------------------

SECTION 9.07

   Non-Reliance on Agent and Other Lenders    111

SECTION 9.08

   No Other Duties, etc.    112

SECTION 9.09

   Collateral and Guaranty Matters    112 ARTICLE X MISCELLANEOUS

SECTION 10.01

   Notices    112

SECTION 10.02

   Waivers; Amendment    115

SECTION 10.03

   Expenses; Indemnity; Damage Waiver    119

SECTION 10.04

   Successors and Assigns    121

SECTION 10.05

   Survival of Agreement    123

SECTION 10.06

   Counterparts; Integration; Effectiveness    124

SECTION 10.07

   Severability    124

SECTION 10.08

   Right of Setoff    124

SECTION 10.09

   Governing Law; Jurisdiction; Consent to Service of Process    125

SECTION 10.10

   Waiver of Jury Trial    125

SECTION 10.11

   Headings    126

SECTION 10.12

   Treatment of Certain Information; Confidentiality    126

SECTION 10.13

   USA PATRIOT Act Notice    126

SECTION 10.14

   Interest Rate Limitation    127

SECTION 10.15

   Lender Addendum    127

SECTION 10.16

   Lender Action    127

SECTION 10.17

   Obligations Absolute    127

ANNEXES      

Annex I

   Applicable Margin   

Annex II

   Amortization Table    SCHEDULES      

Schedule A

   Nordea Bank Finland PLC Letter of Credit   

Schedule 1.01(a)

   Aggregate Mortgaged Vessel Value   

Schedule 1.01(b)

   Investment Policy   

Schedule 1.01(c)

   Mortgaged Vessels   

Schedule 1.01(d)

   Refinancing Indebtedness to be Repaid   

Schedule 1.01(e)

   Subsidiary Guarantors   

Schedule 3.03

   Governmental Approvals; Compliance with Laws   

Schedule 3.05(b)

   Real Property   

Schedule 3.05(c)

   Vessels   

Schedule 3.05(d)

   Casualty Events   

Schedule 3.08

   Litigation Regarding the Transactions   

Schedule 3.18

   Environmental Matters   

Schedule 4.01(i)

   Local Counsel   

Schedule 5.04

   Vessel Insurance   

Schedule 5.15

   Post-Closing Collateral Matters   

Schedule 6.01(b)

   Existing Indebtedness   

Schedule 6.02(c)

   Existing Liens   

Schedule 6.04(b)

   Existing Investments   

 

iv



--------------------------------------------------------------------------------

EXHIBITS       Exhibit A    Form of Administrative Questionnaire    Exhibit B   
Form of Assignment and Assumption    Exhibit C    Form of Borrowing Request   
Exhibit D    Form of Compliance Certificate    Exhibit E    Form of Interest
Election Request    Exhibit F    Form of Joinder Agreement    Exhibit G   
[Intentionally Deleted]    Exhibit H    Form of LC Request    Exhibit I    Form
of Lender Addendum    Exhibit J-1    Form of Term Note    Exhibit J-2    Form of
Revolving Note    Exhibit J-3    Form of Swingline Note    Exhibit K    Form of
Perfection Certificate    Exhibit L    Form of Security Agreement    Exhibit M
   Form of Opinion of Company Counsel    Exhibit N-1    Form of U.S. Ship
Mortgage    Exhibit N-2    Form of Liberia Ship Mortgage    Exhibit O    Form of
Solvency Certificate    Exhibit P    Form of Intercompany Note    Exhibit Q   
Form of Non-Bank Certificate    Exhibit R    Form of Minority Holder
Acknowledgment, Consent and Waiver    Exhibit S    Form of Mortgage Trust
Agreement   

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) dated as of July 11, 2007, among
HERCULES OFFSHORE, INC., a Delaware corporation (“Borrower”), the Subsidiary
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given to it in Article I), the Lenders, UBS SECURITIES
LLC, as lead arranger (in such capacity, “Arranger”), DEUTSCHE BANK AG CAYMAN
ISLANDS BRANCH and JEFFERIES FINANCE LLC, as co-documentation agents (in such
capacity, each a “Co-Documentation Agent” and collectively, the
“Co-Documentation Agents”), AMEGY BANK NATIONAL ASSOCIATION and COMERICA BANK,
as co-syndication agents (in such capacity, each a “Co-Syndication Agent” and
collectively, the “Co-Syndication Agents”), UBS LOAN FINANCE LLC, as swingline
lender (in such capacity, “Swingline Lender”), and UBS AG, STAMFORD BRANCH, as
issuing bank (in such capacity, “Issuing Bank”), as administrative agent (in
such capacity, “Administrative Agent”) for the Lenders and as collateral agent
and instructing beneficiary under the Mortgage Trust Agreement (as hereinafter
defined) (in such capacities, “Collateral Agent”) for the Secured Parties
including the Issuing Bank.

WITNESSETH:

WHEREAS, Borrower, THE HERCULES OFFSHORE DRILLING COMPANY LLC, a Delaware
limited liability company and a direct Wholly Owned Subsidiary of Borrower
(“Acquisition Co.”) and TODCO, a Delaware corporation (“TODCO”), have entered
into an Amended and Restated Agreement and Plan of Merger, effective as of
March 18, 2007 (as amended, supplemented or otherwise modified from time to time
in accordance with the provisions hereof and thereof, the “Acquisition
Agreement”), pursuant to which Borrower will acquire TODCO (the “Acquisition”).

WHEREAS, the Acquisition will be effected by a merger (the “Merger”) whereby
TODCO will merge with and into Acquisition Co. and Acquisition Co. shall survive
the merger.

WHEREAS, Borrower has requested the Lenders to extend credit in the form of
(a) Term Loans on the Closing Date, in an aggregate principal amount not in
excess of $900,000,000, and (b) Revolving Loans at any time and from time to
time prior to the Revolving Maturity Date, in an aggregate principal amount at
any time outstanding not in excess of $150,000,000, available to be drawn
beginning on the first Business Day after the Closing Date.

WHEREAS, Borrower has requested the Swingline Lender to make Swingline Loans, at
any time and from time to time prior to the Revolving Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of $15,000,000.

WHEREAS, Borrower has requested the Issuing Bank to issue letters of credit, in
an aggregate face amount at any time outstanding not in excess of $50,000,000,
to support obligations of Borrower and its Subsidiaries.

WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.12.

NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower and
the Issuing Bank is willing to issue letters of credit for the account of
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.

“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Acceptable Flag Jurisdiction” shall mean each of the United States of America,
the Republic of Liberia, the Marshall Islands, Vanuatu, the Bahamas, Panama and
any other jurisdiction reasonably acceptable to the Administrative Agent.

“Acquisition” shall have the meaning assigned to such term in the first recital
hereto.

“Acquisition Agreement” shall have the meaning assigned to such term in the
first recital hereto.

“Acquisition Co.” shall have the meaning assigned to such term in the first
recital hereto.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments (excluding brokers’ fees or
commissions, legal, accounting and other professional and transaction fees, and
transfer taxes and other similar taxes) by Borrower or any of its Subsidiaries
in exchange for, or as part of, or in connection with, any Permitted
Acquisition, whether paid in cash or by exchange of Equity Interests or of
properties or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any future time, whether
or not any such future payment is subject to the occurrence of any contingency,
and includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall be considered Acquisition Consideration
only to the extent of the reserve, if any, required under GAAP at the time of
such sale to be established in respect thereof by Borrower or any of its
Subsidiaries.

“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement and (i) each material exhibit, schedule, annex or other attachment to
the Acquisition Agreement and (ii) each material agreement, certificate,
instrument, letter or other document

 

2



--------------------------------------------------------------------------------

contemplated by the Acquisition Agreement or any item referred to in subclause
(i) to be entered into, executed or delivered or to become effective in
connection with the Acquisition or otherwise entered into, executed or delivered
in connection with the Acquisition.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent
to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article IX.

“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Aggregate Mortgaged Vessel Value” shall mean the aggregate fair market value of
the Mortgaged Vessels as set forth on Schedule 1.01(a) or, if more recent, as
determined by the most recent Desktop Appraisal required to be delivered
hereunder; provided, however, that, if on any date of determination, (i) there
exists a material defect in title with respect to a Mortgaged Vessel or the
Mortgage Trustee does not have a perfected Lien in a Mortgaged Vessel, the fair
market value of such Mortgaged Vessel for purposes of this definition shall be
$0 or (ii) there exists a Lien (other than the Lien of the Mortgage Trustee,
Liens permitted by Section 6.02(a) or (b) (provided that, to the extent such
Liens attach to a specific Mortgaged Vessel and reserves are required to be
maintained with respect thereto, the amounts of such reserves shall be deducted
from the fair market value of such Mortgaged Vessel), or a Permitted Lien that
is subordinate to the Lien of the Mortgage Trustee) with respect to a Mortgaged
Vessel, the fair market value of such Mortgaged Vessel for the purposes of this
definition shall be reduced by the amount of the obligations secured by such
Lien.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the greater of (a) the Base
Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on
such day plus 0.50%. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the

 

3



--------------------------------------------------------------------------------

preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Base
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Base Rate or the Federal Funds Effective Rate,
respectively.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22.

“Applicable Fee” shall mean, for any day, with respect to any Commitment, the
applicable percentage set forth in Annex I under the caption “Applicable Fee”.

“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan
or Term Loan, the applicable percentage set forth in Annex I under the
appropriate caption.

“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Loans and Commitments represented by such Lender’s Loans and
Commitments.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property by Borrower or any
of its Subsidiaries, excluding (i) sales of inventory in the ordinary course of
business, (ii) dispositions of cash and cash equivalents pursuant to
transactions not prohibited by this Agreement, (iii) any issuance or sale of any
Equity Interests of Borrower and (iv) any Asset Swap, and (b) any issuance or
sale of any Equity Interests of any Subsidiary of Borrower, in each case, to any
person other than (i) Borrower, (ii) any Subsidiary Guarantor or (iii) other
than for purposes of Section 6.06, any other Subsidiary; provided that the term
Asset Sale shall not include any conveyance, sale, lease, sublease, assignment,
transfer or other disposition of property to the extent such property, together
with property conveyed, sold, leased, subleased, assigned, transferred or
otherwise disposed of in each related transaction has a fair market value of
less than $1,000,000.

“Asset Swap” shall mean the substantially concurrent purchase and sale of
property between the Borrower or any of its Subsidiaries, on one hand, and
another person that is not the Borrower or a Subsidiary of the Borrower, on the
other hand; provided that (x) any cash received by the Borrower or any of its
Subsidiaries shall be treated as the proceeds of an Asset Sale and be applied to
the Obligations to the extent required by Section 2.10(c) and (y) any cash paid
by the Borrower or any of its Subsidiaries shall, to the extent applicable, be
treated as a Capital Expenditure hereunder; provided, further, (i) that the
Borrower or such Subsidiary receives no less than fair market value in
connection with such transaction, (ii) no Default exists or would exist after
giving effect to such purchase and sale, (iii) if such purchase and sale
involves the disposition of a Mortgaged Vessel, after giving effect to such
purchase and sale, the Collateral Maintenance Ratio would exceed 1.25 to 1.00
and the Domestic Asset Percentage would exceed 50%, (iv) if such purchase and
sale involves the disposition of a Mortgaged Vessel and the fair market value of
the assets subject to such purchase and sale (inclusive of the fair market value
of the assets subject to any related purchase and sale), would exceed $50.0
million, a Current Desktop Appraisal shall be in effect and (v) if the fair
market value of such assets would exceed $25.0 million, Borrower shall have

 

4



--------------------------------------------------------------------------------

delivered to the Agents an Officer’s Certificate certifying that such purchase
and sale complies with this proviso (which shall have attached thereto
reasonably detailed back-up data and calculations showing such compliance).

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b) or the definition of Eligible Assignee),
and accepted by the Administrative Agent, in substantially the form of Exhibit
B, or any other form approved by the Administrative Agent.

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such Sale and Leaseback
Transaction.

“Auto-Renewal Letter of Credit” shall have the meaning assigned to such term in
Section 2.18(c)(ii).

“Available Amount” shall mean, at any time,

(a) the sum of (i) 50% of the Consolidated Net Income of the Borrower for the
period (taken as one accounting period) from the beginning of the fiscal quarter
commencing July 1, 2007 to the end of the Borrower’s most recently ended fiscal
quarter for which financial statements were required to be delivered pursuant to
Section 5.01 (or, if such Consolidated Net Income for such period is a deficit,
less 100% of such deficit); plus (ii) 100% of the aggregate Net Cash Proceeds
received by the Borrower since the Closing Date from Equity Issuances; plus
(iii) $25,000,000; less (iv) payments made by Borrower pursuant to
Section 6.08(c);

less

(b) the amount thereof theretofore utilized for Investments under clause (i) of
Section 6.04 and Dividends under clause (d) of Section 6.08.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

 

5



--------------------------------------------------------------------------------

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such person.

“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by the Companies during such period for
Capital Assets (whether paid in cash or other consideration, financed by the
incurrence of Indebtedness or accrued as a liability).

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any Lender or any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500.0 million
and a rating of “A” (or such other similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such person; (c) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities; (d) commercial
paper issued by any person incorporated in the United States rated at least A-1
or the equivalent thereof by Standard & Poor’s Ratings Group or at least P-1 or
the equivalent thereof by Moody’s Investors Service Inc., and in each case
maturing not more than one year after the date of acquisition by such person;
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above;
(f) demand deposit accounts maintained in the ordinary course of business; and
(g) other Investments that are permitted by the Investment Policy.

 

6



--------------------------------------------------------------------------------

“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less, to the extent included in the calculation of
Consolidated Interest Expense, the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind, (b) amortization of debt issuance costs, debt
discount or premium and other financing fees and expenses incurred by Borrower
or any of its Subsidiaries, (c) other than to the extent paid in cash, interest
on any Indebtedness of Borrower or any of its Subsidiaries of the type described
in clause (f) or (k) of the definition of “Indebtedness” and (d) gross interest
income of Borrower and its Subsidiaries for such period.

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Borrower or any of
its Subsidiaries. “Casualty Event” shall include but not be limited to any
taking of all or any part of any Real Property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirement of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.

A “Change in Control” shall be deemed to have occurred if:

(a) at any time a change of control occurs under any Material Indebtedness;

(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) is or becomes the beneficial owner (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that for purposes of this clause
such person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of Voting Stock of Borrower representing more than 35% of the voting
power of the total outstanding Voting Stock of Borrower; or

(c) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of Borrower (together with any
new directors whose election to such Board of Directors or whose nomination for
election was approved by a vote of a majority of the members of the Board of
Directors of Borrower, which members comprising such majority are then still in
office and were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of Borrower.

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

 

7



--------------------------------------------------------------------------------

“Charges” shall have the meaning assigned to such term in Section 10.14.

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Incremental Term Loans of a new tranche or Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment, Term Loan Commitment or Swingline Commitment, in each case, under
this Agreement as originally in effect or pursuant to Section 2.19, of which
such Loan, Borrowing or Commitment shall be a part.

“Classification Society” shall mean one of the members of the International
Association of Classification Societies.

“Closing Date” shall mean the date of the initial Credit Extension hereunder.

“Closing Material Adverse Effect” shall mean a Company Material Adverse Effect
(as defined in the Acquisition Agreement as in effect on March 18, 2007).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Co-Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Vessels and all other property of whatever kind and nature subject
or purported to be subject from time to time to a Lien under any Security
Document.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Collateral Maintenance Ratio” shall mean, as of the applicable date of
determination, the ratio of (a) the Aggregate Mortgaged Vessel Value to (b) the
sum of all Loans outstanding, LC Exposure and unused Revolving Commitments.

“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by Borrower or any of its
Subsidiaries.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, Term Loan Commitment or Swingline Commitment, and any Commitment to
make Term Loans or Revolving Loans extended by such Lender as provided in
Section 2.19.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.

 

8



--------------------------------------------------------------------------------

“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated as of June, 2007.

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Borrower and its Subsidiaries which may properly be classified
as current assets on a consolidated balance sheet of Borrower and its
Subsidiaries in accordance with GAAP, excluding cash, Cash Equivalents and short
term investments (as determined in accordance with GAAP).

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Borrower and its Subsidiaries which may properly be
classified as current liabilities (other than the current portion of any Loans)
on a consolidated balance sheet of Borrower and its Subsidiaries in accordance
with GAAP.

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by

(a) excluding therefrom, in each case only to the extent (and in the same
proportion) included in determining such Consolidated Net Income and without
duplication (i) any gain (or loss), together with any related provisions for
taxes on any such gain (or the tax effect of any such loss), realized during
such period by Borrower or any of its Subsidiaries upon any Asset Sale (other
than any dispositions in the ordinary course of business) by Borrower or any of
its Subsidiaries, and (ii) any extraordinary gain (or extraordinary loss),
together with any related provisions for taxes on any such gain (or the tax
effect of any such loss), recorded or recognized by Borrower or any of its
Subsidiaries during such period,

(b) adding thereto, in each case only to the extent (and in the same proportion)
deducted in determining such Consolidated Net Income and without duplication
(and with respect to the portion of Consolidated Net Income attributable to any
Non-Guarantor Subsidiary only if a corresponding amount would be permitted at
the date of determination to be distributed to Borrower, directly or indirectly,
by such Subsidiary without prior approval (that has not been obtained), pursuant
to the terms of its Organizational Documents and all agreements, instruments and
Requirements of Law applicable to such Subsidiary or its equityholders):

(i) Consolidated Interest Expense for such period,

(ii) Consolidated Amortization Expense for such period,

(iii) Consolidated Depreciation Expense for such period,

(iv) Consolidated Tax Expense for such period,

(v) costs and expenses directly incurred in connection with the Transactions
(not to exceed $60.0 million), and

 

9



--------------------------------------------------------------------------------

(vi) the aggregate amount of all other non-cash charges reducing Consolidated
Net Income (excluding any non-cash charge that results in an accrual of a
reserve for cash charges in any future period) for such period,

(c) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period;

provided that, to the extent any such period includes (i) any fiscal quarter
ending prior to the Closing Date, Consolidated EBITDA shall be deemed to be,
other than for purposes of Sections 4.01(r) and 5.01, $168.4 million for each
such fiscal quarter or (ii) the period commencing on July 1, 2007 and ending on
the date immediately preceding the Closing Date, Consolidated EBITDA shall be
deemed to be, other than for purposes of Section 5.01, an amount equal to the
sum of $14.3 million plus the actual Consolidated EBITDA for such period.

Other than for purposes of calculating Excess Cash Flow, Consolidated EBITDA
shall be calculated on a Pro Forma Basis to give effect to any Permitted
Acquisition (other than the Acquisition) and Asset Sales (other than any
dispositions in the ordinary course of business) consummated at any time on or
after the first day of the Test Period and prior to the date of determination
(including any related Incurrence and/or repayment of Indebtedness) as if the
Acquisition and each such Permitted Acquisition (and any such related
transaction) had been effected on the first day of such period and as if each
such Asset Sale (and any such related transaction) had been consummated on the
day prior to the first day of such period.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated Fixed
Charges for such Test Period.

“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of

(a) Consolidated Interest Expense for such period;

(b) the aggregate amount of Capital Expenditures for such period (other than
(i) Permitted Acquisitions or (ii) to the extent financed by (A) the Net Cash
Proceeds of Equity Issuances or Indebtedness or (B) up to $110.0 million of
unrestricted cash and Cash Equivalents of the Loan Parties;

(c) all cash payments in respect of income taxes made during such period (net of
any cash refund in respect of income taxes actually received during such
period), other than any such payments in respect of the Settlement Payments
resulting from the consummation of the Acquisition;

(d) the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations) of Borrower and its Subsidiaries for such period (as determined on
the first day of the respective period);

(e) the product of (i) all dividend payments on any series of Disqualified
Capital Stock of Borrower or any of its Subsidiaries (other than dividend
payments to Borrower or any of its Subsidiaries) multiplied by (ii) a fraction,
the numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of Borrower and its
Subsidiaries, expressed as a decimal; and

 

10



--------------------------------------------------------------------------------

(f) the product of (i) all cash dividend payments on any Preferred Stock (other
than Disqualified Capital Stock) of Borrower or any of its Subsidiaries (other
than dividend payments to Borrower or any of its Subsidiaries) multiplied by
(ii) a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory tax rate
of Borrower and its Subsidiaries, expressed as a decimal;

provided that, to the extent any such period includes (i) any fiscal quarter
ending prior to the Closing Date, Consolidated Fixed Charges shall be deemed to
be $59.6 million for each such fiscal quarter or (ii) the period commencing on
July 1, 2007 and ending on the date immediately preceding the Closing Date,
Consolidated Fixed Charges shall be deemed to be an amount equal to the sum of
$4.8 million plus the actual Consolidated Fixed Charges for such period.

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness, determined on a consolidated basis in
accordance with GAAP, other than (a) Indebtedness described in clause (h) of the
definition thereof to the extent the relevant Hedging Agreement has not
terminated, (b) the undrawn or unmatured portion of Indebtedness described in
clause (j) of the definition thereof (other than bankers’ acceptances), and
(c) Indebtedness permitted by Section 6.01(j).

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP; provided that (a) to
the extent directly related to the Transactions or the financing thereof, debt
issuance costs, debt discount or premium and other financing fees and expenses
shall be excluded from the calculation of Consolidated Interest Expense and
(b) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements related to interest rates (including associated costs), but
excluding unrealized gains and losses with respect to Hedging Agreements related
to interest rates.

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness (other than Indebtedness incurred for ordinary course
working capital needs under ordinary course revolving credit facilities)
incurred, assumed or permanently repaid or extinguished at any time on or after
the first day of the Test Period and prior to the date of determination in
connection with any Permitted Acquisitions (other than the Acquisition) and
Asset Sales (other than any dispositions in the ordinary course of business) as
if such incurrence, assumption, repayment or extinguishing had been effected on
the first day of such period.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:

(a) the net income (or loss) of any person (other than a Subsidiary of Borrower)
in which any person other than Borrower and its Subsidiaries has an ownership
interest, except to the extent that cash in an amount equal to that portion of
such income that has actually been received by Borrower or (subject to clause
(b) below) any of its Subsidiaries during such period;

 

11



--------------------------------------------------------------------------------

(b) the net income of any Non-Guarantor Subsidiary during such period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of that income is not permitted by operation of the terms of its
Organizational Documents or any agreement, instrument or Requirement of Law
applicable to that Subsidiary during such period, except that Borrower’s equity
in net loss of any such Subsidiary for such period shall be included in
determining Consolidated Net Income;

(c) unrealized gains and losses due solely to fluctuations in currency values
and the related tax effects determined in accordance with GAAP for such period;

(d) earnings resulting from any reappraisal, revaluation or write-up of assets;
and

(e) unrealized gains and losses with respect to Hedging Obligations for such
period.

“Consolidated Net Tangible Assets” shall mean, with respect to any person (the
“Subject Person”) and its applicable Subsidiaries, the total assets of such
persons which would be shown as assets on a consolidated balance sheet of the
Subject Person and such Subsidiaries, prepared in accordance with GAAP, after
eliminating, without duplication, (i) goodwill, patents, trade names,
trademarks, copyrights, unamortized debt discount, franchises and other assets
which may be properly classified as intangible assets in accordance with GAAP,
(ii) all reserves or other properly deductible items with respect to such
assets, (iii) the total liabilities of the Subject Person and such Subsidiaries
which may properly be classified as current liabilities (other than the current
portion of any Loans) in accordance with GAAP and (iv) all amounts properly
attributable to minority interest, if any, in the stock and surplus of such
Subsidiaries.

“Consolidated Tax Expense” shall mean, for any period, the tax expense of
Borrower and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or any product
warranties. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such person may be liable, whether
singly or jointly, pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.

 

12



--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Co-Syndication Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the increase,
extension or renewal of any existing Letter of Credit, by the Issuing Bank.

“Debt Issuance” shall mean the incurrence by Borrower or any of its Subsidiaries
of any Indebtedness after the Closing Date (other than as permitted by
Section 6.01).

“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization of all Indebtedness for such period.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“Delta Towing Assets” shall mean, collectively, the property used primarily in
the furtherance of the business of Delta Towing Holdings, LLC, a Delaware
limited liability company, and Delta Towing, LLC, a Delaware limited liability
company.

“Delta Towing Equity” shall mean, collectively, the Equity Interests issued by
Delta Towing Holdings, LLC, a Delaware limited liability company, and Delta
Towing, LLC, a Delaware limited liability company.

“Delta Towing Joint Venture” shall mean any one or more persons that,
collectively, acquire (whether by purchase, merger, capital contribution or
otherwise), or are formed solely for the purpose of acquiring, all or
substantially all of the Delta Towing Assets or the Delta Towing Equity,
provided that the Borrower, directly or indirectly, owns (on a pro forma basis
after giving effect to such acquisition) a portion of the Equity Interest of
each such person.

“Desktop Appraisal” shall mean a desktop appraisal performed by a third party
selected by Borrower and reasonably acceptable to the Administrative Agent, and
delivered to the Administrative Agent from time to time, as required hereunder,
setting forth the fair market value of each of the Mortgaged Vessels, using
consistent appraisal methodology reasonably satisfactory to the Administrative
Agent, and a “Current Desktop Appraisal” means a Desktop Appraisal performed
concurrently with or within twelve months prior to the date a Current Desktop
Appraisal is required to be used to test Borrower’s compliance with the
Collateral Maintenance Ratio hereunder.

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption

 

13



--------------------------------------------------------------------------------

by the issuer thereof) or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, on or prior to the first anniversary of the Final Maturity
Date, (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) debt securities or (ii) any Equity Interests referred to
in clause (a) above, in each case at any time on or prior to the first
anniversary of the Final Maturity Date, or (c) contains any repurchase
obligation which may come into effect prior to payment in full of all
Obligations; provided, however, that any Equity Interests that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
is convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interests upon the occurrence of a change in
control or an asset sale occurring prior to the first anniversary of the Final
Maturity Date shall not constitute Disqualified Capital Stock if such Equity
Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations.

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or made any other distribution, payment or delivery of property (other
than Qualified Capital Stock of such person) or cash to the holders of its
Equity Interests as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any of its Equity Interests
outstanding (or any options or warrants issued by such person with respect to
its Equity Interests), or shall have permitted any of its Subsidiaries to
purchase or otherwise acquire for consideration any of the Equity Interests of
such person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made by such person
with respect to (A) any stock appreciation rights plans, equity incentive or
achievement plans or any similar plans or (B) any Earn-out Obligation.

“dollars” or “$” shall mean lawful money of the United States.

“Domestic Asset Percentage” shall mean, as of the applicable date of
determination, the percentage obtained by dividing (a) Consolidated Net Tangible
Assets of Borrower and the Subsidiary Guarantors as of the last day of the most
recently completed Test Period by (b) Consolidated Net Tangible Assets of
Borrower and all of its Subsidiaries as of such last day.

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

“Earn-out Obligations” shall mean, with respect to any person, obligations of
such person arising from the acquisition of a business or a line of business
(whether pursuant to an acquisition of Equity Interests or assets, the
consummation of a merger or consolidation or otherwise) and payable to the
seller or sellers thereof, that are contingent upon the attainment of certain
financial thresholds (whether based on revenue or otherwise).

“Eligible Assignee” shall mean (a) if the assignment does not include assignment
of a Revolving Commitment, (i) any Lender, (ii) an Affiliate of any Lender,
(iii) an Approved Fund and (iv) any other person approved by the Administrative
Agent and Borrower (such approvals not to be unreasonably withheld or delayed)
and (b) if the assignment includes assignment of a Revolving Commitment, (i) any
Revolving Lender and (ii) any other person approved by the Administrative Agent,
the Issuing Bank, the Swingline Lender and Borrower (such approvals not to be
unreasonably withheld or delayed); provided that (x) no approval of Borrower
shall be required during the continuance of a Default, (y) “Eligible Assignee”
shall not include Borrower or any of its Affiliates or Subsidiaries or any
natural person and (z) subject to clause (x) above, without Borrower’s

 

14



--------------------------------------------------------------------------------

approval (such approval not to be unreasonably withheld or delayed) “Eligible
Assignee” shall not include any person that after such assignment would hold
more than 15% of the sum of all Loans outstanding, LC Exposure and unused
Revolving Loan Commitments.

“Embargoed Person” shall have the meaning assigned to such term in Section 6.19.

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

“Environmental Claim” shall mean any written claim, notice, demand or order,
action, suit, proceeding or other written communication alleging liability for
or obligation with respect to any investigation, remediation, removal, cleanup,
response, corrective action, damages to natural resources, personal injury,
property damage, fines, penalties or other costs resulting from, related to or
arising out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all Governmental Requirements pertaining
in any way to public health or the Environment, in effect in any and all
jurisdictions in which the Borrower or any Subsidiary is conducting or at any
time has conducted business, or where any Property of the Borrower or any
Subsidiary is located, including without limitation, the Oil Pollution Act of
1990 (“OPA”), as amended, the Clean Air Act, as amended, CERCLA, as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements.
The term “oil” shall have the meaning specified in OPA, the terms “hazardous
substance” and “release” (or “threatened release”) have the meanings specified
in CERCLA, the terms “solid waste” and “disposal” (or “disposed”) have the
meanings specified in RCRA and the term “oil and gas waste” shall have the
meaning specified in Section 91.1011 of the Texas Natural Resources Code
(“Section 91.1011”); provided, however, that (a) in the event either OPA,
CERCLA, RCRA or Section 91.1011 is amended so as to broaden the meaning of any
term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or
other jurisdiction in which any Property of the Borrower or any Subsidiary is
located establish a meaning for “oil,” “hazardous substance,” “solid waste,”
“disposal” or “oil and gas waste” which is broader than that specified in either
OPA, CERCLA, RCRA or Section 91.1011, such broader meaning shall apply, and any
and all Environmental Permits.

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers

 

15



--------------------------------------------------------------------------------

on a person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

“Equity Issuance” shall mean, without duplication, (i) any issuance or sale by
Borrower after the Closing Date of any Equity Interests in Borrower (including
any Equity Interests issued upon exercise of any warrant or option) or any
warrants or options to purchase Equity Interests or (ii) any contribution to the
capital of Borrower; provided, however, that an Equity Issuance shall not
include any incurrence of Indebtedness or issuance of Disqualified Capital
Stock.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the failure to make by its due date a required
payment under Section 412 of the Code with respect to any Plan or the failure to
make any required contribution to a Multiemployer Plan; (d) the filing pursuant
to Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence by any Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by any Company or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, or the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (g) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (j) the making of any amendment to any Plan which could
result in the imposition of a lien or the posting of a bond or other security;
(k) the occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) with respect to a Plan which
could reasonably be expected to result in liability to any Company and (l) on
and after the effectiveness of the Pension Act, no Plan is, or is expected to
be, in “at risk” status (within the meaning of Title IV of ERISA).

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Eurodollar Revolving Loan or Eurodollar Term
Loan.

“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.

 

16



--------------------------------------------------------------------------------

“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Events of Default” shall have the meaning assigned to such term in
Section 8.01.

“Excess Amount” shall have the meaning assigned to such term in Section 2.10(h).

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
EBITDA for such Excess Cash Flow Period, minus, without duplication:

(a) Debt Service actually paid in cash for such Excess Cash Flow Period;

(b) any prepayments of Term Loans, and any prepayments of Revolving Loans and
Swingline Loans to the extent accompanied by corresponding permanent reductions
in the Revolving Commitments, during such Excess Cash Flow Period, in each case
other than (i) any voluntary prepayments and (ii) amounts already reflected in
Debt Service;

(c) Capital Expenditures during such Excess Cash Flow Period (excluding Capital
Expenditures made in such Excess Cash Flow Period where a certificate in the
form contemplated by the following clause (d) was previously delivered) that are
paid in cash to the extent not financed with the proceeds of Indebtedness or
Equity Issuances or other proceeds that would not be included in Consolidated
EBITDA;

(d) Capital Expenditures that Borrower or any of its Subsidiaries shall, during
such Excess Cash Flow Period, become obligated to make but that are not made
during such Excess Cash Flow Period; provided that Borrower shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Excess Cash Flow Period, signed by a Responsible Officer of Borrower and
certifying that such Capital Expenditures were made during such 90-day period
and were not financed with the proceeds of Indebtedness or Equity Issuances or
other proceeds that would not be included in Consolidated EBITDA;

(e) the aggregate amount of expenditures made in cash during such period
pursuant to Sections 6.04 (i) and (k) (excluding, for the avoidance of doubt,
such investments in Subsidiaries), Section 6.07 and Section 6.08(d) to the
extent not financed with the proceeds of Indebtedness or Equity Issuances or
other proceeds that would not be included in Consolidated EBITDA;

(f) taxes of Borrower and its Subsidiaries that were paid in cash during such
Excess Cash Flow Period or will be paid within six months after the end of such
Excess Cash Flow Period and for which reserves have been established;

(g) the absolute value of the difference, if negative, of the amount of Net
Working Capital at the end of the prior Excess Cash Flow Period (or the
beginning of the Excess Cash Flow Period in the case of the first Excess Cash
Flow Period) over the amount of Net Working Capital at the end of such Excess
Cash Flow Period;

 

17



--------------------------------------------------------------------------------

(h) losses excluded from the calculation of Consolidated EBITDA by operation of
clause (a) of the definition thereof that are paid in cash during such Excess
Cash Flow Period; and

(i) to the extent added to determine Consolidated EBITDA, all items that did not
result from a cash payment to Borrower or any of its Subsidiaries on a
consolidated basis during such Excess Cash Flow Period;

provided that any amount deducted pursuant of any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:

(i) the difference, if positive, of the amount of Net Working Capital at the end
of the prior Excess Cash Flow Period (or the beginning of the Excess Cash Flow
Period in the case of the first Excess Cash Flow Period) over the amount of Net
Working Capital at the end of such Excess Cash Flow Period;

(ii) any return on investments received in cash (other than from a Subsidiary)
during such period, which investments were made pursuant to Section 6.04 (i) or
(k); and

(iii) income or gain excluded from the calculation of Consolidated EBITDA by
operation of clause (a) of the definition thereof that is realized in cash
during such Excess Cash Flow Period (except to the extent such gain is subject
to Section 2.10(c), (d) or (f)).

“Excess Cash Flow Period” shall mean each fiscal year of Borrower, commencing
with the fiscal year ending December 31, 2008.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) Taxes imposed on or
measured by its overall net income (however denominated), net profits or net
worth, and franchise and similar Taxes, imposed on it (in lieu of net income
Taxes) and branch profits Taxes imposed on it by the United States or by a
jurisdiction (or any political subdivision thereof) as a result of the recipient
being organized, having its principal office or otherwise doing business or, in
the case of any Lender, its applicable lending office in such jurisdiction and
(b) in the case of a Foreign Lender, any U.S. federal withholding Tax that
(i) is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office),
except (x) to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrower with respect to such withholding tax
pursuant to Sections 2.15(a) or 2.12(a) or (y) if such Foreign Lender is an
assignee pursuant to a request by Borrower under Section 2.16; provided that
this subclause (b)(i) shall not apply to any Tax imposed on a Lender in
connection with an interest or participation in any Loan or other obligation
that such Lender was required to acquire pursuant to Section 2.14(d), or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.15(e).

“Executive Order” shall have the meaning assigned to such term in Section 3.22.

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

 

18



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.

“Final Maturity Date” shall mean the latest of the Revolving Maturity Date, the
Term Loan Maturity Date and any Incremental Term Loan Maturity Date applicable
to existing Incremental Term Loans, as of any date of determination.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“Flag Jurisdiction Transfer” shall mean the transfer of the registration and
flag of a Vessel (including a Mortgaged Vessel) from one Acceptable Flag
Jurisdiction to another Acceptable Flag Jurisdiction, provided that the
following conditions are satisfied with respect to such transfer:

(i) On each Flag Jurisdiction Transfer Date with respect to a Mortgaged Vessel,
the Loan Party which is consummating a Flag Jurisdiction Transfer on such date
shall have duly authorized, executed and delivered, and caused to be recorded
(or made arrangements satisfactory to the Administrative Agent for the recording
thereof) in the appropriate vessel registry a Ship Mortgage, substantially in
the form of Exhibit N-1 or N-2, as applicable (or such other form as shall be
reasonably satisfactory to the Administrative Agent), with respect to the
Mortgaged Vessel being transferred (the “Transferred Vessel”) and the Ship
Mortgage shall be effective to create in favor of the Mortgage Trustee for the
benefit of the Secured Parties a legal, valid and enforceable first priority
security interest, in and lien upon such Transferred Vessel, subject only to
Permitted Liens. All filings, deliveries of instruments and other actions
necessary or desirable in the reasonable opinion of the Collateral Agent to
perfect and preserve such security interests shall have been duly effected (or
arrangements satisfactory to the Administrative Agent for the effectiveness
thereof shall have been made) and the Collateral Agent shall have received
evidence thereof in form and substance reasonably satisfactory to the Collateral
Agent;

(ii) On each Flag Jurisdiction Transfer Date (or such later date as is
acceptable to the Administrative Agent) with respect to a Mortgaged Vessel, the
Administrative Agent shall have received from (A) counsel to the Loan Party
consummating the Flag Jurisdiction Transfer reasonably satisfactory to the
Administrative Agent, an opinion addressed to the Administrative Agent and each
of the Lenders and dated such Flag Jurisdiction Transfer Date, which shall
(x) be in form and substance reasonably acceptable to the Administrative Agent
and (y) cover such matters incident thereto as the Administrative Agent may
reasonably request and (B) local counsel to the Loan Parties consummating the
relevant Flag Jurisdiction Transfer reasonably satisfactory to the
Administrative Agent practicing in those jurisdictions in which the Transferred
Vessel is registered and/or the Loan Party owning such Transferred Vessel is
organized, which opinions shall be addressed to the Administrative Agent and
each of the Lenders and dated such Flag Jurisdiction Transfer Date, which shall
(x) be in form and substance reasonably acceptable to the Administrative Agent
and (y) cover the perfection of the security interests granted pursuant to the
Ship Mortgage(s) and such other matters incident thereto as the Administrative
Agent may reasonably request;

 

19



--------------------------------------------------------------------------------

(iii) On each Flag Jurisdiction Transfer Date (or such later date as is
acceptable to the Administrative Agent) with respect to a Mortgaged Vessel, the
Administrative Agent shall have received: (x) certificates of ownership or
abstracts of title from appropriate authorities showing (or confirmation
updating previously reviewed certificates and indicating) the registered
ownership of the Transferred Vessel transferred on such date by the relevant
Subsidiary Guarantor and (y) the results of maritime registry searches with
respect to the Transferred Vessel transferred on such date, indicating no record
liens other than Liens in favor of the Mortgage Trustee and Permitted Liens;

(iv) On or prior to each Flag Jurisdiction Transfer Date with respect to a
Mortgaged Vessel, a certificate, dated as of a recent date, signed by the
President, any Vice President, the Treasurer or an authorized manager, member or
general partner of the Loan Party commencing such Flag Jurisdiction Transfer,
certifying that (A) all necessary governmental (domestic and foreign) and third
party approvals and/or consents in connection with the Flag Jurisdiction
Transfer being consummated on such date and otherwise referred to herein shall
have been obtained and remain in effect, (B) there exists no judgment, order,
injunction or other restraint prohibiting or imposing materially adverse
conditions upon such Flag Jurisdiction Transfer and (C) any other matters the
Administrative Agent may reasonably request;

provided further that the conditions set forth in the foregoing clauses (i),
(ii), (iii) and (iv) shall not be required for a Flag Jurisdiction Transfer
(x) if, after giving effect to such Flag Jurisdiction Transfer, the Collateral
Maintenance Ratio would exceed 1.25 to 1.00 and the Domestic Asset Percentage
would exceed 50% and (y) if the fair market value of the Transferred Vessel or
Transferred Vessels exceeds $25.0 million, the Agents shall have received an
Officer’s Certificate certifying that such proposed Flag Jurisdiction Transfer
complies with the conditions of this definition (with such detailed back-up data
and calculations as the Agent may reasonably request).

“Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.

“Foreign Lender” shall mean any Lender that is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for United States
federal income tax purposes.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising

 

20



--------------------------------------------------------------------------------

executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, or
notification, registration or filing to or with any Governmental Authority, in
connection with the sale, lease, mortgage, assignment or other transfer
(including any transfer of control) of any Real Property, of the actual or
threatened presence or Release in or into the Environment, or the use, disposal
or handling of Hazardous Material on, at, under or near the Real Property to be
sold, leased, mortgaged, assigned or transferred.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Subsidiary Guarantors.

“Guarantors” shall mean the Subsidiary Guarantors.

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.19(a).

“Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.19(c).

“Incremental Term Loan Commitment” shall have the meaning assigned to such term
in Section 2.19(a).

“Incremental Term Loan Maturity Date” shall have the meaning assigned to such
term in Section 2.19(c).

“Increase Joinder” shall have the meaning assigned to such term in
Section 2.19(c).

“Incur” shall have the meaning assigned to such term in Section 6.01, and the
terms “Incurred” and “Incurrence” shall have meanings correlative thereto.

 

21



--------------------------------------------------------------------------------

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business and not overdue by more
than 90 days); (f) all Indebtedness of others secured by any Lien on property
owned or acquired by such person, whether or not the obligations secured thereby
have been assumed, but limited to the fair market value of such property;
(g) all Purchase Money Obligations (including Capital Lease Obligations) and
synthetic lease obligations of such person; (h) net Hedging Obligations of such
person; (i) all Attributable Indebtedness of such person; (j) all obligations
(contingent or otherwise) of such person for the reimbursement of any obligor in
respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions; (k) Disqualified Capital Stock issued by such
person; and (l) all Contingent Obligations of such person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses
(a) through (k) above. The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
terms of such Indebtedness expressly provide that such person is not liable
therefor. Notwithstanding the foregoing or anything to the contrary contained
herein, the Indebtedness of any person shall exclude all Earn-out Obligations of
such person. For purposes of determining the amount of any Indebtedness in
respect of any Hedging Obligations of any person at any time, such amount of
Indebtedness shall be the maximum aggregate amount (giving effect to any netting
agreements) that such person would be required to pay if the related Hedging
Agreement were terminated at such time.

“Indemnified Person” shall mean the Mortgage Trustee and any other person
constituting an “Indemnified Person” as defined in the Mortgage Trust Agreement.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Information” shall have the meaning assigned to such term in Section 10.12.

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of a Mortgaged Vessel with
respect to the applicable Mortgaged Vessels pursuant to Section 5.04 and all
renewals and extensions thereof.

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies and all requirements of the issuer of any of the Insurance
Policies.

“Instructing Beneficiary” shall mean Collateral Agent in its capacity as
“Instructing Beneficiary” under the Mortgage Trust Agreement.

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit P, or such other form as is acceptable to Administrative Agent.

 

22



--------------------------------------------------------------------------------

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08(b), substantially in the form of Exhibit E.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Revolving Loan or Swingline Loan, the Revolving Maturity Date or such
earlier date on which the Revolving Commitments are terminated and (d) with
respect to any Term Loan, the Term Loan Maturity Date or an Incremental Term
Loan Maturity Date, as the case may be.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or nine or twelve months if agreed to by all affected Lenders) thereafter, as
Borrower may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Investment Policy” means the Hercules Offshore, Inc. Investment Policy attached
hereto as Schedule 1.01(b), and such amendments thereto or replacements thereof
as may be approved in writing by the Administrative Agent from time to time.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, in its capacity as issuer of Letters of Credit issued by it; (b) Nordea
Bank Finland PLC, New York Branch, solely with respect to the Letter of Credit
set forth on Schedule A (but not for the purposes of the definition of “Eligible
Assignee”); (c) any other Lender that may become an Issuing Bank pursuant to
Sections 2.18(j) and (k) in its capacity as issuer of Letters of Credit issued
by such Lender; or (d) collectively, all of the foregoing.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18. The amount of the LC Commitment shall
initially be $50,000,000, but in no event exceed the Revolving Commitment.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a drawing under a Letter of Credit.

 

23



--------------------------------------------------------------------------------

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time. The
LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit H, or such other form
as shall be approved by the Administrative Agent.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any
property.

“Lender Addendum” shall mean with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit I, to be executed and delivered by such
Lender on the Closing Date as provided in Section 10.15.

“Lenders” shall mean (a) the financial institutions that have become a party
hereto pursuant to a Lender Addendum and (b) any financial institution that has
become a party hereto pursuant to an Assignment and Assumption, other than, in
each case, any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Assumption. Unless the context clearly indicates
otherwise, the term “Lenders” shall include the Swingline Lender.

“Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower pursuant to Section 2.18.

“Letter of Credit Expiration Date” shall mean the date which is five days prior
to the Revolving Maturity Date.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent to be
the arithmetic mean of the offered rates for deposits in dollars with a term
comparable to such Interest Period that appears on the Telerate British Bankers
Assoc. Interest Settlement Rates Page (as defined below) at approximately 11:00
a.m., London, England time, on the second full Business Day preceding the first
day of such Interest Period; provided, however, that (i) if no comparable term
for an Interest Period is available, the LIBOR Rate shall be determined using
the weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page,
“LIBOR Rate” shall mean, with respect to each day during each Interest Period
pertaining to Eurodollar Borrowings comprising part of the same Borrowing, the
rate per annum equal to the rate at which the Administrative Agent is offered
deposits in dollars at approximately 11:00 a.m., London, England time, two
Business Days prior to the first day of such Interest Period in the London
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to its portion of
the amount of such Eurodollar Borrowing to be outstanding during such Interest
Period. “Telerate British Bankers Assoc. Interest Settlement Rates Page”

 

24



--------------------------------------------------------------------------------

shall mean the display designated as Page 3750 on the Telerate System
Incorporated Service (or such other page as may replace such page on such
service for the purpose of displaying the rates at which dollar deposits are
offered by leading banks in the London interbank deposit market).

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind, in each of the foregoing cases
whether voluntary or imposed by law, and any agreement to give any of the
foregoing; (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such property; and (c) in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities, except to the
extent permitted by Section 6.13.

“Lift Boats” shall mean the self-propelled, self-elevating vessels of the
Borrower and its Subsidiaries, together with related equipment and spare parts.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Notes (if
any), the Security Documents, the Mortgage Trust Agreement and, solely for
purposes of clause (e) of Section 8.01, the Confidential Fee Letter, dated
March 18, 2007, among Borrower, the Arranger and UBS Loan Finance LLC.

“Loan Parties” shall mean Borrower and the Subsidiary Guarantors.

“Loans” shall mean, as the context may require, a Revolving Loan, a Term Loan or
a Swingline Loan (and shall include any Loans contemplated by Section 2.19).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations or financial condition of Borrower and
its Subsidiaries, taken as a whole; (b) material impairment of the ability of
the Loan Parties to fully and timely perform their obligations under the Loan
Documents; (c) material impairment of the rights of or benefits or remedies
available to the Lenders or the Collateral Agent under any Loan Document (other
than any event described in the proviso in clause (k) or (l) of Section 8.01);
or (d) a material adverse effect on the Collateral (taken as a whole) or the
Liens in favor of the Collateral Agent or Mortgage Trustee, as applicable (for
its benefit and for the benefit of the other Secured Parties) on the Collateral
(taken as a whole) or the priority of such Liens.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) or Hedging Obligations of Borrower or any of its Subsidiaries
in an aggregate outstanding principal amount exceeding $50.0 million. For
purposes of determining Material Indebtedness, the “principal amount” in respect
of any Hedging Obligations of any Loan Party at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Loan Party
would be required to pay if the related Hedging Agreement were terminated at
such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“Merger” shall have the meaning assigned to such term in the second recital
hereto.

 

25



--------------------------------------------------------------------------------

“Minority Holder Acknowledgment, Consent and Waiver” shall mean an agreement
substantially in the form of Exhibit R, with such modifications to such form as
may be reasonably approved by the Administrative Agent.

“Mortgage Trust Agreement” shall mean the Mortgage Trust Agreement substantially
in the form of Exhibit S, by and among Collateral Agent, Mortgage Trustee and
the Borrower, as amended, restated, supplemented or otherwise modified from time
to time.

“Mortgage Trustee” shall mean the Wilmington Trust Company and any of its
successors or assigns, not in its individual capacity, but solely in its
capacity as Mortgage Trustee under the Mortgage Trust Agreement.

“Mortgaged Vessels” shall mean, collectively, the Vessels of Borrower and its
Subsidiaries that are subject to a Lien in favor of the Mortgage Trustee
pursuant to one or more Security Documents, including, as of the Closing Date,
the Vessels listed on Schedule 1.01(c).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale (other than any issuance or sale of Equity
Interests), the cash proceeds received by Borrower or any of its Subsidiaries
(including cash proceeds subsequently received (as and when received by Borrower
or any of its Subsidiaries) in respect of non-cash consideration initially
received) net of (i) selling expenses (including reasonable brokers’ fees or
commissions, legal, accounting and other professional and transactional fees,
transfer and similar taxes and Borrower’s good faith estimate of income taxes
paid or payable in connection with such sale); (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by Borrower or any of its Subsidiaries associated with the
properties sold in such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds); (iii) Borrower’s good faith estimate of payments required to
be made with respect to unassumed liabilities relating to the properties sold
within 90 days of such Asset Sale (provided that, to the extent such cash
proceeds are not used to make payments in respect of such unassumed liabilities
within 90 days of such Asset Sale, such cash proceeds shall constitute Net Cash
Proceeds); and (iv) the principal amount, premium or penalty, if any, interest
and other amounts on any Indebtedness for borrowed money which is secured by a
Lien on the properties sold in such Asset Sale (so long as such Lien was
permitted to encumber such properties under the Loan Documents at the time of
such sale) and which is repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such properties);

(b) with respect to any Debt Issuance, any Equity Issuance or any other issuance
or sale of Equity Interests by Borrower or any of its Subsidiaries, the cash
proceeds thereof, net of customary fees, commissions, costs and other expenses
incurred in connection therewith; and

 

26



--------------------------------------------------------------------------------

(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.

“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.

“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Subsidiary
Guarantor.

“Non-Significant Subsidiary” shall mean a Subsidiary that is not a Significant
Subsidiary.

“Notes” shall mean any notes evidencing the Term Loans, Revolving Loans or
Swingline Loans issued pursuant to this Agreement, if any, substantially in the
form of Exhibit J-1, J-2 or J-3.

“Obligations” shall mean (a) obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Borrower and the other Loan Parties under this Agreement
in respect of any Letter of Credit, when and as due, including payments in
respect of Reimbursement Obligations, interest thereon and obligations to
provide cash collateral and (iii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Borrower and the other Loan Parties under this Agreement and the other Loan
Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of Borrower and the other Loan Parties
under or pursuant to this Agreement and the other Loan Documents.

“OFAC” shall have the meaning assigned to such term in Section 3.22(b).

“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
or one of the Financial Officers, each in his or her official (and not
individual) capacity.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

27



--------------------------------------------------------------------------------

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“Patriot Act” shall have the meaning assigned to such term in Section 4.01(q).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Act” means the Pension Protection Act of 2006, as it presently exists
or as it may be amended from time to time.

“Perfection Certificate” shall mean a certificate in the form of Exhibit K-or
any other form approved by the Collateral Agent.

“Permitted Acquisition” shall mean any transaction for the (a) acquisition of
one or more Vessels and related assets or of all or substantially all of the
property of any person or of any business or division of any person; or
(b) acquisition (including by merger or consolidation) of the Equity Interests
of any person that becomes a Subsidiary after giving effect such transaction;
provided that each of the following conditions shall be met:

(i) no Default exists immediately before or after such transaction, including
under Sections 6.01 and 6.15;

(ii) after giving effect to such transaction on a Pro Forma Basis, Borrower
shall be in compliance with all covenants set forth in Sections 6.10 (a) and
(b) as of the most recent Test Period (assuming (x) for purposes of
Section 6.10, that such transaction (including all Incurrences of Indebtedness
in connection therewith, and all other Permitted Acquisitions consummated since
the first day of the relevant Test Period for each of the financial covenants
set forth in Section 6.10 ending on or prior to the date of such transaction
(including all Incurrences of Indebtedness in connection therewith), had
occurred on the first day of such relevant Test Period and (y) if such
transaction is to be consummated prior to the last day of the first Test Period
for which the covenants in Sections 6.10 (a) and (b) are required to be
satisfied, the levels required for such first Test Period shall be deemed to
apply in determining compliance with such covenants for purposes of this
clause);

(iii) the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

(iv) all transactions in connection therewith shall be consummated in accordance
with all applicable Requirements of Law;

(v) with respect to each such acquisition (including by merger or consolidation)
of the Equity Interests of any person that becomes a Subsidiary after giving
effect to such transaction, (x) such Subsidiary is a Wholly Owned Subsidiary or
(y) to the extent such Subsidiary would not constitute a Wholly Owned
Subsidiary, each holder of an Equity Interest therein (other than a Loan Party)
shall have executed and delivered to the Collateral Agent a Minority Holder
Acknowledgment, Consent and Waiver;

 

28



--------------------------------------------------------------------------------

(vi) with respect to each such acquisition being made by a Loan Party which
includes the acquisition, directly or indirectly, of a person organized under
the laws of a nation other than the United States or of assets that would not be
subject to a Lien in favor of the Collateral Agent or Mortgage Trustee, as
applicable, for the benefit of the Secured Parties, after giving effect to such
transaction, the Collateral Maintenance Ratio would exceed 1.25 to 1.00 and the
Domestic Asset Percentage would exceed 50%; and

(vii) if the Acquisition Consideration to be paid by the Companies in connection
with such acquisition and any related acquisition or acquisitions exceeds $50.0
million, then, at least five Business Days (or such shorter period as is
acceptable to Agents) prior to the proposed date of consummation of the
transaction, Borrower shall have delivered to the Agents an Officers’
Certificate certifying that such transaction complies with this definition
(which shall have attached thereto reasonably detailed backup data and
calculations showing such compliance).

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).

“Post-Increase Revolving Lenders” shall have the meaning assigned to such term
in Section 2.19(d).

“Pre-Increase Revolving Lenders” shall have the meaning assigned to such term in
Section 2.19(d).

“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

“Preferred Stock Issuance” shall mean the issuance or sale by Borrower or any of
its Subsidiaries of any Preferred Stock after the Closing Date (other than the
issuance of Disqualified Capital Stock permitted by Section 6.01(k) or (m)).

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X or otherwise reasonably satisfactory to the Administrative Agent.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

 

29



--------------------------------------------------------------------------------

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Refinancing” shall mean the repayment in full and the termination of any
commitment to make extensions of credit under all of the outstanding
indebtedness listed on Schedule 1.01(d) of Borrower, TODCO or any of their
respective Subsidiaries.

“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.18(e) to reimburse LC Disbursements.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

30



--------------------------------------------------------------------------------

“Required Class Lenders” shall mean (i) with respect to Term Loans, Lenders
having more than 50% of all Term Loans outstanding and (ii) with respect to
Revolving Loans, Required Revolving Lenders.

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding, LC Exposure and unused Revolving and Term Loan Commitments.

“Required Revolving Lenders” shall mean Lenders having more than 50% of all
Revolving Commitments or, after the Revolving Commitments have terminated, more
than 50% of all Revolving Exposure.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, subclause (b)(i) or (b)(ii) above.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

“Revolving Availability Period” shall mean the period from and including the
Business Day after the Closing Date to but excluding the earlier of (i) the
Business Day preceding the Revolving Maturity Date and (ii) the date of
termination of the Revolving Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule I to the Lender Addendum executed and delivered by such Lender
or by an Increase Joinder, or in the Assignment and Assumption pursuant to which
such Lender assumed its Revolving Commitment, as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.07 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The aggregate amount of the Lenders’ Revolving
Commitments on the Closing Date is $150,000,000.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment, an
outstanding Revolving Loan or outstanding LC Exposure.

 

31



--------------------------------------------------------------------------------

“Revolving Loan” shall mean a Loan made by the Lenders to Borrower pursuant to
Section 2.01(b). Each Revolving Loan shall either be an ABR Revolving Loan or a
Eurodollar Revolving Loan.

“Revolving Maturity Date” shall mean the date which is five years after the
Closing Date or, if such date is not a Business Day, the first Business Day
thereafter.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrower and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party and (c) the due and punctual payment and performance of all
obligations of Borrower and the other Loan Parties (including overdrafts and
related liabilities) under each Treasury Services Agreement entered into with
any counterparty that is a Secured Party.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders, the Issuing Bank and each
counterparty to a Hedging Agreement or Treasury Services Agreement if at the
date of entering into such Hedging Agreement or Treasury Services Agreement such
person was an Agent or a Lender or an Affiliate of an Agent or a Lender and such
person executes and delivers to the Administrative Agent a letter agreement in
form and substance acceptable to the Administrative Agent pursuant to which such
person (i) appoints the Collateral Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Article IX and
Sections 10.03 and 10.09 as if it were a Lender.

“Securities Act” shall mean the Securities Act of 1933.

“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit L among the Loan Parties and Collateral Agent for the benefit of the
Secured Parties.

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 5.11.

“Security Documents” shall mean the Security Agreement, the Ship Mortgages, the
Trademark Security Agreement and each other security document or pledge
agreement executed by a Loan Party and delivered in accordance with applicable
local or foreign law to grant a valid, perfected security interest in any
property as collateral for the Secured Obligations.

“Settlement Payments” shall mean the payments required to be made by TODCO
pursuant to Section 5.17, and related provisions of the TODCO Tax Sharing
Agreement.

“Ship Mortgage” shall mean any of the first preferred mortgages or first
preferred fleet mortgages of a vessel or vessels registered in an Acceptable
Flag Jurisdiction in the form of Exhibit N-1 or N-2, as applicable, and with the
additional requirement that such mortgage satisfies the definition of “preferred
mortgage” under 46 USC Section 31301(6).

 

32



--------------------------------------------------------------------------------

“Significant Subsidiary” shall mean any Subsidiary of Borrower that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
assuming each reference therein to “10 percent” is a reference to “five
percent.”

“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of Borrower or any of its Subsidiaries, (b) the obligations of
third-party insurers of Borrower or any of its Subsidiaries or (c) performance,
payment, deposit or surety obligations of Borrower or any of its Subsidiaries.

“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurocurrency liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

“Subordinated Indebtedness” shall mean Indebtedness of Borrower or any Guarantor
that is by its terms subordinated in right of payment to the Obligations of
Borrower and such Guarantor, as applicable, on terms and conditions reasonably
satisfactory to Administrative Agent.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, and (ii) any
other corporation, limited liability company, partnership, association or other
business entity of which securities or other ownership interests representing
more than 50% of the voting power of all Equity Interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Board of Directors or other governing body thereof are, as of such date, owned,
controlled or held by the parent and/or one or more subsidiaries of the parent.
Unless the context requires otherwise, “Subsidiary” refers to a Subsidiary of
Borrower.

“Subsidiary Guarantor” shall mean, as of the Closing Date, each Subsidiary
listed on Schedule 1.01(e), and each other Subsidiary that is or becomes a party
to this Agreement pursuant to Section 5.11.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17. The amount of the Swingline Commitment
shall initially be $15,000,000, but shall in no event exceed the Revolving
Commitment.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

33



--------------------------------------------------------------------------------

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including Other Taxes and any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Loan Commitments” shall mean with respect to each Lender, the commitment,
if any, of such Lender to make a Term Loan hereunder on the Closing Date or by
an Increase Joinder in the amount set forth on Schedule I to the Lender Addendum
executed and delivered by such Lender. The aggregate amount of the Lenders’ Term
Loan Commitments on the Closing Date is $900,000,000.

“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.

“Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.09.

“Term Loan Maturity Date” shall mean the date which is six years after the
Closing Date or, if such date is not a Business Day, the first Business Day
thereafter.

“Term Loans” shall mean a Loan made by the Lenders to Borrower pursuant to
Section 2.01(a) or an Incremental Term Loan made to Borrower pursuant to an
Increase Joinder. Each Term Loan shall either be an ABR Term Loan or a
Eurodollar Term Loan.

A “Test Period” in effect at any time shall mean the period of four consecutive
fiscal quarters of Borrower ended on or prior to such time (taken as one
accounting period) in respect of which financial statements for each quarter or
fiscal year in such period have been or were required to be delivered pursuant
to Section 5.01(a) or (b), without giving effect to any grace period applicable
thereto (or, solely for purposes of determining pro forma compliance with the
covenants contained in Sections 6.10(a) and (b), in connection with a Permitted
Acquisition, Section 2.19, Section 6.01(k) or Section 6.08(c), prior to the date
the first such financial statements are required to be so delivered without
giving effect to any grace period applicable thereto, the most recent period of
four fiscal quarters of TODCO and Borrower ended on or prior to the Closing
Date).

“TODCO” shall have the meaning assigned to such term in the first recital
hereto.

“TODCO Tax Sharing Agreement” shall mean that certain Amended and Restated Tax
Sharing Agreement, dated November 2006 (effective February 4, 2004) by and
between Transocean Holdings, Inc. and TODCO.

 

34



--------------------------------------------------------------------------------

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.

“Transaction Documents” shall mean the Acquisition Documents and the Loan
Documents.

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date (other than the making of the Settlement Payments) pursuant
to the Transaction Documents, including (a) the consummation of the Acquisition;
(b) the execution and delivery of the Loan Documents and the initial borrowings
hereunder; (c) the Refinancing; (d) the issuance by Borrower of approximately
56.6 million shares of its common stock to stockholders of TODCO in respect of
the Merger, (e) the making of the Settlement Payments and (f) the payment of all
fees and expenses to be paid on or prior to the Closing Date and owing in
connection with the foregoing.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

“Trademark Security Agreement” shall mean the Trademark Security Agreement dated
as of July 11, 2007 by and among Collateral Agent, the Borrower, Acquisition Co.
and Cliffs Drilling Company, as amended, restated, supplemented or otherwise
modified from time to time.

“Treasury Services Agreement” shall mean any agreement relating to commercial
credit cards, stored value cards, treasury management services, depositary
management services and cash management services (including controlled
disbursement, automated clearinghouse transactions, return items, overdraft and
interstate depository network services).

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“United States” shall mean the United States of America.

“United States Citizen” or “US Citizen” shall mean any person who is a US
citizen by birth or who has been naturalized or any entity qualifying as such
under the Shipping Act, 1916, as amended, or as it may hereafter be amended, the
regulations of the United States Coast Guard and other requirements which must
be satisfied to entitle vessels owned by any such person or entity to receive
coastwise endorsements on their documents of registration.

“Vessels” shall mean, collectively, all Lift Boats and all drilling rigs,
including jackup rigs, submersible rigs, semi-submersible rigs, barge rigs,
drill ships and any other maritime drilling rig, at any time owned by Borrower
and its Subsidiaries, and, individually, any of such vessels.

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

 

35



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing,” “Borrowing of Term Loans”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any person shall be construed to include such person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall refer to such law or regulation
as amended, modified or supplemented from time to time, and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP, as in effect on the date hereof unless otherwise agreed to
by Borrower and the Required Lenders. In the event that any “Accounting Change”
(as defined below) shall occur and such change results in a change in the method
of calculation of financial covenants, standards or terms in this Agreement,
then Borrower and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by Borrower, the Administrative
Agent and the Required Lenders, (i) all financial covenants, standards and terms
in this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred and (ii) Borrower will

 

36



--------------------------------------------------------------------------------

furnish to each Lender and the Administrative Agent, in addition to the
financial statements required to be furnished pursuant to Section 5.01 (the
“Current GAAP Financials”), (A) the financial statements described in such
Section based upon GAAP as in effect at the time the relevant financial
covenant, standard or term was agreed to (the “Prior GAAP Financials”) and (B) a
reconciliation between the Prior GAAP Financials and the Current GAAP
Financials. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board (the “FASB”), the Emerging Issues
Task Force (“EITF”) of the FASB or, if applicable, the SEC.

SECTION 1.05 Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly:

(a) to make a Term Loan to Borrower on the Closing Date in the principal amount
equal to its Term Loan Commitment; and

(b) to make Revolving Loans to Borrower, at any time and from time to time
during the Revolving Availability Period in accordance with the terms hereof, in
an aggregate principal amount at any time outstanding that will not result in
such Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment.

Amounts paid or prepaid in respect of Term Loans may not be reborrowed. Within
the limits set forth in clause (b) above and subject to the terms, conditions
and limitations set forth herein, Borrower may borrow, pay or prepay and
reborrow Revolving Loans.

SECTION 2.02 Loans.

(a) Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make its Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). Except for Loans deemed made pursuant to Section 2.18(e)(ii), (x) ABR
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1.0 million and not less than $5.0 million or
(ii) equal to the remaining available balance of the applicable Commitments and
(y) the Eurodollar Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $1.0 million and not less
than $5.0 million or (ii) equal to the remaining available balance of the
applicable Commitments.

 

37



--------------------------------------------------------------------------------

(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided
that Borrower shall not be entitled to request any Borrowing that, if made,
would result in more than ten Eurodollar Borrowings outstanding hereunder at any
one time. For purposes of the foregoing, Borrowings having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

(c) Except with respect to Loans deemed made pursuant to Section 2.18(e)(ii),
each Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 12:00 (noon),
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account as directed by Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date (in the case of any Eurodollar Borrowing), and at least 2
hours prior to the time (in the case of any ABR Borrowing), of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s portion of such Borrowing, the Administrative Agent may assume that
such Lender has made such portion available to the Administrative Agent at the
time of such Borrowing in accordance with clause (c) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
Borrower on such date a corresponding amount. If the Administrative Agent shall
have so made funds available, then, to the extent that such Lender shall not
have made such portion available to the Administrative Agent, each of such
Lender and Borrower severally agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to Borrower until the
date such amount is repaid to the Administrative Agent at (i) in the case of
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement, and Borrower’s obligation to repay the Administrative Agent such
corresponding amount pursuant to this Section 2.02(d) shall cease.

(e) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Maturity Date or the Term Loan Maturity Date, as applicable.

SECTION 2.03 Borrowing Procedure. To request a Revolving Borrowing or Term
Borrowing, Borrower shall deliver, by hand delivery or telecopier, a duly
completed and executed Borrowing Request to the Administrative Agent (i) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing; provided,
however, for purposes of the initial Borrowing on the Closing Date, not later
than 9:00 am, New York City time, on the Closing Date, or (ii) in the case of an
ABR Borrowing, not later than 9:00 a.m., New York City time, on the date of the
proposed Borrowing. Each Borrowing Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:

(a) whether the requested Borrowing is to be a Borrowing of Revolving Loans or
Term Loans;

 

38



--------------------------------------------------------------------------------

(b) the aggregate amount of such Borrowing;

(c) the date of such Borrowing, which shall be a Business Day;

(d) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(e) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(f) the location and number of Borrower’s account to which funds are to be
disbursed; and

(g) that the conditions set forth in Sections 4.02(b) through (d) have been
satisfied as of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be deemed to be a Eurodollar Borrowing, and the Borrower shall
be deemed to have selected an Interest Period of three month’s duration. If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then Borrower shall be deemed to have selected an Interest Period of three
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04 Evidence of Debt; Repayment of Loans.

(a) Promise to Repay. Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Term Loan Lender, the principal
amount of each Term Loan of such Term Loan Lender as provided in Section 2.09,
(ii) to the Administrative Agent for the account of each Revolving Lender, the
then unpaid principal amount of each Revolving Loan of such Revolving Lender on
the Revolving Maturity Date and (iii) to the Swingline Lender, the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, Borrower shall repay all Swingline Loans that were outstanding on the date
such Borrowing was requested.

(b) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type and Class thereof and the Interest
Period applicable thereto; (ii) the amount of any principal or interest due and
payable or to become due and payable from

 

39



--------------------------------------------------------------------------------

Borrower to each Lender hereunder; and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof. The entries made in the accounts maintained pursuant to
this paragraph shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of Borrower to repay the Loans in accordance
with their terms.

(c) Promissory Notes. Any Lender by written notice to Borrower (with a copy to
the Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
the form of Exhibit J-1, J-2, or J-3, as the case may be. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.05 Fees.

(a) Commitment Fee. Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee (a “Commitment Fee”) equal to
the Applicable Fee per annum on the average daily unused amount of each
Revolving Commitment of such Revolving Lender during the period from and
including the date hereof to but excluding the date on which such Commitment
terminates. Accrued Commitment Fees shall be payable in arrears (A) on the last
Business Day of March, June, September and December of each year, commencing on
the first such date to occur after the date hereof, and (B) on the date on which
such Commitment terminates. Commitment Fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
Commitment Fees, a Revolving Commitment of a Lender shall be deemed to be used
to the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

(b) Administrative Agent Fees. Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fees payable in the amounts and
at the times separately agreed upon between Borrower and the Administrative
Agent (the “Administrative Agent Fees”).

(c) LC and Fronting Fees. Borrower agrees to pay (i) to the Administrative Agent
for the account of each Revolving Lender a participation fee (“LC Participation
Fee”) with respect to its participations in Letters of Credit, which shall
accrue at a rate equal to the Applicable Margin from time to time used to
determine the interest rate on Eurodollar Revolving Loans pursuant to
Section 2.06 on the average daily amount of such Lender’s LC Exposure (excluding
any portion thereof attributable to Reimbursement Obligations) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee (“Fronting Fee”), which shall accrue at the rate of 0.125% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to Reimbursement Obligations) during the period from and including
the Closing Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s customary fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Accrued LC Participation Fees and Fronting Fees shall be
payable in arrears (i) on the

 

40



--------------------------------------------------------------------------------

last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date, and (ii) on
the date on which the Revolving Commitments terminate. Any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 Business Days after demand therefor. All LC
Participation Fees and Fronting Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(d) All Fees shall be paid on the dates due, in immediately available funds in
dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Borrower shall pay the Fronting Fees directly to
the Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.06 Interest on Loans.

(a) ABR Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each ABR Borrowing, including each Swingline Loan, shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin in effect from time to time.

(b) Eurodollar Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.

(c) Default Rate. Notwithstanding the foregoing, if any principal of or interest
on any Loan or any fee or other amount payable by Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall, to the extent permitted by applicable law, bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of amounts constituting principal of or interest on any Loan, 2% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section 2.06 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in Section 2.06(a) (in either
case, the “Default Rate”).

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan or a Swingline Loan without a permanent reduction in
Revolving Commitments), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

 

41



--------------------------------------------------------------------------------

SECTION 2.07 Termination and Reduction of Commitments.

(a) Termination of Commitments. The Term Loan Commitments shall automatically
terminate at 5:00 p.m., New York City time, on the Closing Date. The Revolving
Commitments, the Swingline Commitment and the LC Commitment shall automatically
terminate one Business Day prior to the Revolving Maturity Date. Notwithstanding
the foregoing, all the Commitments shall automatically terminate at 5:00 p.m.,
New York City time, on October 31, 2007, if the initial Credit Extension shall
not have occurred by such time.

(b) Optional Terminations and Reductions. At its option, Borrower may at any
time terminate, or from time to time permanently reduce, the Commitments of any
Class; provided that (i) each reduction of the Commitments of any Class shall be
in an amount that is an integral multiple of $1.0 million and not less than $5.0
million and (ii) the Revolving Commitments shall not be terminated or reduced
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10, the aggregate amount of Revolving Exposures would
exceed the aggregate amount of Revolving Commitments.

(c) Borrower Notice. Borrower shall notify the Administrative Agent in writing
of any election to terminate or reduce the Commitments under Section 2.07(b) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Borrower pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

SECTION 2.08 Interest Elections.

(a) Generally. Each Revolving Borrowing and Term Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
Notwithstanding anything to the contrary, Borrower shall not be entitled to
request any conversion or continuation that, if made, would result in more than
ten Eurodollar Borrowings outstanding hereunder at any one time. This Section
shall not apply to Swingline Borrowings, which may not be converted or
continued.

(b) Interest Election Notice. To make an election pursuant to this Section,
Borrower shall deliver, by hand delivery or telecopier, a duly completed and
executed Interest Election Request to the Administrative Agent not later than
the time that a Borrowing Request would be required under Section 2.03 if
Borrower were requesting a Revolving Borrowing or Term Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each Interest Election Request shall be irrevocable. Each Interest Election
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

 

42



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of three month’s duration. Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

(c) Automatic Continuation of Eurodollar Borrowings; Conversion to ABR
Borrowings. If an Interest Election Request with respect to a Eurodollar
Borrowing is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued, assuming an
Event of Default has not occurred and is then continuing, as a Eurodollar
Borrowing with an Interest Period of three month’s duration. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is
continuing, the Administrative Agent or the Required Lenders may require, by
notice to Borrower, that no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing.

SECTION 2.09 Amortization of Term Borrowings. Borrower shall pay to the
Administrative Agent, for the account of the Term Loan Lenders, on the dates set
forth on Annex II, or if any such date is not a Business Day, on the immediately
preceding Business Day (each such date, a “Term Loan Repayment Date”), a
principal amount of the Term Loans equal to the amount set forth on Annex II for
such date (as adjusted from time to time pursuant to Section 2.10(h)), together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment. To the extent not previously paid,
all Term Loans shall be due and payable on the Term Loan Maturity Date.

SECTION 2.10 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided that each partial prepayment shall
be in an amount that is an integral multiple of $1.0 million and not less than
$5.0 million or, if less, the outstanding principal amount of such Borrowing.

 

43



--------------------------------------------------------------------------------

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments, Borrower
shall, on the date of such termination, repay or prepay all its outstanding
Revolving Borrowings and all outstanding Swingline Loans and replace all
outstanding Letters of Credit or cash collateralize all outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(i).

(ii) In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify Borrower and the Revolving Lenders of the sum of the
Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then Borrower shall, on the date of such
reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.

(iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect, Borrower shall, without notice or demand,
immediately first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings, and third, replace outstanding Letters of Credit or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i), in an aggregate amount sufficient to eliminate
such excess.

(iv) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, Borrower shall, without notice or demand, immediately replace
outstanding Letters of Credit or cash collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.18(i), in an
aggregate amount sufficient to eliminate such excess.

(v) In the event that the aggregate Swingline Exposure exceeds the Swingline
Commitment then in effect, Borrower shall, without notice or demand, immediately
repay or prepay Swingline Loans in an aggregate amount sufficient to eliminate
such excess.

(c) Asset Sales. Not later than 10 Business Days following the receipt of any
Net Cash Proceeds of any Asset Sale by Borrower or any of its Subsidiaries
(excluding any Asset Sale to the Borrower or any Subsidiary permitted
hereunder), Borrower shall make prepayments in accordance with Sections 2.10(h)
and (i) in an aggregate amount equal to 100% of such Net Cash Proceeds; provided
that:

(i) no such prepayment shall be required under this Section 2.10(c) with respect
to any Asset Sale permitted by Section 6.06(a), (c), (d), (e) (except to the
extent reliant on Section 6.06 (b)), (f), (g), (h), (i) or (j); and

(ii) so long as no Default has occurred and is continuing, such proceeds shall
not be required to be so applied on such date to the extent that Borrower shall
have delivered an Officers’ Certificate to the Administrative Agent

 

44



--------------------------------------------------------------------------------

on or prior to such date stating that such Net Cash Proceeds are expected to be
reinvested in the Borrower’s business within 12 months following the date of
such Asset Sale (which Officers’ Certificate shall set forth the estimates of
the proceeds to be so expended); provided that if all or any portion of such Net
Cash Proceeds is not so reinvested within such 12 month period, such unused
portion (subject to the provisos set forth in clauses (iii) and (iv) of
Section 6.13) shall be applied on or before the last day of such period as a
mandatory prepayment as provided in this Section 2.10(c); provided, further,
that if the property subject to such Asset Sale constituted (i) Collateral
consisting of Mortgaged Vessels and the Collateral Maintenance Ratio is less
than 1.25 to 1.00 after such Asset Sale, or (ii) Collateral other than Mortgaged
Vessels, then all or substantially all (as determined by Collateral Agent)
property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Security
Documents in favor of the Collateral Agent or Mortgage Trustee, as applicable,
for its benefit and for the benefit of the other Secured Parties in accordance
with Sections 5.11 and 5.12.

(d) Debt Issuance or Preferred Stock Issuance. Not later than 10 Business Days
following the receipt of any Net Cash Proceeds of any Debt Issuance or Preferred
Stock Issuance by Borrower or any of its Subsidiaries, Borrower shall make
prepayments in accordance with Sections 2.10(h) and (i) in an aggregate amount
equal to 100% of such Net Cash Proceeds in the case of a Debt Issuance, and 50%
of such Net Cash Proceeds in the case of a Preferred Stock Issuance.

(e) [Reserved.]

(f) Casualty Events. Not later than 10 Business Days following the receipt of
any Net Cash Proceeds from a Casualty Event by Borrower or any of its
Subsidiaries, Borrower shall make prepayments in accordance with Sections
2.10(h) and (i) in an aggregate amount equal to 100% of such Net Cash Proceeds;
provided that:

(i) so long as no Default has occurred and is continuing, such proceeds shall
not be required to be so applied on such date to the extent that Borrower shall
have delivered an Officers’ Certificate to the Administrative Agent on or prior
to such date stating that such proceeds are expected to be used to repair,
replace or restore any property in respect of which such Net Cash Proceeds were
paid, no later than 12 months following the date of receipt of such proceeds;
provided that if the property subject to such Casualty Event constituted
(i) Collateral consisting of Mortgaged Vessels and the Collateral Maintenance
Ratio is less than 1.25 to 1.00 after such Casualty Event, or (ii) Collateral
other than Mortgaged Vessels, then all or substantially all (as determined by
the Collateral Agent) property purchased with the Net Cash Proceeds thereof
pursuant to this subsection shall be made subject to the Lien of the applicable
Security Documents in favor of the Collateral Agent or Mortgage Trustee, as
applicable, for its benefit and for the benefit of the other Secured Parties in
accordance with Sections 5.11 and 5.12; and

(ii) if any portion of such Net Cash Proceeds shall not be so applied within
such 12-month period, such unused portion shall be applied on or before the last
day of such period as a mandatory prepayment as provided in this
Section 2.10(f).

 

45



--------------------------------------------------------------------------------

(g) Excess Cash Flow. No later than 10 Business Days after the date on which the
financial statements with respect to such fiscal year in which such Excess Cash
Flow Period occurs are or are required to be delivered pursuant to
Section 5.01(a), Borrower shall make prepayments in accordance with Sections
2.10(h) and (i) in an aggregate amount equal to 50% of Excess Cash Flow for the
Excess Cash Flow Period then ended; provided, however, that, to the extent
Borrower has made a voluntary prepayment of Term Loans pursuant to
Section 2.10(a) during the applicable Excess Cash Flow Period, the amount
required to be paid under this Section 2.10(g) with respect to such Excess Cash
Flow Period shall be reduced by the amount of such voluntary prepayment;
provided, further, however, that no prepayment or portion of a prepayment shall
be required pursuant to this Section 2.10(g) if the aggregate outstanding amount
of Term Loans shall be less than $550.0 million or to the extent such prepayment
would cause the aggregate outstanding amount of Term Loans to be reduced to less
than $550.0 million.

(h) Application of Prepayments. Prior to any optional or mandatory prepayment
hereunder, Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
Section 2.10(i), subject to the provisions of this Section 2.10(h).
Notwithstanding the foregoing any Term Loan Lender (each a “Declining Lender”)
may elect, by written notice to the Administrative Agent at least three Business
Days prior to the prepayment date, to decline all or any portion of any
mandatory prepayment of its Term Loans, pursuant to Section 2.10(c), (d), (f) or
(g) (each a “Declined Amount”) and Administrative Agent shall give notice to all
Term Loan Lenders that are not Declining Lenders of the availability of such
Declined Amount for application as an additional prepayment to the outstanding
Term Loans held by such Term Loan Lenders, and within one Business Day’s receipt
of such notice from Administrative Agent, each Term Loan Lender electing to
receive all or a portion of the Declined Amount shall give Administrative Agent
written notice of such election, and, on the prepayment date the Declined Amount
shall be applied by Administrative Agent among such electing Term Loan Lenders
on a pro rata basis (with pro rata being based on the percentage obtained by
dividing the principal amount of Term Loans held immediately prior to such
mandatory prepayment by the relevant Term Loan Lender by the aggregate principal
amount of Term Loans held immediately prior to such mandatory prepayment by Term
Loan Lenders that are not Declining Lenders and that have not declined to
receive a portion of the Declined Amount); provided that, in the event any
portion of the Declined Amount remains unapplied after any such application,
such portion shall be retained by Borrower. Any prepayments of Term Loans
pursuant to Section 2.10(a), (c), (d), (f) or (g) shall be applied to reduce
scheduled prepayments required under Section 2.09 on a pro rata basis among the
prepayments to be made on each remaining Term Loan Repayment Date.

Amounts to be applied pursuant to this Section 2.10 to the prepayment of Term
Loans and Revolving Loans shall be applied, as applicable, first to reduce
outstanding ABR Term Loans and ABR Revolving Loans, respectively. Any amounts
remaining after each such application shall be applied to prepay Eurodollar Term
Loans or Eurodollar Revolving Loans, as applicable. Notwithstanding the
foregoing, if the amount of any prepayment of Loans required under this
Section 2.10 shall be in excess of the amount of the ABR Loans at the time
outstanding (an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of Borrower, the Excess Amount shall be
either (A) deposited in an escrow account on terms satisfactory to the
Collateral Agent and applied to the prepayment of Eurodollar Loans on the last
day of the then next-expiring Interest Period for Eurodollar Loans; provided
that (i) interest in respect of such Excess Amount shall continue to accrue
thereon at the rate provided hereunder for the Loans which such Excess Amount is
intended to repay until such Excess Amount shall have been used in full to repay
such Loans and (ii) at any time while a Default has occurred and is continuing,
the Administrative Agent may, and upon written direction from the Required
Lenders shall, apply any or all proceeds then on deposit to the payment of such
Loans in an amount equal to such Excess Amount or (B) prepaid immediately,
together with any amounts owing to the Lenders under Section 2.13.

 

46



--------------------------------------------------------------------------------

(i) Notice of Prepayment. Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by written
notice of any prepayment hereunder (i) in the case of a mandatory prepayment
under Section 2.10(c), (d), (f) or (g), not later than 11:00 a.m., New York City
time, seven Business Days before the date of prepayment, and (ii) in the case of
each other prepayment, (A) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of prepayment, (B) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of
prepayment and (C) in the case of prepayment of a Swingline Loan, not later than
11:00 a.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.07, then such notice of prepayment may be revoked if
such termination is revoked in accordance with Section 2.07. Each such notice
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment. Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Credit Extension of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing and otherwise in
accordance with this Section 2.10. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.06.

SECTION 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(b) the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

SECTION 2.12 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of,

 

47



--------------------------------------------------------------------------------

deposits with or for the account of, or credit extended or participated in, by
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate)
or the Issuing Bank;

(ii) subject any Lender or the Issuing Bank to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.15 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Bank); or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company, if any, of
participating in, issuing or maintaining any Letter of Credit or Swingline Loan
(or of maintaining its obligation to participate in or to issue any Letter of
Credit or Swingline Loan), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Bank hereunder (whether of principal,
interest or any other amount), then, upon request of such Lender or the Issuing
Bank, Borrower will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines (in good
faith, but in its sole absolute discretion) that any Change in Law affecting
such Lender or the Issuing Bank or any lending office of such Lender or such
Lender’s or the Issuing Bank’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Bank, to a level below that which such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then within 10 Business Days after
receipt of a written demand therefor Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section 2.12 and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 Business Days after receipt thereof.

 

48



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section 2.12 shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

SECTION 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan earlier
than the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan
earlier than the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Revolving Loan or Term Loan
on the date specified in any notice delivered pursuant hereto (whether or not
such notice has been revoked under Section 2.07) or (d) the assignment of any
Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto as a result of a request by Borrower pursuant to Section 2.16(b) or an
assignment pursuant to Section 2.19(d), then, in any such event, Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest (excluding the Applicable Margin)
which would have accrued on the principal amount of such Loan had such event not
occurred, at the Adjusted LIBOR Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the Eurodollar market. A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.13
shall be delivered to Borrower (with a copy to the Administrative Agent) and
shall be conclusive and binding absent manifest error. Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.

SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments Generally. Borrower shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal, interest,
fees or Reimbursement Obligations, or of amounts payable under Section 2.12,
2.13, 2.15 or 10.03, or otherwise) on or before the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date shall (unless the
Administrative Agent determines, in its discretion, that the Lenders received,
such amounts on such day with sufficient time to invest such amounts overnight),
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent to an account specified by it to Borrower, except payments
to be made directly to the Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.12, 2.13, 2.15
and 10.03 shall be made directly to the persons entitled thereto and

 

49



--------------------------------------------------------------------------------

payments pursuant to other Loan Documents shall be made to the persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, unless specified otherwise, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars, except as expressly specified otherwise.

(b) Pro Rata Treatment.

(i) Each payment by Borrower of interest in respect of the Loans shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.

(ii) Except as otherwise provided in Section 2.10(h), each payment on account of
principal of the Term Loans shall be allocated among the Term Loan Lenders pro
rata based on the principal amount of the Term Loans held by the Term Loan
Lenders. Each payment by Borrower on account of principal of the Revolving
Borrowings shall be made pro rata according to the respective outstanding
principal amounts of the Revolving Loans then held by the Revolving Lenders.

(c) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
Reimbursement Obligations, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder (including
and together with, any obligation to cash collateralize Letters of Credit),
ratably among the parties entitled thereto in accordance with the amounts of
principal and Reimbursement Obligations then due to such parties; provided, that
the Administrative Agent may, subject to any applicable federal, state or
foreign bankruptcy, insolvency, receivership or similar orders, distribute any
adequate protection payments it receives on behalf of the Lenders to the Lenders
in its sole discretion (i.e., whether to pay the earliest accrued interest, all
accrued interest on a pro rata basis or otherwise).

(d) Sharing of Set-Off. If any Lender (and/or the Issuing Bank, which shall be
deemed a “Lender” for purposes of this Section 2.14(d)) shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other Obligations resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other Obligations greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

50



--------------------------------------------------------------------------------

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Borrower or
any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.

(e) Borrower Default. Unless the Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that Borrower will not make such payment, the Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(f) Lender Default. If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.02(c), 2.14(e), 2.17(d), 2.18(d), 2.18(e) or
10.03(c), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes and Other Taxes; provided that if the Loan Parties shall be
required by applicable Requirements of Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the applicable Loan Party shall make such deductions and (iii) the
applicable Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

 

51



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
clause (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(c) Indemnification by Borrower. Borrower shall indemnify the Administrative
Agent, each Lender and the Issuing Bank, within 10 Business Days after such
Indemnitee makes written demand therefor, for the full amount of any Indemnified
Taxes and Other Taxes (including Indemnified Taxes and Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes and Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender or the Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent clearly demonstrable
error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority
pursuant to this Section 2.15, Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders. Each Foreign Lender shall, to the extent it may lawfully
do so, deliver to Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Borrower or the Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit Q, or any other form approved by the
Administrative Agent, to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 871(h)(3)(B) of the Code, (B) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN,
or

(iv) any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrower to determine the
withholding or deduction required to be made.

 

52



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Bank determines, in its good faith sole discretion, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section, it shall pay to Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that Borrower,
within 10 Business Days after receipt of the written request of the
Administrative Agent, such Lender or the Issuing Bank, agrees to repay the
amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the Issuing Bank in the event the Administrative Agent, such
Lender or the Issuing Bank is required to repay such refund to such Governmental
Authority. This paragraph shall not be construed to require the Administrative
Agent, any Lender or the Issuing Bank to apply for any such refund of
Indemnified Taxes or Other Taxes or to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Borrower
or any other person. Notwithstanding anything to the contrary, in no event will
any Lender be required to pay any amount to Borrower the payment of which would
place such Lender in a less favorable net after-tax position than such Lender
would have been in if the additional amounts giving rise to such refund of any
Indemnified Taxes or Other Taxes had never been paid.

SECTION 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and out-of-pocket expenses incurred by any Lender in connection with any
such designation or assignment. A certificate setting forth such costs and
expenses submitted by such Lender to Borrower shall be conclusive absent
manifest error.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder, or if Borrower exercises its replacement rights under
Section 10.02(d), then Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.04), all of its interests,
rights and obligations under this Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(i) unless waived by the Administrative Agent or otherwise paid by the Eligible
Assignee, Borrower shall have paid to the Administrative Agent the processing
and recordation fee specified in Section 10.04(b);

 

53



--------------------------------------------------------------------------------

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.13), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

SECTION 2.17 Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to Borrower from time to
time during the Revolving Availability Period, in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $15,000,000 or (ii) the sum of
the total Revolving Exposures exceeding the total Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, Borrower may borrow, repay
and reborrow Swingline Loans.

(b) Swingline Loans. To request a Swingline Loan, Borrower shall deliver, by
hand delivery or telecopier, a duly completed and executed Borrowing Request to
the Administrative Agent and the Swingline Lender, not later than 12:00 (noon),
New York City time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and the amount of the requested Swingline Loan. Each Swingline
Loan shall be an ABR Loan. The Swingline Lender shall make each Swingline Loan
available to Borrower to an account as directed by Borrower in the applicable
Borrowing Request (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.18(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan. Borrower shall not request a Swingline
Loan if at the time of or immediately after giving effect to the Credit
Extension contemplated by such request a Default has occurred and is continuing
or would result therefrom. Swingline Loans shall be made in minimum amounts of
$1.0 million and integral multiples of $500,000 above such amount.

(c) Prepayment. Borrower shall have the right at any time and from time to time
to repay any Swingline Loan, in whole or in part, upon giving written notice to
the Swingline Lender and the Administrative Agent before 12:00 (noon), New York
City time, on the proposed date of repayment.

 

54



--------------------------------------------------------------------------------

(d) Participations. The Swingline Lender may at any time in its discretion by
written notice given to the Administrative Agent (provided such notice
requirement shall not apply if the Swingline Lender and the Administrative Agent
are the same entity) not later than 11:00 a.m., New York City time, on the next
succeeding Business Day following such notice require the Revolving Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans then outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (so long as such
payment shall not cause such Lender’s Revolving Exposure to exceed such Lender’s
Revolving Commitment). Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.02(c) with respect to Loans made by such
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify Borrower of any
participations in any Swingline Loan acquired by the Revolving Lenders pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from Borrower (or other party on behalf
of Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent. Any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph, as their interests may appear. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve Borrower of any
default in the payment thereof.

SECTION 2.18 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, Borrower may
request the Issuing Bank, and the Issuing Bank agrees, to issue Letters of
Credit for its own account or the account of a Subsidiary in a form reasonably
acceptable to the Issuing Bank, at any time and from time to time on the Closing
Date and during the Revolving Availability Period but prior to the Letter of
Credit Expiration Date (provided that Borrower shall be a co-applicant, and be
jointly and severally liable, with respect to each Letter of Credit issued for
the account of a Subsidiary). The Issuing Bank shall not issue, and Borrower
shall not request the issuance of, any Letter of Credit at any time if after
giving effect to such issuance, the LC Exposure would exceed the LC Commitment
or the total Revolving Exposure would exceed the total Revolving Commitments. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by Borrower to, or entered into by
Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions and
Notices. To request the issuance of a Letter of Credit or the amendment, renewal
or extension of

 

55



--------------------------------------------------------------------------------

an outstanding Letter of Credit, Borrower shall deliver, by hand or telecopier
(or transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank), an LC Request to the Issuing Bank and the
Administrative Agent not later than 11:00 a.m. on the fifth Business Day
preceding the requested date of issuance, amendment, renewal or extension (or
such later date and time as is acceptable to the Issuing Bank).

A request for an initial issuance of a Letter of Credit shall specify in form
and detail satisfactory to the Issuing Bank:

(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(ii) the amount thereof;

(iii) the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);

(iv) the name and address of the beneficiary thereof;

(v) whether the Letter of Credit is to be issued for its own account or for the
account of one of its Subsidiaries (provided that Borrower shall be a
co-applicant, and therefore jointly and severally liable with respect to each
Letter of Credit issued for the account of a Subsidiary);

(vi) the documents to be presented by such beneficiary in connection with any
drawing thereunder;

(vii) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

(viii) such other matters as the Issuing Bank may reasonably require.

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail satisfactory to the Issuing Bank:

(i) the Letter of Credit to be amended, renewed or extended;

(ii) the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day);

(iii) the nature of the proposed amendment, renewal or extension; and

(iv) such other matters as the Issuing Bank may reasonably require.

If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, Borrower shall be deemed to represent and warrant

 

56



--------------------------------------------------------------------------------

that), after giving effect to such issuance, amendment, renewal or extension,
(i) the LC Exposure shall not exceed the LC Commitment, (ii) the total Revolving
Exposures shall not exceed the total Revolving Commitments and (iii) except in
the case of any amendment that does not increase the amount of, or extend the
expiry date of, a Letter of Credit, the conditions set forth in Article IV in
respect of such issuance, amendment, renewal or extension shall have been
satisfied. Unless the Issuing Bank shall agree otherwise, no Letter of Credit
shall be in an initial amount less than $100,000, in the case of a Commercial
Letter of Credit, or $500,000, in the case of a Standby Letter of Credit, or is
to be denominated in a currency other than Dollars.

Upon the issuance of any Letter of Credit or amendment, renewal, extension or
modification to a Letter of Credit, the Issuing Bank shall promptly notify the
Administrative Agent, who shall promptly notify each Revolving Lender, thereof,
which notice shall be accompanied by a copy of such Letter of Credit or
amendment, renewal, extension or modification to a Letter of Credit and the
amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.18(d). On the first Business Day of each calendar month,
the Issuing Bank shall provide to the Administrative Agent a report listing all
outstanding Letters of Credit and the amounts and beneficiaries thereof and the
Administrative Agent shall promptly provide such report to each Revolving
Lender.

(c) Expiration Date.

(i) Each Letter of Credit shall expire at or prior to the close of business on
the earlier of (i) in the case of a Standby Letter of Credit, (x) the date which
is one year after the date of the issuance of such Standby Letter of Credit (or,
in the case of any renewal or extension thereof, one year after such renewal or
extension) and (y) the Letter of Credit Expiration Date and (ii) in the case of
a Commercial Letter of Credit, (x) the date that is 180 days after the date of
issuance of such Commercial Letter of Credit (or, in the case of any renewal or
extension thereof, 180 days after such renewal or extension) and (y) the Letter
of Credit Expiration Date; provided Borrower may request an extension of such
Letter of Credit beyond the Letter of Credit Expiration Date (but not beyond the
fifth day prior to the first anniversary of the Letter of Credit Expiration
Date), so long as (A) the conditions specified in Section 4.02 would be
satisfied and (B) Borrower, not less than three Business Days prior to the
proposed date of such extension, either (1) arranges for the issuance of a
letter of credit for the benefit of the relevant Issuing Bank from an issuer,
and on terms, in each case satisfactory to such Issuing Bank, in a face amount
equal to 103% of the amount of, and backstopping, such Letter of Credit or
(2) if consented to by such Issuing Bank in its sole and absolute discretion,
deposits on terms and in accounts satisfactory to such Issuing Bank, in the name
of such Issuing Bank, an amount in cash equal to 103% of the amount of such
Letter of Credit.

(ii) If Borrower so requests in any Letter of Credit Request, the Issuing Bank
may, in its sole and absolute discretion, agree to issue a Letter of Credit that
has automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit the Issuing
Bank to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the Issuing Bank, Borrower shall not be required to make a

 

57



--------------------------------------------------------------------------------

specific request to the Issuing Bank for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the Revolving Lenders shall be deemed to have
authorized (but may not require) the Issuing Bank to permit the renewal of such
Letter of Credit at any time to an expiry date not later than the earlier of
(A) one year from the date of such renewal and (B) the fifth day prior to the
one year anniversary of the Letter of Credit Expiration Date (which, in the case
of any renewal under either clause (A) or (B) above, such renewal shall not be
to a date that is after the Letter of Credit Expiration Date unless Borrower has
complied with the proviso in clause (c)(i) above); provided that the Issuing
Bank shall not permit any such renewal if (x) the Issuing Bank has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof (by reason of the provisions of
Section 2.18(l) or otherwise), or (y) it has received notice on or before the
day that is two Business Days before the date which has been agreed upon
pursuant to the proviso of the first sentence of this paragraph, from the
Administrative Agent or the Required Lenders that one or more of the applicable
conditions specified in Section 4.02 are not then satisfied.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
irrevocably grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Pro Rata Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Revolving Lender’s Pro Rata Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by Borrower on the date due as provided in
Section 2.18(e), or of any reimbursement payment required to be refunded to
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, or expiration, termination or cash
collateralization of any Letter of Credit and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement.

(i) If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, Borrower shall reimburse such LC Disbursement by paying to the Issuing
Bank an amount equal to such LC Disbursement not later than 3:00 p.m., New York
City time, on the date that such LC Disbursement is made if Borrower shall have
received notice of such LC Disbursement prior to 12:00 (noon), New York City
time, on such date, or, if such notice has not been received by Borrower prior
to such time on such date, then not later than 12:00 (noon), New York City time,
on the Business Day immediately following the day that Borrower receives such
notice.

(ii) If Borrower fails to make such payment when due, the Issuing Bank shall
notify the Administrative Agent and the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
Borrower in respect thereof and such Revolving Lender’s

 

58



--------------------------------------------------------------------------------

Pro Rata Percentage thereof. Each Revolving Lender shall pay by wire transfer of
immediately available funds to the Administrative Agent not later than 2:00
p.m., New York City time, on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 (noon), New York City time, on any day,
not later than 11:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Revolving Lender’s Pro Rata Percentage of
the unreimbursed LC Disbursement in the same manner as provided in
Section 2.02(c) with respect to Revolving Loans made by such Revolving Lender,
and the Administrative Agent will promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders. The Administrative Agent will
promptly pay to the Issuing Bank any amounts received by it from Borrower
pursuant to the above paragraph prior to the time that any Revolving Lender
makes any payment pursuant to the preceding sentence and any such amounts
received by the Administrative Agent from Borrower thereafter will be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made such payments and to the Issuing Bank, as appropriate.

(iii) If any Revolving Lender shall not have made its Pro Rata Percentage of
such LC Disbursement available to the Administrative Agent as provided above,
each of such Revolving Lender and Borrower severally agrees to pay interest on
such amount, for each day from and including the date such amount is required to
be paid in accordance with the foregoing to but excluding the date such amount
is paid, to the Administrative Agent for the account of the Issuing Bank at
(i) in the case of Borrower, the rate per annum set forth in Section 2.18(h) and
(ii) in the case of such Lender, at a rate determined by the Administrative
Agent in accordance with banking industry rules or practices on interbank
compensation.

(f) Obligations Absolute. The Reimbursement Obligation of Borrower as provided
in Section 2.18(e) shall be absolute, unconditional and irrevocable, and shall
be paid and performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein; (ii) any draft or other document presented under a
Letter of Credit being proved to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that fails to comply with the terms of
such Letter of Credit; (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.18, constitute a legal or equitable discharge of, or provide a
right of setoff against, the obligations of Borrower hereunder; (v) the fact
that a Default shall have occurred and be continuing; or (vi) any material
adverse change in the business, property, results of operations, prospects or
condition, financial or otherwise, of Borrower and its Subsidiaries. None of the
Agents, the Lenders, the Issuing Bank or any of their Affiliates shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by Borrower
to the extent permitted by applicable Requirements of Law) suffered by Borrower
that are caused by the Issuing

 

59



--------------------------------------------------------------------------------

Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly give written
notice to the Administrative Agent and Borrower of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve Borrower of its Reimbursement Obligation to the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement (other than with
respect to the timing of such Reimbursement Obligation set forth in
Section 2.18(e)).

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full by the date and
time required by Section 2.18(e)(i), the unpaid amount thereof shall bear
interest payable on demand, for each day from and including the date such LC
Disbursement is made to but excluding the date that Borrower reimburses such LC
Disbursement, at the rate per annum determined pursuant to Section 2.06(c).
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to Section 2.18(e) to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, Borrower shall deposit on terms and in accounts
satisfactory to the Collateral Agent, in the name of the Collateral Agent and
for the benefit of the Revolving Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to Borrower described in Section 8.01(g) or (h). Funds so deposited
shall be applied by the Collateral Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of outstanding Reimbursement
Obligations or, if the maturity of the Loans has been accelerated (but subject
to the consent of Revolving Lenders with LC Exposure representing greater than
50% of the total LC Exposure), be applied to satisfy other Obligations of
Borrower under this Agreement. If Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount plus any accrued interest or realized profits with respect to such
amounts (to the extent not applied as aforesaid) shall be returned to Borrower
within three Business Days after all Events of Default have been cured or
waived.

 

60



--------------------------------------------------------------------------------

(j) Additional Issuing Banks. Borrower may, at any time and from time to time,
designate one or more additional Revolving Lenders to act as an issuing bank
under the terms of this Agreement, with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld), the Issuing Bank and such
Revolving Lender(s). Any Lender designated as an issuing bank pursuant to this
clause (j) shall be deemed (in addition to being a Revolving Lender) to be the
Issuing Bank with respect to Letters of Credit issued or to be issued by such
Revolving Lender, and all references herein and in the other Loan Documents to
the term “Issuing Bank” shall, with respect to such Letters of Credit, be deemed
to refer to such Revolving Lender in its capacity as Issuing Bank, as the
context shall require.

(k) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior notice to the
Lenders, the Administrative Agent and Borrower. The Issuing Bank may be replaced
at any time by written agreement among Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank or any such
additional Issuing Bank. At the time any such resignation or replacement shall
become effective, Borrower shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.05(c). From and after the
effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to refer to such successor or such
addition or to any previous Issuing Bank, or to such successor or such addition
and all previous Issuing Banks, as the context shall require. After the
resignation or replacement of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit. If at any time there is more
than one Issuing Bank hereunder, Borrower may, in its discretion, select which
Issuing Bank is to issue any particular Letter of Credit.

(l) Other. The Issuing Bank shall be under no obligation to issue any Letter of
Credit if

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any Requirement of Law applicable to the Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank.

(m) Amendments. The Issuing Bank shall be under no obligation to amend any
Letter of Credit if (A) the Issuing Bank would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

 

61



--------------------------------------------------------------------------------

(n) Existing Letter of Credit. Schedule A contains a description of a letter of
credit that was issued under that certain Credit Agreement, dated as of
December 29, 2005, by and among TODCO, various lenders, and Nordea Bank Finland
PLC, New York Branch, as administrative agent and collateral agent for the
account of TODCO prior to the Closing Date and which remains outstanding on the
Closing Date. Such letter of credit, including any extension or renewal thereof
in accordance with the terms thereof and hereof (as amended from time to time in
accordance with the terms thereof and hereof, the “Existing Letter of Credit”)
shall constitute a “Letter of Credit” for all purposes under this Agreement and
shall be deemed issued on the Closing Date.

SECTION 2.19 Increase in Commitments.

(a) Borrower Request. Borrower may by written notice to the Administrative Agent
elect to request (x) prior to the Revolving Maturity Date, one or more increases
to the existing Revolving Commitments and/or (y) the establishment of one or
more new Term Loan Commitments (each, an “Incremental Term Loan Commitment”) by
an amount not in excess of $500,000,000 in the aggregate. Each such notice shall
specify (i) the date (each, an “Increase Effective Date”) on which Borrower
proposes that the increased or new Commitments shall be effective, which shall
be a date not less than 10 Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each Eligible
Assignee to whom Borrower proposes any portion of such increased or new
Commitments be allocated and the amounts of such allocations; provided that any
existing Lender approached to provide all or a portion of the increased or new
Commitments may elect or decline, in its sole discretion, to provide such
increased or new Commitment.

(b) Conditions. The increased or new Commitments shall become effective, as of
such Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 4.02 shall be satisfied unless
waived by the Lenders executing the applicable Increase Joinder;

(ii) no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date;

(iii) after giving pro forma effect to the borrowings to be made on the Increase
Effective Date and to any change in Consolidated EBITDA and any increase in
Indebtedness resulting from the consummation of any Permitted Acquisition
concurrently with such borrowings as of the date of the most recent financial
statements delivered pursuant to Section 5.01(a) or (b), Borrower shall be in
compliance with each of the covenants set forth in Section 6.10;

(iv) Borrower shall make any payments required pursuant to Section 2.13 in
connection with any adjustment of Revolving Loans pursuant to Section 2.19(d);
and

(v) Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Administrative Agent in connection with
any such transaction.

 

62



--------------------------------------------------------------------------------

(c) Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to the new Commitments shall be as follows:

(i) terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (“Incremental Term Loans”) shall be, except as otherwise set forth
herein or in the Increase Joinder, identical to the existing Term Loans (it
being understood that Incremental Term Loans may be a part of the existing
tranche of Term Loans);

(ii) the terms and provisions of Revolving Loans made pursuant to new
Commitments shall be identical to the Revolving Loans;

(iii) the weighted average life to maturity of any Incremental Term Loans shall
be no shorter than the weighted average life to maturity of the existing Term
Loans;

(iv) the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the Final Maturity Date;

(v) the Applicable Margins for the Incremental Term Loans shall be determined by
Borrower and the Lenders of the Incremental Term Loans; provided that in the
event that the Applicable Margins for any Incremental Term Loans are greater
than the Applicable Margins for the existing Term Loans by more than 25 basis
points, then the Applicable Margins for the existing Term Loans shall be
increased to the extent necessary so that the Applicable Margins for the
Incremental Term Loans are equal to the Applicable Margins for the existing Term
Loans; provided, further, that in determining the Applicable Margins applicable
to the existing Term Loans and the Incremental Term Loans, (x) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by Borrower to the Lenders of the existing Term Loans or
the Incremental Term Loans in the primary syndication thereof shall be included
(with OID being equated to interest based on an assumed four-year life to
maturity) and (y) customary arrangement or commitment fees payable to the
Arranger (or its affiliates) in connection with the existing Term Loans or to
one or more arrangers (or their affiliates) of the Incremental Term Loans shall
be excluded; and

(vi) to the extent that the terms and provisions of Incremental Term Loans are
not identical to the existing Term Loans (except to the extent permitted by
subclause (iv) or (v) above) they shall be reasonably satisfactory to the
Administrative Agent.

The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.19. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Loans or Term Loans shall be deemed, unless the context
otherwise requires, to include references to Revolving Loans made pursuant to
new Commitments and Incremental Term Loans, respectively, made pursuant to this
Agreement.

 

63



--------------------------------------------------------------------------------

(d) Adjustment of Revolving Loans. To the extent the Commitments being increased
on the relevant Increase Effective Date are Revolving Commitments, then each of
the Revolving Lenders having a Revolving Commitment prior to such Increase
Effective Date (the “Pre-Increase Revolving Lenders”) shall assign to any
Revolving Lender which is acquiring a new or additional Revolving Commitment on
the Increase Effective Date (the “Post-Increase Revolving Lenders”), and such
Post-Increase Revolving Lenders shall purchase from each Pre-Increase Revolving
Lender, at the principal amount thereof, such interests in the Revolving Loans
and participation interests in LC Exposure and Swingline Loans outstanding on
such Increase Effective Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans and
participation interests in LC Exposure and Swingline Loans will be held by
Pre-Increase Revolving Lenders and Post-Increase Revolving Lenders ratably in
accordance with their Revolving Commitments after giving effect to such
increased Revolving Commitments.

(e) Making of New Term Loans. On any Increase Effective Date (or such later date
as set forth in the applicable Increase Joinder) on which new Commitments for
Term Loans are effective, subject to the satisfaction of the foregoing terms and
conditions, each Lender of such new Commitment shall make a Term Loan to
Borrower in an amount equal to its new Commitment.

(f) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents, except that the new Term Loans may be subordinated in right of
payment or the Liens securing the new Term Loans may be subordinated, in each
case, as set forth in the Increase Joinder. The Loan Parties shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such Class of Term Loans or any such new
Commitments.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders (with references to
the Companies being references thereto after giving effect to the Transactions
unless otherwise expressly stated) that:

SECTION 3.01 Organization; Powers. Each Company (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite corporate or other organizational power and authority to carry on
its business as now conducted and to own and lease its property and (c) is
qualified and in good standing (to the extent such concept is applicable in the
applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, except in such jurisdictions where the failure to so
qualify or be in good standing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. There is no
existing material default under any Organizational Document of any Company or
any event which, with the giving of notice or passage of time or both, would
constitute a material default by any party thereunder.

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational action on the part of

 

64



--------------------------------------------------------------------------------

such Loan Party. This Agreement has been duly executed and delivered by each
Loan Party and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03 No Conflicts. Except as set forth on Schedule 3.03, the
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created by the Loan Documents and (iii) consents,
approvals, registrations, filings, permits or actions the failure to obtain or
perform which could not reasonably be expected to result in a Material Adverse
Effect, (b) will not violate the Organizational Documents of any Company,
(c) will not violate any Requirement of Law, (d) will not violate or result in a
default or require any consent or approval under any indenture, agreement or
other instrument binding upon any Company or its property, or give rise to a
right thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any property of any Company, except Liens
created by the Loan Documents and Permitted Liens.

SECTION 3.04 Financial Statements; Projections.

(a) Historical Financial Statements. Borrower has heretofore delivered to the
Agent the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of each of Borrower and TODCO (i) as of and
for the fiscal year ended December 31, 2006, audited by and accompanied by the
unqualified opinion of, in the case of Borrower, Grant Thornton LLP, independent
public accountants, and, in the case of TODCO, Ernst & Young LLP, independent
public accountants and (ii) as of and for the three month period ended March 31,
2007 and for the comparable period of the preceding fiscal year, in each case,
certified by one of its Financial Officers. Such financial statements and all
financial statements delivered pursuant to Sections 5.01(a)(i) and (b)(i) have
been prepared in accordance with GAAP and present fairly in all material
respects the consolidated financial condition and results of operations and cash
flows of Borrower and TODCO, as applicable, as of the dates and for the periods
to which they relate.

(b) No Liabilities. Except as set forth in the financial statements referred to
in Section 3.04(a), as of the Closing Date there are no liabilities of any
Company of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which could reasonably be expected to result in a
Material Adverse Effect, and there is no existing condition, situation or set of
circumstances which could reasonably be expected to result in such a liability,
other than liabilities under the Loan Documents and Indebtedness incurred in
connection with the Transactions to finance the Acquisition. Since December 31,
2006, there has been no event, change, circumstance or occurrence that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect.

(c) Pro Forma Financial Statements. Borrower has heretofore delivered to the
Administrative Agent Borrower’s unaudited pro forma consolidated balance sheet
and pro forma levels of EBITDA (“Pro Forma EBITDA”), for the fiscal year ended
December 31, 2006 and for the latest four-quarter period ended more than 40 days
prior to the Closing Date, and Borrower’s unaudited pro forma statement of
income for the fiscal year ended December 31, 2006, in each case after giving
effect to the Transactions as if they had occurred on such date in the case of
the balance

 

65



--------------------------------------------------------------------------------

sheet and as of the beginning of all periods presented in the case of the
statement of income. Such pro forma financial statements have been prepared in
good faith by the Loan Parties, based on the assumptions stated therein (which
assumptions are believed by the Loan Parties on the date hereof and on the
Closing Date to be reasonable), are based on the best information available to
the Loan Parties as of the date of delivery thereof, accurately reflect in all
material respects all adjustments required to be made to give effect to the
Transactions, and in accordance with Regulation S-X, and present fairly in all
material respects the pro forma consolidated financial position and results of
operations of Borrower as of such date and for such periods, assuming that the
Transactions had occurred at such dates.

(d) Forecasts. The forecasts of financial performance of Borrower and its
Subsidiaries on a quarterly basis, through 2008, as furnished to the
Administrative Agent, have been prepared in good faith by Borrower and based on
assumptions believed by Borrower to be reasonable and are in form substantially
similar to the forecasts provided by Borrower to the Administrative Agent prior
to March 18, 2007.

SECTION 3.05 Properties.

(a) Generally. Each Company has good title to, or valid leasehold interests in,
all its property material to its business, free and clear of all Liens except
for Permitted Liens and minor irregularities or deficiencies in title that,
individually or in the aggregate, do not interfere with its ability to conduct
its business as currently conducted or to utilize such property for its intended
purpose. The property of the Companies, taken as a whole, (i) is in good
operating order, condition and repair (ordinary wear and tear excepted) and
(ii) constitutes all the property which is required for the business and
operations of the Companies as presently conducted.

(b) Real Property. Except as set forth on Schedule 3.05(b), as of the Closing
Date no Company owns Real Property with a fair market value in excess of $10.0
million, and no Company has leased any Real Property that requires annual lease
payments in excess of $1.0 million.

(c) Vessels. The name, registered owner, official number, and jurisdiction of
registration of each Vessel owned by the Companies as of the Closing Date are
set forth on Schedule 3.05(c).

(d) No Casualty Event. As of the Closing Date, except as set forth on Schedule
3.05(d), no Company has received any notice of, nor has any knowledge of, the
occurrence or pendency or contemplation of any Casualty Event affecting all or
any portion of its property having a fair market value in excess of $10 million.

(e) Collateral. Each Company owns or has rights to use all of the Collateral
material to its business and all rights with respect to any of the foregoing
used in, necessary for or material to each Company’s business as currently
conducted. The use by each Company of such Collateral and all such rights with
respect to the foregoing do not infringe on the rights of any person other than
such infringement which could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect. No claim has been made and
remains outstanding that any Company’s use of any Collateral does or may violate
the rights of any third party that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(f) Maintenance of Properties. Except for such acts or failures to act as could
not be reasonably expected to have a Material Adverse Effect, the properties of
the Companies have been maintained, operated and developed in a good and
workmanlike manner and in conformity with

 

66



--------------------------------------------------------------------------------

all Requirements of Law and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of their properties and other
contracts and agreements related thereto. All plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by the
Companies that are necessary to conduct normal operations are being maintained
in a state adequate to conduct normal operations, and with respect to such of
the foregoing which are operated by the Companies, in a manner consistent with
practices of the industry and in compliance in all material respects with all
applicable contracts, agreements and all Governmental Requirements, in each case
except to the extent that the failure to so maintain or comply could not be
reasonably expected to have a Material Adverse Effect.

SECTION 3.06 Intellectual Property.

(a) Ownership/No Claims. Each Company owns, or is licensed to use, all patents,
patent applications, trademarks, trade names, service marks, copyrights,
technology, trade secrets, proprietary information, domain names, know-how and
processes necessary for the conduct of its business as currently conducted (the
“Intellectual Property”), except for those the failure to own or license which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No claim has been asserted and is pending by any
person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does any
Company know of any valid basis for any such claim, except for claims which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The use of such Intellectual Property by each Company
does not infringe the rights of any person, except for such claims and
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(b) Registrations. Except pursuant to licenses and other user agreements entered
into by each Loan Party in the ordinary course of business on and as of the
Closing Date (i) each Loan Party owns or possesses the right to use, and has
done nothing to authorize or enable any other person to use, any copyright,
patent or trademark (as such terms are defined in the Security Agreement) listed
in Schedule 13(a) or 13(b) to the Perfection Certificate and (ii) all
registrations listed in Schedule 13(a) or 13(b) to the Perfection Certificate
are valid and in full force and effect.

(c) No Violations or Proceedings. To each Loan Party’s knowledge, on and as of
the Closing Date, there is no material violation by others of any right of any
Company with respect to any copyright, patent or trademark listed in Schedule
13(a) or 13(b) to the Perfection Certificate.

(d) Shipping Licenses. Without limiting the generality of the foregoing
provisions of this Section 3.06, each Company owns, or is licensed to use, all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in its business as
presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in its line of business, with such exceptions as could not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.07 Equity Interests and Subsidiaries.

(a) Equity Interests. Schedule 11(a) to the Perfection Certificate dated the
Closing Date sets forth a list of (i) all the Subsidiaries of Borrower and their
jurisdictions of organization as of the Closing Date and (ii) the number of each
class of Equity Interests of the Subsidiaries of Borrower authorized, and the
number outstanding, on the Closing Date and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and

 

67



--------------------------------------------------------------------------------

similar rights at the Closing Date. All Equity Interests of each Company are
duly and validly issued and are fully paid and non-assessable. All Equity
Interests of each Wholly Owned Subsidiary, are owned by Borrower, directly or
indirectly through Wholly Owned Subsidiaries. Each Loan Party is the record and
beneficial owner of, and has good and marketable title to, the Equity Interests
pledged by it under the Security Agreement, free of any and all Liens, rights or
claims of other persons, except the security interest created by the Security
Agreement and non-consensual Permitted Liens, and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any such Equity Interests, other
than with respect to transactions permitted under Section 6.12, 6.13 or 6.14.

(b) No Consent of Third Parties Required. No consent of any person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary that has not been
obtained is necessary or reasonably desirable (from the perspective of a secured
party) in connection with the creation, perfection or first priority status of
the security interest of the Collateral Agent in any Equity Interests pledged to
the Collateral Agent for the benefit of the Secured Parties under the Security
Agreement or the exercise by the Collateral Agent of the voting or other rights
provided for in the Security Agreement or the exercise of remedies in respect
thereof.

(c) Organizational Chart. An accurate organizational chart, showing the
ownership structure of Borrower and each Subsidiary on the Closing Date, and
after giving effect to the Transactions, is set forth on Schedule 11(a) to the
Perfection Certificate dated the Closing Date. As of the Closing Date, Borrower
has no Subsidiaries other than Wholly Owned Subsidiaries.

SECTION 3.08 Litigation; Compliance with Laws; Absence of Defaults.

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority now pending or, to the knowledge of any Company,
threatened against or affecting any Company or any business, property or rights
of any Company (i) that involve any Loan Document or, as of the Closing Date and
except as set forth on Schedule 3.08, any of the Transactions or (ii) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. Except for matters covered by
Section 3.18, no Company or any of its property is in violation of, nor will the
continued operation of its property as currently conducted violate, any
Requirements of Law (including any zoning or building ordinance, code or
approval or any building permits) or is in default with respect to any
Requirement of Law, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No event has occurred and is continuing which would constitute a Default under
the Loan Documents.

SECTION 3.09 Agreements. No Company is in default in any manner under any
provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other agreement or instrument to which it is a party or by
which it or any of its property is or may be bound, where such default could
reasonably be expected to result in a Material Adverse Effect, and no condition
exists which, with the giving of notice or the lapse of time or both, would
constitute such a default.

SECTION 3.10 Federal Reserve Regulations. No Company is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any Loan
or any Letter of Credit will

 

68



--------------------------------------------------------------------------------

be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X.

SECTION 3.11 Investment Company Act. No Company is an “investment company” or a
company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.12 Use of Proceeds. Borrower will use the proceeds of (a) the Term
Loans to effect the Acquisition and the Refinancing, to finance the Settlement
Payments and pay related fees and expenses and (b) the Revolving Loans and
Swingline Loans after the Closing Date for working capital and general corporate
purposes (including to effect Permitted Acquisitions) (it being understood that
no Revolving Loans shall be made on the Closing Date).

SECTION 3.13 Taxes. Each Company has (a) timely filed or caused to be timely
filed all federal Tax Returns and all material state, local and foreign Tax
Returns or materials required to have been filed by it and all such Tax Returns
are true and correct in all material respects and (b) duly and timely paid,
collected or remitted or caused to be duly and timely paid, collected or
remitted all Taxes (whether or not shown on any Tax Return) due and payable,
collectible or remittable by it and all assessments received by it, except Taxes
(i) that are being contested in good faith by appropriate proceedings and for
which such Company has set aside on its books adequate reserves in accordance
with GAAP and (ii) which could not, individually or in the aggregate, have a
Material Adverse Effect. Each Company has made adequate provision in accordance
with GAAP for all Taxes not yet due and payable. Each Company is unaware of any
proposed or pending tax assessments, deficiencies or audits that could be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect.

SECTION 3.14 No Material Misstatements. No information, report, financial
statement, certificate, Borrowing Request, LC Request, exhibit or schedule
furnished by or on behalf of any Company to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, taken as a whole, or the Confidential
Information Memorandum (but subject to the qualifications, limitations,
exceptions and assumptions set forth therein) contained or contains any material
misstatement of fact or omitted or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were or are made, not misleading as of the date such information is dated or
certified; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a forecast or
projection, each Company represents only that it acted in good faith and
utilized due care and assumptions believed by such Company to be reasonable at
the time in the preparation of such information, report, financial statement,
exhibit or schedule; provided, further, that, with respect to financial
statements other than projected financial information, each Company represents
only that such financial statements present fairly in all material respects the
consolidated financial condition of Borrower as at the dates of, and for the
periods specified in, such financial information.

SECTION 3.15 Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Company pending or, to the knowledge of any
Company threatened. The hours worked by and payments made to employees of any
Company have not been in violation of the Fair Labor Standards Act of 1938, as
amended, or any other applicable federal, state, local or foreign law dealing
with such matters in any manner which could reasonably be expected to result in
a Material Adverse Effect. All payments due from any Company, or for which any
claim may be made against any Company, on account of wages and employee health
and welfare

 

69



--------------------------------------------------------------------------------

insurance and other benefits, have been paid or accrued as a liability on the
books of such Company except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Company is bound.

SECTION 3.16 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the properties of each Loan Party (individually and on a
consolidated basis with its Subsidiaries) will exceed its debts and liabilities,
subordinated, contingent or otherwise, after taking into account rights of
contribution, subrogation and indemnification among the Loan Parties; (b) the
present fair saleable value of the property of each Loan Party (individually and
on a consolidated basis with its Subsidiaries) will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, after taking into account rights of
contribution, subrogation and indemnification among the Loan Parties; (c) each
Loan Party (individually and on a consolidated basis with its Subsidiaries) will
be able to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured, after taking into
account rights of contribution, subrogation and indemnification among the Loan
Parties; and (d) each Loan Party (individually and on a consolidated basis with
its Subsidiaries) will not have unreasonably small capital with which to conduct
its business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Closing Date, after taking into account
rights of contribution, subrogation and indemnification among the Loan Parties.

SECTION 3.17 Employee Benefit Plans. Each Company and its ERISA Affiliates is in
compliance in all respects with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder, except for such
failures that individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in (i) the imposition of a Lien or (ii) a
Material Adverse Effect. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10.0 million the fair market value of the property of all such underfunded
Plans. Using actuarial assumptions and computation methods consistent with
subpart I of subtitle E of Title IV of ERISA, the aggregate liabilities of each
Company or its ERISA Affiliates to all Multiemployer Plans in the event of a
complete withdrawal therefrom, as of the close of the most recent fiscal year of
each such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.

To the extent applicable, each Foreign Plan has been maintained in compliance
with its terms and with the requirements of any and all applicable Requirements
of Law and has been maintained, where required, in good standing with applicable
regulatory authorities, except for such failures that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No Company has incurred any material obligation in connection with the
termination of or withdrawal from any Foreign Plan. The present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Plan
which is funded, determined as of the end of the most recently ended fiscal year
of the respective Company on the basis of actuarial assumptions, each of which
is reasonable, did not exceed the current value of the property of such Foreign
Plan, and for each Foreign Plan which is not funded, the obligations of such
Foreign Plan are properly accrued.

 

70



--------------------------------------------------------------------------------

SECTION 3.18 Environmental Matters.

Except as set forth in Schedule 3.18 and except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect or, as of the Closing Date, loss to the business, property, operations or
prospects of any Loan Party in excess of $10.0 million:

(a) The Companies and their businesses, operations, Real Property and other
property are in compliance with, and the Companies have no liability under, any
applicable Environmental Law;

(b) The Companies have obtained all Environmental Permits required under
Environmental Law for the conduct of their businesses and operations, and the
ownership, operation and use of their property, and all such Environmental
Permits are valid and in good standing and to the knowledge of the Companies,
there are no reasonably foreseeable material costs or changes required to
maintain compliance with such Environmental Permits;

(c) There has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property, facility or other property presently or
formerly owned, leased or operated by the Companies or their predecessors in
interest that could result in liability to the Companies under any applicable
Environmental Law;

(d) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and
there are no actions, activities, circumstances, conditions, events or incidents
that could form the basis of such an Environmental Claim; and

(e) To the knowledge of the Companies, no person with an indemnity or
contribution obligation to the Companies relating to compliance with or
liability under Environmental Law is in default with respect to such obligation.

(f) No Company is obligated to perform any action or otherwise incur any expense
under Environmental Law pursuant to any order, decree, judgment or agreement by
which it is bound or has assumed by contract, agreement or operation of law, and
no Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property, other property or any other location;

(g) No Real Property or facility owned, operated or leased by the Companies and,
to the knowledge of the Companies, no Real Property or facility formerly owned,
operated or leased by the Companies or any of their predecessors in interest is
(i) listed or proposed for listing on the National Priorities List promulgated
pursuant to CERCLA or (ii) listed on the Comprehensive Environmental Response,
Compensation and Liability Information System promulgated pursuant to CERCLA or
(iii) included on any similar list maintained by any Governmental Authority
including any such list relating to petroleum;

(h) No Lien has been recorded or, to the knowledge of any Company, threatened
under any Environmental Law with respect to any Real Property or other assets of
the Companies;

 

71



--------------------------------------------------------------------------------

(i) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law;

(j) The Companies have made available to the Lenders all material records and
files in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability under
Environmental Law, including those concerning the actual or suspected existence
of Hazardous Material at Real Property or facilities currently or formerly
owned, operated, leased or used by the Companies;

(k) to the extent applicable, all property of the Companies currently satisfies
all design, operation, and equipment requirements imposed by the OPA, and no
Company has any reason to believe that such property, to the extent subject to
the OPA, will not be able to maintain compliance with the OPA requirements
during the term of this Agreement; and

(l) all Hazardous Materials, solid waste and oil and gas waste, if any,
generated at any and all property of the Companies have in the past been
transported, treated and disposed of in accordance with Environmental Laws and
so as not to pose an imminent and substantial endangerment to public health or
welfare or the Environment, and, to the knowledge of any Company, all such
transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
Environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws.

SECTION 3.19 Insurance. All insurance maintained by the Companies is in full
force and effect, all premiums have been paid, no Company has received notice of
violation or cancellation of any material insurance coverage that has not been
cured or waived, the Vessels, and the use and operation thereof, comply in all
material respects with all Insurance Requirements, and there exists no default
under any Insurance Requirement that has not been cured or waived which could
reasonably be expected to result in the termination of any material insurance
coverage. Except as otherwise permitted by Section 5.04, each Company has
insurance in such amounts and covering such risks and liabilities as are
customary for companies of a similar size engaged in similar businesses in
similar locations.

SECTION 3.20 Security Documents.

(a) Security Agreement. The Security Agreement is effective to create in favor
of the Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral and, when (i) financing statements are filed in the offices specified
on Schedule 7 to the Perfection Certificate and (ii) upon the taking of
possession or control by the Collateral Agent of the Security Agreement
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by each Security Agreement), the Liens created by the Security
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors in the Security Agreement
Collateral (other than such Security Agreement Collateral in which a security
interest cannot be perfected under the UCC as in effect at the relevant time in
the relevant jurisdiction by the filing of a financing statement or by
possession or control by the Collateral Agent), in each case subject to no Liens
other than Permitted Liens.

 

72



--------------------------------------------------------------------------------

(b) PTO Filing; Copyright Office Filing. When the Security Agreement or a short
form thereof is filed in the United States Patent and Trademark Office and the
United States Copyright Office, the Liens created by such Security Agreement
shall constitute fully perfected Liens on, and security interests in, all right,
title and interest of the grantors thereunder in Patents (as defined in the
Security Agreement) registered or applied for with the United States Patent and
Trademark Office or Copyrights (as defined in such Security Agreement)
registered or applied for with the United States Copyright Office, as the case
may be, in each case subject to no Liens other than Permitted Liens.

(c) Ship Mortgages. Each of the Ship Mortgages is in proper legal form under the
laws of the relevant Acceptable Flag Jurisdiction for the enforcement thereof
under such laws, subject only to such matters which may affect enforceability
arising under the laws of the State of New York or with respect to Mortgaged
Vessels registered in the Republic of Liberia, under the laws of the Republic of
Liberia, and such other matters that do not substantially interfere with the
practical realization of the principal benefits expressed in the Ship Mortgages,
except for the economic consequences of any procedural delay that might result
from such matters. To ensure the legality, validity, enforceability or
admissibility in evidence of each such Ship Mortgage or other Loan Document in
the relevant Acceptable Flag Jurisdictions it is not necessary that any such
Ship Mortgage or other Loan Document or any other document be filed or recorded
with any court or other authority in such relevant Acceptable Flag Jurisdiction,
except as have been made or provided to the Administrative Agent, or will be
made or provided to the Administrative Agent, in accordance with this Agreement
or such Ship Mortgage. Each Ship Mortgage executed and delivered creates in
favor of the Mortgagee (as defined in each Ship Mortgage) for the benefit of the
Lenders a legal, valid, and enforceable first preferred mortgage lien over the
Mortgaged Vessel or Mortgaged Vessels covered thereby and when duly recorded in
accordance with the laws of the Mortgaged Vessel’s registry, will constitute a
“preferred mortgage” within the meaning of Section 31301(6) of Title 46 of the
United States Code, entitled to the benefits accorded a preferred mortgage on a
foreign vessel, in the case of Mortgaged Vessels not registered under the laws
and flag of the United States, and in the case of Mortgaged Vessels registered
under the laws and flag of the United States, constitutes a “preferred mortgage”
within the meaning of Section 31301(6) of Title 46 of the United States Code,
entitled to the benefits accorded a preferred mortgage on a registered vessel
under the laws and flag of the United States.

(d) Valid Liens. Each Security Document delivered pursuant to Sections 5.11 and
5.12 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent or Mortgage Trustee, as applicable, for the benefit of
the Secured Parties, legal, valid and enforceable Liens on, and security
interests in, all of the Loan Parties’ right, title and interest in and to the
Collateral thereunder, and (i) when all appropriate filings or recordings are
made in the appropriate offices as may be required under applicable law and
(ii) upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent required by any Security Document), such Security
Document will constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in such Collateral (other than
such Collateral in which a security interest cannot be perfected under the UCC
as in effect at the relevant time in the relevant jurisdiction by the filing of
a financing statement or by possession or control by the Collateral Agent), in
each case subject to no Liens other than the applicable Permitted Liens.

SECTION 3.21 Acquisition Documents; Representations and Warranties in
Acquisition Agreement. The Administrative Agent has been furnished true and
complete copies of each Acquisition Document to the extent executed and
delivered on or prior to the Closing Date. All

 

73



--------------------------------------------------------------------------------

representations and warranties of each Company set forth in the Acquisition
Agreement were true and correct in all material respects as of the time such
representations and warranties were made and shall be true and correct in all
material respects as of the Closing Date as if such representations and
warranties were made on and as of such date, unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date.

SECTION 3.22 Anti-Terrorism Law.

(a) To the knowledge of the Loan Parties after due inquiry, no Loan Party and no
Affiliate of any Loan Party is in violation of any Requirement of Law relating
to terrorism or money laundering (“Anti-Terrorism Laws”), including Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001 (the
“Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

(b) No Loan Party and, to the knowledge of the Loan Parties after due inquiry,
no Affiliate or broker or other agent of any Loan Party acting or benefiting in
any capacity in connection with the Loans is (i) a person described in Section 1
of the Executive Order or (ii) a person that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control (“OFAC”) at its official
website or any replacement website or other replacement official publication of
such list.

(c) To the knowledge of the Loan Parties after due inquiry, no Loan Party and no
Affiliate of any Loan Party is in violation of Section 2 of the Executive Order.

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

SECTION 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender and, if applicable, each Issuing Bank to fund the initial Credit
Extension requested to be made by it shall be subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in this Section 4.01.

(a) Loan Documents. All legal matters incident to this Agreement, the Credit
Extensions hereunder and the other Loan Documents shall be reasonably
satisfactory to the Lenders, to the Issuing Bank and to the Administrative Agent
and there shall have been delivered to the Administrative Agent an executed
counterpart of each of the Loan Documents and the Perfection Certificate.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its organization, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of Borrower, the borrowings
hereunder, and that such resolutions

 

74



--------------------------------------------------------------------------------

have not been modified, rescinded or amended and are in full force and effect
and (C) as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party (together with a certificate of another officer as to
the incumbency and specimen signature of the secretary or assistant secretary
executing the certificate in this subclause (i));

(ii) a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State and,
if applicable, from the Texas Secretary of State (or other applicable
Governmental Authority); and

(iii) such other documents as the Lenders, the Issuing Bank or the
Administrative Agent may reasonably request.

(c) Officers’ Certificate. The Administrative Agent shall have received an
Officer’s Certificate, dated the Closing Date, confirming compliance with the
conditions precedent set forth in this Section 4.01 and Sections 4.02(b) and
(c).

(d) Closing Material Adverse Change. There not having occurred any change,
effect, event, circumstance, occurrence, state of facts or development since
December 31, 2006, that, individually or in the aggregate, has had, or could
reasonably be expected to have a Closing Material Adverse Effect.

(e) Financings and Other Transactions, etc.

(i) The Transactions shall have been consummated or shall be consummated
simultaneously on the Closing Date, in each case in all material respects in
accordance with the terms hereof and the terms of the Transaction Documents,
without the waiver or amendment of any such terms that are material not approved
by the Administrative Agent and the Arranger.

(ii) The Refinancing shall have been consummated or shall be consummated
simultaneously on the Closing Date in full to the reasonable satisfaction of the
Administrative Agent; the Administrative Agent shall have received a “pay-off”
letter in form and substance reasonably satisfactory to the Administrative Agent
with respect to all debt being refinanced in the Refinancing; and the
Administrative Agent shall have received from any person holding any Lien
securing any such debt, such UCC termination statements, mortgage releases,
releases of assignments of leases and rents, releases of security interests in
Intellectual Property and other instruments, in each case in proper form for
recording, as the Administrative Agent shall have reasonably requested to
release and terminate of record the Liens securing such debt.

(f) [Reserved]

(g) Financial Statements; Pro Forma Balance Sheet; Projections. The
Administrative Agent shall have received and shall be reasonably satisfied with
the form and substance of the financial statements described in Section 3.04 and
with the forecasts of the financial performance of Borrower, TODCO and their
respective Subsidiaries.

 

75



--------------------------------------------------------------------------------

(h) Indebtedness and Minority Interests. After giving effect to the Transactions
and the other transactions contemplated hereby to occur on the Closing Date, no
Company shall have outstanding any Indebtedness or preferred stock other than
(i) the Loans and Credit Extensions hereunder, (ii) the Indebtedness listed on
Schedule 6.01(b) and (iii) Indebtedness permitted by Sections 6.01(c), (d), (f),
(g), (h), (i), (j) and (l).

(i) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Arranger, the Lenders and the Issuing Bank, a
favorable written opinion of (i) Baker Botts L.L.P., special counsel for the
Loan Parties, and (ii) each local and foreign counsel listed on Schedule
4.01(i), in each case (A) dated the Closing Date, (B) addressed to the Agents,
the Issuing Bank and the Lenders and (C) covering the applicable and customary
matters set forth in Exhibit M and such other matters relating to the Loan
Documents and the Transactions as the Administrative Agent shall reasonably
request.

(j) Solvency Certificate and Other Reports. The Administrative Agent shall have
received a solvency certificate in the form of Exhibit O for each of the Loan
Parties, in each case dated the Closing Date and signed by a Financial Officer
of Borrower.

(k) Requirements of Law; Approvals. The Lenders shall be reasonably satisfied
that the Borrower, TODCO, their respective Subsidiaries and the Transactions
shall be in compliance in all material respects with all material Requirements
of Law, including Regulations T, U and X of the Board, and shall have received
satisfactory evidence of such compliance reasonably requested by them. All
necessary Governmental Approvals and material third party approvals in
connection with the Transactions shall have been obtained and shall be in full
force and effect.

(l) Sources and Uses. The sources and uses of the Term Loans shall be as set
forth in Section 3.12.

(m) Fees. The Arranger, the Administrative Agent and the Collateral Agent shall
have received all Fees and other amounts due and payable on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including the legal fees and expenses of Skadden, Arps,
Slate, Meagher & Flom LLP, special counsel to the Agents, and the fees and
expenses of any local counsel, foreign counsel, appraisers, consultants and
other advisors) required to be reimbursed or paid by Borrower hereunder or under
any other Loan Document.

(n) Personal Property Requirements. The Collateral Agent shall have received:

(i) all certificates, agreements or instruments representing or evidencing the
Securities Collateral accompanied by instruments of transfer and stock powers
undated and endorsed in blank;

(ii) the Intercompany Note(s) executed by and among Borrower and certain of its
Subsidiaries, accompanied by instruments of transfer undated and endorsed in
blank;

(iii) all other certificates, agreements or instruments necessary to perfect the
Collateral Agent’s security interest in all other Collateral to the extent
required by the Security Agreement;

 

76



--------------------------------------------------------------------------------

(iv) UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such other documents under applicable Requirements of Law
in each jurisdiction as may be necessary or appropriate or, in the opinion of
the Collateral Agent, desirable to perfect the Liens created, or purported to be
created, by the Security Documents;

(v) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, and pending
lawsuit searches or equivalent reports or searches, each of a recent date
listing all effective financing statements, lien notices or comparable documents
that name any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any Loan Party is organized or maintains its principal
place of business and such other searches that are required by the Perfection
Certificate or that the Collateral Agent deems necessary or appropriate, none of
which encumber the Collateral covered or intended to be covered by the Security
Documents (other than Permitted Liens or Liens being released in connection with
the Refinancing);

(vi) evidence acceptable to the Collateral Agent of payment or arrangements for
payment by the Loan Parties of all applicable recording taxes, fees, charges,
costs and expenses required for the recording of the Security Documents.

(o) Ship Mortgages: Certificates of Ownership; Searches; Class Certificates;
Insurance. On the Closing Date:

(i) Each Loan Party which owns a Mortgaged Vessel shall have duly authorized,
executed and delivered, and shall have caused to be recorded or made
arrangements satisfactory to the Administrative Agent for the recording thereof
in the appropriate vessel registry, a first preferred Ship Mortgage, with
respect to each Vessel listed on Schedule 1.01(c) and the Ship Mortgages shall
be effective to create in favor of the Mortgage Trustee a legal, valid and
enforceable first priority security interest, in and lien upon such Vessels,
subject only to Permitted Liens.

(ii) The Administrative Agent shall have received (x) certificates of ownership
or abstracts of title from appropriate authorities showing (or confirmation
updating previously reviewed certificates and indicating) the registered
ownership of each Mortgaged Vessel by the relevant Loan Party and (y) the
results of maritime registry searches with respect to the Mortgaged Vessels,
indicating no record liens other than Liens in favor of the Mortgage Trustee and
Permitted Liens.

(iii) The Administrative Agent shall have received a copy of the Certificate of
Financial Responsibility for each Mortgaged Vessel required by the Minerals
Management Service or the United States Coast Guard to be covered by such a
certificate.

(iv) The Collateral Agent shall have received certified copies of lien searches
or equivalent reports or searches, each of a recent date listing all effective
mortgages, lien notices or comparable documents that name any Loan

 

77



--------------------------------------------------------------------------------

Party as debtor and that are filed in those jurisdictions in which a Vessel of
such Loan Party is registered and such other searches that are required by the
Perfection Certificate or that the Collateral Agent deems necessary or
appropriate, none of which encumber the Collateral covered or intended to be
covered by the Security Documents (other than Permitted Liens).

(p) Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent (it
being understood that delivery of the Administrative Agent of a certificate in
form and substance reasonably satisfactory to it from the relevant insurers or
their agents as to the existence of such endorsements shall satisfy this
condition precedent).

(q) USA Patriot Act. The Lenders shall have received, sufficiently in advance of
the Closing Date, all documentation and other information that may be required
by the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the United
States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) and the information described in Section 10.13.

(r) Maximum Leverage Ratio. Calculated on a Pro Forma Basis as of the Closing
Date, after giving effect to the Transactions, the ratio of (x) Consolidated
Indebtedness as of such date to (y) Consolidated EBITDA for the latest
four-quarter period ending more than 40 days prior to the Closing Date shall not
be greater than 2.75:1.

(s) Rating of Loans. The Loans and Borrower’s corporate credit shall have been
rated by Moody’s Investor Service Inc. and by Standard & Poor’s Rating Group.

SECTION 4.02 Conditions to All Credit Extensions. The obligation of each Lender
and each Issuing Bank to make any Credit Extension (including the initial Credit
Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, extension or renewal of a Letter of Credit, the Issuing Bank and
the Administrative Agent shall have received an LC Request as required by
Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a Borrowing
Request as required by Section 2.17(b).

(b) No Default. No Default shall have occurred and be continuing on such date.

(c) Representations and Warranties.

(i) Each of the representations and warranties made by any Loan Party set forth
in Article III hereof or in any other Loan Document (except, in the case of the
initial Credit Extension, the representations and warranties set forth in
Section 3.04(b), Sections 3.05 through 3.09, inclusive, Sections 3.12 through
3.19, inclusive, and Section 3.21, in each case to the extent relating to TODCO
and its

 

78



--------------------------------------------------------------------------------

Subsidiaries) shall be true and correct in all material respects (except that
any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date of such Credit Extension with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date.

(ii) Each of (A) the representations and warranties of TODCO set forth in
Sections 3.2, 3.3 and 3.17 of the Acquisition Agreement shall be true, accurate
and complete in all respects as of the date of the Acquisition Agreement and
(except to the extent such representation or warranty speaks as of an earlier
date, in which case the representation or warranty shall be true and correct as
of such date) as of the Closing Date as though made on and as of that time; and
(B) the representations and warranties of TODCO set forth in Article 3 of the
Acquisition Agreement (other than the representations and warranties set forth
in Section 3.2, 3.3 and 3.17 thereof) shall be true, accurate and complete
(disregarding any qualifications as to materiality or Material Adverse Effect)
as of the date of the Acquisition Agreement and (except to the extent such
representation or warranty speaks as of an earlier date, in which case the
representation or warranty shall be true and correct as of such date) as of the
Closing Date as though made on and as of that time, except in each case and in
the aggregate as does not and would not constitute a Closing Material Adverse
Effect.

(d) USA Patriot Act. With respect to Letters of Credit issued for the account of
a Subsidiary only, the Lenders shall have received all documentation and other
information that may be required by the Lenders in order to enable compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the information described in
Section 10.13.

Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Sections 4.02(b) through (d) have been satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have expired, been canceled or cash collateralized or
otherwise backstopped to the reasonable satisfaction of the Issuing Banks and
all amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each Loan Party will, and will cause
each of its Subsidiaries to:

SECTION 5.01 Financial Statements, Reports, etc. Furnish to the Administrative
Agent:

(a) Annual Reports. As soon as available and in any event within 90 days (or
such earlier date on which Borrower is required to file a Form 10-K under the
Exchange Act) after

 

79



--------------------------------------------------------------------------------

the end of each fiscal year, beginning with the fiscal year ending December 31,
2007, (i) the audited consolidated balance sheet of Borrower as of the end of
such fiscal year and related consolidated statements of income, cash flows and
stockholders’ equity for such fiscal year, in comparative form with such
financial statements as of the end of, and for, the preceding fiscal year, and
notes thereto (including a supplemental schedule that includes an unaudited
consolidating balance sheet and statements of income and cash flows separating
out Borrower and its Domestic Subsidiaries, on the one hand, and Borrower’s
Foreign Subsidiaries, on the other hand, in form acceptable to the
Administrative Agent), all prepared in accordance with Regulation S-X and
accompanied by an opinion of Grant Thornton LLP or other independent public
accountants of recognized national standing satisfactory to the Administrative
Agent (which opinion shall not be qualified as to scope or contain any going
concern or other qualification), stating that the consolidated financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of Borrower as of the dates and
for the periods specified in accordance with GAAP, and (ii) a narrative report
and management’s discussion and analysis, containing such information that would
be required to be contained in a filing with the SEC on Form 10-K, of the
financial condition and results of operations of Borrower for such fiscal year,
as compared to amounts for the previous fiscal year (it being understood that,
to the extent the information required by this clause (a) is set forth in an
Annual Report or Form 10-K filed within the time period specified above, the
furnishing of such information hereunder shall be satisfied by such filing);

(b) Quarterly Reports. As soon as available and in any event within 40 days (or
such earlier date on which Borrower is required to file a Form 10-Q under the
Exchange Act) after the end of each of the first three fiscal quarters of each
fiscal year, beginning with the fiscal quarter ending June 30, 2007, (i) the
consolidated balance sheet of Borrower as of the end of such fiscal quarter and
related consolidated statements of income and cash flows for such fiscal quarter
and for the then elapsed portion of the fiscal year, in comparative form with
the consolidated statements of income and cash flows for the comparable periods
in the previous fiscal year, and notes thereto, all prepared in accordance with
Regulation S-X under the Securities Act and accompanied by a certificate of a
Financial Officer stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of Borrower as of the date and for the periods specified in
accordance with GAAP consistently applied, and on a basis consistent with
audited financial statements referred to in clause (a) of this Section, subject
to normal year-end audit adjustments, and (ii) a narrative report and
management’s discussion and analysis, containing such information that would be
required to be contained in a filing with the SEC on Form 10-Q, of the financial
condition and results of operations of Borrower for such fiscal quarter and the
then elapsed portion of the fiscal year, as compared to the comparable periods
in the previous fiscal year (it being understood that, to the extent the
information required by this clause (b) is set forth in a Quarterly Report or
Form 10-Q filed within the time period specified above, the furnishing of such
information hereunder shall be satisfied by such filing);

(c) Financial Officer’s Certificate. Concurrently with any delivery of financial
statements under Section 5.01(a) or (b), a Compliance Certificate (i) certifying
that no Default has occurred that is continuing or, if such a Default has
occurred and is continuing, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and
(ii) beginning with the fiscal quarter ending September 30, 2007, setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Section 6.10 and the
first sentence of Section 5.14 and calculation of the Available Amount as of the
date of such financial statements, and concurrently with any delivery of
financial statements under Section 5.01(a) above (beginning with the fiscal year
ending December 31, 2008), setting forth Borrower’s calculation of Excess Cash
Flow;

 

80



--------------------------------------------------------------------------------

(d) Organizational Documents. Promptly provide copies of any Organizational
Documents that have been amended or modified in accordance with the terms hereof
and deliver a copy of any notice of default given or received by any Company
under any Organizational Document within 15 days after such Company gives or
receives such notice;

(e) Fleet Status Report. Concurrently with any delivery of financial statements
under Section 5.01(a) and Section 5.01(b), a fleet status report for the Vessels
in substantially the same form as the fleet status reports periodically filed by
Borrower with the Securities and Exchange Commission prior to the Closing Date;
and

(f) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to these Sections 5.01(a), (b) and
(e) shall be deemed to have been delivered on the date on which such information
has been posted on the Securities and Exchange Commission website on the
Internet at sec.gov/edaux/searches.htm, on Borrower’s website on the Internet at
herculesoffshore.com or at another website identified in a notice provided in
written or electronic (email) form to the Administrative Agent and accessible by
the Lenders without charge; provided that such notice may be included in a
certificate delivered pursuant to Section 5.01(c).

SECTION 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly (and, in any event, within three
Business Days after a Responsible Officer of a Company obtains knowledge of the
occurrence thereof):

(i) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

(ii) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against any
Company or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect or (ii) with respect to any Loan Document;

(iii) any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect;

(iv) the occurrence of a Casualty Event with respect to any property having a
book value in excess of $10.0 million; and

(v)(x) the incurrence of any material Lien (other than Permitted Liens) on, or
claim asserted against any of the Collateral or (y) the occurrence of any other
event which could materially and adversely affect the value of the Collateral,
taken as a whole.

SECTION 5.03 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05

 

81



--------------------------------------------------------------------------------

or Section 6.06 or, in the case of any Subsidiary, where the failure to perform
such obligations, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business at such time; maintain and
operate such business in substantially the manner in which it is presently
conducted and operated; comply with all material contractual obligations and all
applicable Requirements of Law (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property) and decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted, except in each of the foregoing cases where the failure to comply,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect; and at all times maintain, preserve and protect all
property material to the conduct of such business and keep such property in good
repair, working order and condition (other than wear and tear occurring in the
ordinary course of business) and from time to time make, or cause to be made,
all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times; provided that
nothing in this Section 5.03(b) shall prevent (i) sales of property,
consolidations or mergers by or involving any Company in accordance with
Section 6.05 or Section 6.06; (ii) the withdrawal by any Company of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, franchises, licenses, trademarks, trade names, copyrights or
patents that such person reasonably determines are not useful to its business or
no longer commercially desirable.

(c) Do or cause to be done all things necessary for each Company which owns or
operates, or will own or operate, one or more Vessels to, at all times while
owning or operating such Vessels, be qualified to own and operate such Vessels
under the laws of the jurisdiction of such Vessel’s registry and, in particular,
each Company which owns a Vessel or Vessels to be qualified to operate in the US
coastwise waters shall at all times be a US Citizen. Without limiting the
generality of the foregoing, each Loan Party shall maintain the registration and
flag of its Vessels except for modifications which satisfy the conditions set
forth in the definition of “Flag Jurisdiction Transfer”.

SECTION 5.04 Insurance.

(a) Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Vessels and other properties material to the
business of the Companies against such casualties and contingencies and of such
types and in such amounts with such deductibles as is customary in the case of
similar businesses operating in the same or similar locations, including
insurance of the types and on the terms and conditions described in Schedule
5.04; provided that (x) the Administrative Agent may consent, such consent not
to be unreasonably withheld, to the maintenance of alternate insurance coverage
(“Alternate Coverage”) should Borrower provide adequate substantiation that such
Alternate Coverage is cost effective from Borrower’s perspective,
(y) self-insurance by the Companies shall not be deemed a violation of this
covenant to the extent that persons engaged in similar businesses operating in
the same or similar locations self-insure in a similar manner and to a similar
extent and (z) with respect to physical hazard insurance, neither the Collateral
Agent nor the applicable Company shall agree to the adjustment of any claim
thereunder without the consent of the other (such consent not to be unreasonably
withheld or delayed); provided, further, that no consent of any Company shall be
required during an Event of Default.

 

82



--------------------------------------------------------------------------------

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Collateral Agent of written notice thereof, (ii) name the Collateral Agent and
the Mortgage Trustee as mortgagee (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable and
(iii) to the extent available from the Companies’ insurers at commercially
reasonable rates and if reasonably requested by the Collateral Agent, include a
breach of warranty clause.

(c) Mortgaged Vessels. No Loan Party that is an owner of a Mortgaged Vessel
shall take any action that is reasonably likely to be the basis for termination,
revocation or denial of any material insurance coverage required to be
maintained under such Loan Party’s respective Ship Mortgage or that could be the
basis for a defense to any claim under any Insurance Policy maintained in
respect of the relevant Vessel, and each Loan Party shall otherwise comply in
all material respects with all Insurance Requirements in respect of such Vessel;
provided, however, that each Loan Party may, at its own expense and after
written notice to the Administrative Agent, (i) contest the applicability or
enforceability of any such Insurance Requirements by appropriate legal
proceedings, the prosecution of which does not constitute a basis for
cancellation or revocation of any insurance coverage required under this
Section 5.04 or (ii) cause the Insurance Policy containing any such Insurance
Requirement to be replaced by a new policy complying with the provisions of this
Section 5.04.

SECTION 5.05 Obligations and Taxes.

(a) Payment of Obligations. Pay its Indebtedness and other obligations promptly
and in accordance with their terms and pay and discharge promptly when due all
Taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
services, materials and supplies or otherwise that, if unpaid, might give rise
to a Lien other than a Permitted Lien upon such properties or any part thereof;
provided that such payment and discharge shall not be required with respect to
any such Indebtedness, other obligations, Tax, assessment, charge, levy or claim
so long as (x)(i) the validity or amount thereof shall be contested in good
faith by appropriate proceedings timely instituted and diligently conducted and
the applicable Company shall have set aside on its books adequate reserves or
other appropriate provisions with respect thereto in accordance with GAAP and
(ii) such contest operates to suspend collection of the contested Indebtedness,
obligation, Tax, assessment or charge and enforcement of a Lien other than a
Permitted Lien and (y) the failure to pay could not reasonably be expected to
result in a Material Adverse Effect.

(b) Filing of Returns. Timely and correctly file all material Tax Returns
required to be filed by it.

(c) Tax Shelter Reporting. Borrower does not intend to treat the Loans as being
a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4. In the event Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof.

 

83



--------------------------------------------------------------------------------

SECTION 5.06 Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within 15
days after any Responsible Officer of any Company or any ERISA Affiliates of any
Company knows or has reason to know that, any ERISA Event has occurred that,
alone or together with any other ERISA Event could reasonably be expected to
result in liability of the Companies or any of their ERISA Affiliates in an
aggregate amount exceeding $10.0 million or the imposition of a Lien, a
statement of a Financial Officer of Borrower setting forth details as to such
ERISA Event and the action, if any, that the Companies propose to take with
respect thereto, and (y) within 15 days after receipt of a written request from
the Administrative Agent, copies of (i) each Schedule B (Actuarial Information)
to the annual report (Form 5500 Series) filed by any Company or any ERISA
Affiliate with the Internal Revenue Service with respect to each Plan; (ii) the
most recent actuarial valuation report for each Plan; (iii) all notices received
by any Company or any ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (iv) such other documents or
governmental reports or filings relating to any Plan as the Administrative Agent
shall reasonably request.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all material Requirements of Law are made of all
dealings and transactions in relation to its business and activities. Each
Company will permit any representatives designated by the Administrative Agent
or any Lender to visit and inspect the financial records and the property of
such Company at reasonable times and as often as reasonably requested and to
make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances, accounts and condition of any Company with the officers
and employees thereof and advisors therefor (including independent accountants).

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12 and request the issuance of Letters of Credit
only for the purposes set forth in the definition of Commercial Letter of Credit
or Standby Letter of Credit, as the case may be.

SECTION 5.09 Compliance with Environmental Laws; Environmental Reports.

(a) Comply, and use commercially reasonable efforts to cause all lessees and
other persons occupying Real Property or other property owned, operated or
leased by any Company to comply, in all material respects with all Environmental
Laws and Environmental Permits applicable to its operations and Real Property;
obtain and renew all material Environmental Permits applicable to its operations
and Real Property; and conduct all Responses required by, and in accordance
with, Environmental Laws; provided that no Company shall be required to
undertake any Response to the extent that such Response is being conducted by a
third party pursuant to a contractual, indemnification or other obligation in
accordance with Environmental Law or such Company’s obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.

(b) If a Default caused by reason of a breach of Section 3.18 or Section 5.09(a)
shall have occurred and be continuing for more than 20 days without the
Companies commencing activities reasonably likely to cure such Default in
accordance with Environmental Laws, at the written request of the Administrative
Agent or the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of Borrower, an

 

84



--------------------------------------------------------------------------------

environmental assessment report regarding the matters which are the subject of
such Default, including, where appropriate, soil and/or groundwater sampling,
prepared by an environmental consulting firm and, in the form and substance,
reasonably acceptable to the Administrative Agent and indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance or
Response to address them.

(c) Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, Borrower shall at its sole expense: (i) not dispose of
or otherwise Release, and shall cause each Subsidiary not to dispose of or
otherwise Release, any oil, oil and gas waste, Hazardous Materials, or solid
waste on, under, about or from any of the Borrower’s or its Subsidiaries’
properties or any other Property to the extent caused by the Borrower’s or any
of its Subsidiaries’ operations except in compliance with applicable
Environmental Laws; (ii) timely obtain or file, and shall cause each Subsidiary
to timely obtain or file, all notices, permits, licenses, exemptions, approvals,
registrations or other authorizations, if any, required under applicable
Environmental Laws to be obtained or filed in connection with the operation or
use of the Borrower’s or its Subsidiaries’ properties; (iii) promptly commence
and diligently prosecute to completion, and shall cause each Subsidiary to
promptly commence and diligently prosecute to completion, any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event and to the extent any Remedial Work is required or
reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future disposal or
other Release of any oil, oil and gas waste, Hazardous Materials or solid waste
on, under, about or from any of the Borrower’s or its Subsidiaries’ properties
for which Borrower or its Subsidiaries is liable or otherwise required to
undertake pursuant to Environmental Law; and (iv) establish and implement, and
shall cause each Subsidiary to establish and implement, such procedures as may
be necessary to determine and assure that the Borrower’s and its Subsidiaries’
obligations under this Section 5.09(c) are timely and fully satisfied.

(d) Borrower will promptly, but in no event later than ten (10) business days
after the occurrence thereof, notify the Administrative Agent in writing of any
threatened action, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any landowner or other third party against
Borrower or its Subsidiaries or their properties of which Borrower has knowledge
in connection with any Environmental Laws (excluding routine testing and
corrective action) if Borrower reasonably anticipates that such action will
result in liability (whether individually or in the aggregate) in excess of
$10.0 million, not fully covered by insurance, subject to normal deductibles.

SECTION 5.10 Interest Rate Protection. No later than the 90th day after the
Closing Date, Borrower shall enter into, and for a minimum of three years
thereafter maintain, Hedging Agreements with terms and conditions reasonably
acceptable to the Administrative Agent that result in at least 25% of the
aggregate principal amount of Term Loans then outstanding being effectively
subject to a fixed or maximum interest rate reasonably acceptable to the
Administrative Agent.

SECTION 5.11 Additional Collateral; Additional Guarantors; Additional Mortgaged
Vessels.

(a) Subject to this Section 5.11, with respect to any property acquired after
the Closing Date by any Loan Party that is of the type subject to the Lien
created by the Security Agreement on the Closing Date but is not so subject,
promptly (and in any event within 30 days after the acquisition thereof, or such
longer period in the sole discretion of the Collateral Agent)

 

85



--------------------------------------------------------------------------------

(i) execute and deliver to the Administrative Agent and the Collateral Agent
such amendments or supplements to the Security Agreements or such other Security
Documents or such other documents as the Administrative Agent or the Collateral
Agent shall deem reasonably necessary or advisable to grant to the Collateral
Agent, for its benefit and for the benefit of the other Secured Parties, a Lien
on such property subject to no Liens other than Permitted Liens, and (ii) take
all actions reasonably requested by the Collateral Agent or the Administrative
Agent to cause such Lien to be duly perfected to the extent required by such
Security Document in accordance with all applicable Requirements of Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Collateral Agent. Borrower shall otherwise take such
actions and execute and/or deliver to the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall reasonably require to confirm
the validity, perfection and priority of the Lien of the Security Documents on
such after-acquired properties.

(b) With respect to any person that is (other than Hercules Offshore
International, LLC, Falrig Offshore Partners and Falrig Offshore (USA), L.P.) or
becomes a Domestic Subsidiary of a Loan Party after the Closing Date, promptly
(and in any event within 30 days after such person becomes a Domestic
Subsidiary, or such longer period in the sole discretion of the Collateral
Agent) (i) deliver to the Collateral Agent the certificates, if any,
representing all of the Equity Interests of such Subsidiary owned by a Loan
Party, together with undated stock powers or other appropriate instruments of
transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests that are Loan Parties, and all intercompany
notes owing from such Subsidiary to any Loan Party together with instruments of
transfer executed and delivered in blank by a duly authorized officer of such
Loan Party and (ii) cause such new Subsidiary (unless such Subsidiary is the
Delta Towing Joint Venture and Borrower owns (directly or indirectly) less than
80% of the Equity Interests of the Delta Towing Joint Venture, in which case
Borrower shall use commercially reasonable efforts to cause the Delta Towing
Joint Venture to take the actions set forth in this clause (ii)) (A) to execute
a Joinder Agreement or such comparable documentation to become a Subsidiary
Guarantor and a joinder agreement to the applicable Security Agreement,
substantially in the form annexed thereto, or such other documents as the
Administrative Agent or Collateral Agent shall deem reasonably necessary or
advisable to grant to Collateral Agent, for its benefit and for the benefit of
the other Secured Parties, a Lien on the Equity Interests and property of such
Subsidiary, subject to no Liens other than Permitted Liens, and (B) to take all
actions reasonably necessary or advisable in the opinion of the Administrative
Agent or the Collateral Agent to cause the Lien created by the applicable
Security Agreement to be duly perfected to the extent required by such agreement
in accordance with all applicable Requirements of Law (with first priority,
subject only to Permitted Liens), including the filing of financing statements
in such jurisdictions as may be reasonably requested by the Administrative Agent
or the Collateral Agent.

(c) So long as doing so would not be prohibited by a Requirement of Law and it
could not, in the reasonable determination of Borrower, be expected (as of such
date of determination or in the future) to constitute an investment of earnings
in United States property under Section 956 (or a successor provision ) of the
Code, which investment could, in the reasonable determination of Borrower, be
expected to result in adverse tax consequences to the Borrower, the Borrower
shall cause any person that is or becomes a Foreign Subsidiary of a Loan Party
after the Closing Date, to promptly (and in any event within 30 days after such
person becomes a Foreign Subsidiary, or such longer period in the sole
discretion of the Collateral Agent) (i) deliver to the Collateral Agent the
certificates, if any, representing all of the Equity Interests of such
Subsidiary owned by a Loan Party, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Equity Interests that are Loan
Parties, and all intercompany notes owing from such Subsidiary to any Loan Party
together with instruments of transfer executed and delivered in blank by a duly
authorized

 

86



--------------------------------------------------------------------------------

officer of such Loan Party and (ii) cause such new Subsidiary (A) to execute a
security agreement compatible with the laws of such Foreign Subsidiary’s
jurisdiction in form and substance reasonably satisfactory to the Collateral
Agent, or such other documents as the Administrative Agent or Collateral Agent
shall deem reasonably necessary or advisable to grant to Collateral Agent, for
its benefit and for the benefit of the other Secured Parties, a Lien on the
Equity Interests and property of such Subsidiary, subject to no Liens other than
Permitted Liens, and (B) to take all actions reasonably necessary or advisable
in the opinion of the Administrative Agent or the Collateral Agent to cause the
Lien created by the applicable Security Agreement to be duly perfected (with
first priority, subject only to Permitted Liens) to the extent required by such
agreement in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent or the Collateral Agent.

(d) With respect to each Foreign Subsidiary of the Borrower that is not required
to grant a Lien on its assets pursuant to Section 5.11(c) (each such person, a
“CFC”), notwithstanding anything to the contrary contained herein or in any
Security Document, so long as such Foreign Subsidiary is a CFC, the Equity
Interests pledged or required to be pledged to the Collateral Agent hereunder or
under any Security Document shall be automatically limited to (i) Voting Stock
of such CFC representing not more than 66% of the total voting power of all
outstanding Voting Stock of such CFC and (ii) 100% of the Equity Interests not
constituting Voting Stock of any such CFC, except that any such Equity Interests
constituting “stock entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2) shall be treated as Voting Stock for purposes of this
Section 5.11(d).

(e) Subject to this Section 5.11(e), with respect to any Vessel acquired after
the Closing Date by any Loan Party, and with respect to any Vessel owned by any
Loan Party acquired or formed after the Closing Date, promptly (and in any event
within 30 days after the acquisition of such Vessel or the acquisition or
formation of such Loan Party, or such longer period in the sole discretion of
the Collateral Agent) (i) execute and deliver to the Administrative Agent and
the Collateral Agent such amendments or supplements to an existing Ship Mortgage
or such other Ship Mortgage as the Administrative Agent or the Collateral Agent
shall deem reasonably necessary or advisable to grant to the Mortgage Trustee,
for its benefit and for the benefit of the other Secured Parties, a Lien on such
Vessel subject to no Liens other than Permitted Liens, and (ii) take all actions
reasonably requested by the Collateral Agent or the Administrative Agent to
cause such Lien to be duly perfected to the extent required by such Ship
Mortgage in accordance with all applicable Requirements of Law, including the
filing of such Ship Mortgage or amendment or supplement to an existing Ship
Mortgage in the appropriate vessel registry. Notwithstanding the foregoing, no
Vessel acquired after the Closing Date by any Loan Party, and no Vessel owned by
any Loan Party acquired or formed after the Closing Date, shall be required to
become a Mortgaged Vessel (i) if after giving effect to the acquisition of such
Vessel, the Collateral Maintenance Ratio would exceed 1.25 to 1.00 and the
Domestic Asset Percentage would exceed 50% and (ii) if the fair market value of
such Vessel exceeds $25.0 million, the Agents shall have received an Officer’s
Certificate certifying as to the items in the preceding clause (i) (with such
back-up data as the Agents may reasonably request).

SECTION 5.12 Security Interests; Further Assurances. Promptly, upon the
reasonable request of the Administrative Agent or the Collateral Agent, at
Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except Permitted Liens, or obtain any consents

 

87



--------------------------------------------------------------------------------

or waivers as may be necessary or appropriate in connection therewith. Deliver
or cause to be delivered to the Administrative Agent and the Collateral Agent
from time to time such other documentation, consents, authorizations, approvals
and orders in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent as the Administrative Agent and the Collateral
Agent shall reasonably deem necessary to perfect or maintain the Liens on the
Collateral pursuant to the Security Documents. Upon the exercise by the
Administrative Agent, the Collateral Agent or the Mortgage Trustee of any power,
right, privilege or remedy pursuant to any Loan Document which requires any
consent, approval, registration, qualification or authorization of any
Governmental Authority execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent or the
Collateral Agent may require.

SECTION 5.13 Information Regarding Collateral. Not effect any change (i) in any
Loan Party’s legal name, (ii) in the location of any Loan Party’s chief
executive office, if such Loan Party is not a “registered organization” (as
defined in the UCC), (iii) in any Loan Party’s organizational structure, or
(iv) in any Loan Party’s jurisdiction of organization (in each case, including
by merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Collateral Agent and the Administrative Agent not less than 20 days’
prior written notice (in the form of an Officers’ Certificate), or such lesser
notice period agreed to by the Collateral Agent, of its intention so to do,
clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) it shall have taken all action reasonably
satisfactory to the Collateral Agent to maintain the perfection and priority of
the security interest of the Collateral Agent for the benefit of the Secured
Parties in the Collateral, if applicable; provided that this Section 5.13 shall
not apply to any transaction otherwise permitted by Section 6.05 or 6.06 if, as
a result of such transaction, the successor of such Loan Party is not (and is
not required to be) a Loan Party (either due to sale of the Equity Interests of
such Loan Party, dissolution, reorganization, merger or otherwise). Each Loan
Party agrees to promptly provide the Collateral Agent with certified
Organizational Documents reflecting any of the changes described in the
preceding sentence.

SECTION 5.14 Vessel Classification and Information. Cause Mortgaged Vessels
representing, in the aggregate, at least 70% of the aggregate fair market value
of the Mortgaged Vessels, to maintain the classification for such Vessels
existing as of the date hereof as issued by a Classification Society; provided
that temporary lapses of such classifications as may from time to time arise as
a result of the normal operation of such Vessels shall not be deemed to be a
breach of this Section 5.14 so long as Borrower is using its best efforts to
remedy such lapses and actually promptly remedies such lapses. Promptly after
Borrower’s receipt of a written request therefor from the Administrative Agent,
but no more frequently than once each calendar year (unless an Event of Default
has occurred and is continuing), furnish to the Administrative Agent (a) class
certificates evidencing that the Mortgaged Vessels comply with this Section 5.14
and (b) the insurance certificate(s) evidencing that the Mortgaged Vessels
comply with the insurance requirements of Section 5.04.

SECTION 5.15 Post-Closing Collateral Matters. Execute and deliver the documents
and complete the tasks set forth on Schedule 5.15, in each case within the time
limits specified on such schedule.

SECTION 5.16 Maintenance of Ratings. Use commercially reasonable efforts to
cause the Loans and Borrower’s corporate credit to continue to be rated by
Moody’s Investors Service Inc. (but not to maintain a specific rating).

 

88



--------------------------------------------------------------------------------

SECTION 5.17 Post Closing Settlement. Within 90 days of the Closing Date,
Administrative Agent shall have received evidence reasonably satisfactory to it
that all amounts then due and payable under the TODCO Tax Sharing Agreement,
including all amounts payable as a result of the consummation of the
Acquisition, shall have been paid.

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have expired, been canceled or cash collateralized or
otherwise backstopped to the reasonable satisfaction of the Issuing Banks and
all amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, no Loan Party will, nor will they
cause or permit any Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist
(collectively, “Incur”), directly or indirectly, any Indebtedness, except

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

(b)(i) Indebtedness outstanding on the Closing Date and listed on Schedule
6.01(b), and (ii) refinancings or renewals thereof; provided that (A) any such
refinancing Indebtedness is in an aggregate principal amount not greater than
the aggregate principal amount of the Indebtedness being renewed or refinanced,
plus the amount of any premiums required to be paid thereon and reasonable fees
and expenses associated therewith, (B) such refinancing Indebtedness has a later
or equal final maturity and longer or equal weighted average life than the
Indebtedness being renewed or refinanced and (C) the covenants, events of
default, subordination and other provisions thereof (including any guarantees
thereof) shall be, in the aggregate, no less favorable to the Lenders than those
contained in the Indebtedness being renewed or refinanced;

(c) Indebtedness under Hedging Obligations, in each case not entered into for
speculative purposes; provided that if such Hedging Obligations relate to
interest rates, (i) such Hedging Obligations relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and
(ii) the notional principal amount of such Hedging Obligations at the time
incurred does not exceed the principal amount of the Indebtedness to which such
Hedging Obligations relate;

(d) Indebtedness permitted by Section 6.04(f);

(e) Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and refinancings or renewals thereof, in an aggregate amount not to
exceed $75.0 million at any time outstanding;

(f) Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed);

 

89



--------------------------------------------------------------------------------

(g) Contingent Obligations in respect of Indebtedness otherwise permitted under
this Section 6.01;

(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(i) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(j) Indebtedness in respect of insurance premium financing for insurance being
acquired by the Borrower or any Subsidiary under customary terms and conditions;

(k) unsecured Indebtedness of Borrower Incurred on terms comparable to similarly
situated issues (as reasonably determined by the Administrative Agent); provided
that (i) the Administrative Agent shall have been provided the terms of such
Indebtedness no less than five Business Days prior to the incurrence thereof,
(ii) no Default exists immediately before or after the incurrence of such
Indebtedness, (iii) after giving effect to such Incurrence on a Pro Forma Basis,
(A) Borrower shall be in compliance with all covenants set forth in Sections
6.10(a) and (b) as of the most recent Test Period (assuming (x) for purposes of
Section 6.10, that such Incurrence, all other Incurrences of Indebtedness, and
the use of the proceeds of such Incurrence (including the repayment or
refinancing of other Indebtedness) since the first day of the relevant Test
Period for each of the financial covenants set forth in Section 6.10 ending on
or prior to the date of such transaction, had occurred on the first day of such
relevant Test Period and (y) if such Incurrence is to be consummated prior to
the last day of the first Test Period for which the covenants in Sections
6.10(a) and (b) are required to be satisfied, the levels required for such Test
Period shall be deemed to apply in determining compliance with such covenants
for purposes of this subclause (iii); and (iv) Borrower shall have delivered to
the Agents and the Lenders an Officer’s Certificate certifying that such
Incurrence complies with this clause (k) (which shall have attached thereto
reasonably detailed backup data and calculations showing such compliance);

(l) all obligations under Treasury Services Agreements; and

(m) Indebtedness of any Company in an aggregate amount not to exceed $25.0
million at any time outstanding.

SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien;

(b) Liens in respect of property of any Company imposed by Requirements of Law
or arising in the ordinary course of business, which Liens do not secure
Indebtedness for

 

90



--------------------------------------------------------------------------------

borrowed money, such as maritime liens, carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole,
and (ii) which, if they secure obligations that are then due and unpaid, are
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to any such Lien;

(c) any Lien in existence on the Closing Date and set forth on Schedule 6.02(c)
and any Lien granted as a replacement or substitute therefor; provided that any
such replacement or substitute Lien (i) except as permitted by
Section 6.01(b)(ii)(A), does not secure an aggregate amount of Indebtedness, if
any, greater than that secured on the Closing Date and (ii) does not encumber
any property other than the property subject thereto on the Closing Date and the
proceeds thereof (any such Lien, an “Existing Lien”);

(d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, (i) not securing
Indebtedness and (ii) the existence of which could not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect;

(e) Liens arising out of judgments, attachments or awards not resulting in a
Default;

(f) Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements of
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation or (y) incurred in the ordinary course of
business to secure the performance of tenders, statutory obligations (other than
taxes covered by Section 6.02(a)), surety, stay, customs and appeal bonds,
letters of credit, statutory bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money); provided that
(i) such Liens are for amounts not yet due and payable or delinquent or, to the
extent such amounts are so due and payable, such amounts are being contested in
good faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, which proceedings for orders entered in
connection with such proceedings have the effect of preventing the forfeiture or
sale of the property subject to any such Lien, (ii) to the extent such Liens are
not imposed by Requirements of Law, such Liens shall in no event encumber any
property other than cash and Cash Equivalents and (iii) the aggregate amount of
cash and Cash Equivalents at any time securing Liens permitted by subclause
(y) of this clause (f) shall not exceed $100.0 million in the aggregate;

(g) Leases of the properties of any Company granted by such Company to third
parties, in each case entered into in the ordinary course of such Company’s
business so long as such Leases do not, individually or in the aggregate,
(i) interfere in any material respect with the ordinary conduct of the business
of any Company or (ii) materially impair the use (for its intended purposes) or
the value of the property subject thereto;

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business;

 

91



--------------------------------------------------------------------------------

(i) Liens securing Indebtedness incurred pursuant to Sections 6.01(e); provided
that any such Liens attach only to the property (and proceeds thereof) being
financed pursuant to such Indebtedness and do not encumber any other property of
any Company;

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

(k) Liens on property of a person existing at the time such person or such
property is acquired or such person is merged with or into or consolidated with
any Company to the extent permitted hereunder (and not created in anticipation
or contemplation thereof); provided that such Liens do not extend to property
not subject to such Liens at the time of acquisition (other than improvements
thereon and proceeds thereof) and are no more favorable to the lienholders than
such existing Lien;

(l) Liens granted pursuant to the Security Documents to secure the Secured
Obligations;

(m) licenses of Intellectual Property granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Companies;

(n) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(o) Liens securing insurance premium financing under customary terms and
conditions, provided that no such Lien may extend to or cover any property other
than the insurance being acquired with such financing, the proceeds thereof and
any unearned or refunded insurance premiums relating thereto; and

(p) Liens with respect to obligations that do not in the aggregate exceed $50.0
million at any time outstanding, so long as such Liens, to the extent covering
any Collateral, are junior to the Liens granted pursuant to the Security
Documents;

provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents.

SECTION 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06 and (ii) any Liens
arising in connection with its use of such property are permitted by
Section 6.02.

 

92



--------------------------------------------------------------------------------

SECTION 6.04 Investment, Loan and Advances. Directly or indirectly, lend money
or credit (by way of guarantee or otherwise) or make advances to any person, or
purchase or acquire any stock, bonds, notes, debentures or other similar
obligations or securities of, or any other interest in, or make any capital
contribution to, any other person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be
permitted:

(a) the Companies may consummate the Transactions in accordance with the
provisions of the Transaction Documents;

(b) Investments outstanding on the Closing Date and identified on Schedule
6.04(b);

(c) the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business, (ii) invest in,
acquire and hold cash and Cash Equivalents, (iii) endorse negotiable instruments
held for collection in the ordinary course of business or (iv) make lease,
utility and other similar deposits in the ordinary course of business;

(d) Hedging Obligations incurred pursuant to Section 6.01(c);

(e) loans and advances to directors, employees and officers of Borrower and the
Subsidiaries for bona fide business purposes and to purchase Equity Interests of
Borrower, in an aggregate amount not to exceed $5.0 million at any time
outstanding; provided that no loans in violation of Section 402 of the
Sarbanes-Oxley Act shall be permitted hereunder;

(f) Investments (i) by any Company in Borrower or any Subsidiary Guarantor,
(ii) by any Company in any person that, in connection with an Investment that is
a Permitted Acquisition, becomes a Subsidiary, (iii) by a Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary and (iv) by Borrower or any
Subsidiary Guarantor in any Non-Guarantor Subsidiary in an aggregate amount not
to exceed $25.0 million at any time outstanding; provided that any Investment in
the form of a loan or advance shall be evidenced by the Intercompany Note and,
in the case of a loan or advance by a Loan Party, pledged by such Loan Party as
Collateral pursuant to the Security Documents;

(g) Investments in securities of trade creditors or customers in the ordinary
course of business received upon foreclosure or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

(h) Investments made by Borrower or any Subsidiary as a result of an Asset Sale
made in compliance with Section 6.06;

(i) an Investment made by the Borrower or any Subsidiary in an aggregate amount
that does not exceed the Available Amount that is then in effect;

(j) Contingent Obligations constituting Investments by Borrower or any
Subsidiary Guarantor in any Non-Guarantor Subsidiary in an aggregate amount not
to exceed $50.0 million at any time outstanding; and

(k) other Investments in an aggregate amount not to exceed $25.0 million at any
time outstanding;

 

93



--------------------------------------------------------------------------------

provided that no Investment otherwise permitted by clause (f)(iv), (i), (j) or
(k) shall be permitted to be made if any Default exists or would result
therefrom.

The amount of any Investment shall be the original cost of such Investment,
minus the amount of any portion of such Investment repaid to such person as a
dividend, repayment of loan or advance, release or discharge of a guarantee or
other obligation or other transfer of property or return of capital, as the case
may be, but without any other adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment or
interest earned on such Investment. In determining the amount of any Investment
involving a transfer of property other than cash, such property shall be valued
at is fair market value at the time of such transfer.

SECTION 6.05 Mergers and Consolidations. Wind up, liquidate or dissolve its
affairs or merge or consolidate, except that the following shall be permitted:

(a) the Transactions as contemplated by the Transaction Documents;

(b) Asset Sales in compliance with Section 6.06;

(c) acquisitions in compliance with Section 6.07;

(d) any Company may merge or consolidate with or into Borrower or any Subsidiary
Guarantor (as long as Borrower is the surviving person in the case of any merger
or consolidation involving Borrower and, in any other case, a Subsidiary
Guarantor is the surviving person and such Subsidiary Guarantor either
(i) remains a Wholly Owned Subsidiary of Borrower or (ii) if such Subsidiary
Guarantor was not a Wholly Owned Subsidiary of Borrower immediately prior to
giving effect to such merger or consolidation, each person (other than a Loan
Party) that would be a holder of Equity Interests in such Subsidiary Guarantor
after giving effect to such merger or consolidation shall have executed and
delivered to the Collateral Agent a Minority Holder Acknowledgment, Consent and
Waiver prior to the consummation of such merger or consolidation; provided that
the Lien on and security interest in the property granted or to be granted in
favor of the Collateral Agent or Mortgage Trustee, as applicable, under the
Security Documents shall be maintained or created in accordance with the
provisions of Section 5.11 or Section 5.12, as applicable;

(e) any Non-Subsidiary Guarantor may merge or consolidate with or into any
Non-Subsidiary Guarantor; and

(f) any Subsidiary may dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect.

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.05 with respect to the sale or other disposition of
any Collateral, or any Collateral is sold or otherwise disposed of as permitted
by this Section 6.05, such Collateral (unless sold to a Loan Party) shall be
sold or disposed of free and clear of the Liens created by the Security
Documents, and, so long as Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request in order to
demonstrate compliance with this Section 6.05, the Agents shall take all actions
they deem appropriate or that are reasonably requested in order to effect the
foregoing.

 

94



--------------------------------------------------------------------------------

SECTION 6.06 Asset Sales. Effect any Asset Sale, except that the following shall
be permitted:

(a) disposition of used, worn out, obsolete or surplus property (other than a
Vessel) by any Company in the ordinary course of business and the abandonment or
other disposition of Intellectual Property that is, in the reasonable judgment
of Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Companies taken as a whole;

(b) an Asset Sale to the extent that (i) the consideration received by Borrower
or the relevant Subsidiary in such Asset Sale is equal to or greater than the
fair market value of the assets subject to such Asset Sale, (ii) if the Asset
Sale is not to a Company, at least 80% of such consideration is in cash or Cash
Equivalents, (iii) no Default exists or would exist after giving effect to such
Asset Sale, (iv) after giving effect to such Asset Sale, the Collateral
Maintenance Ratio would exceed 1.25 to 1.00 and the Domestic Asset Percentage
would exceed 50%, (v) if such Asset Sale involves the disposition of a Mortgaged
Vessel and the fair market value of the assets subject to such Asset Sale
(inclusive of the fair market value of the assets subject to any related Asset
Sale) would exceed $50.0 million, a Current Desktop Appraisal shall be in effect
and (vi) if the fair market value of such assets would exceed $25.0 million,
Borrower shall have delivered to the Agents an Officer’s Certificate certifying
that such Asset Sale complies with this clause (b) (which shall have attached
thereto reasonably detailed back-up data and calculations showing such
compliance);

(c) an Asset Sale by a Non-Guarantor Subsidiary to a Non-Guarantor Subsidiary;

(d) leases of real or personal property (including charters of Vessels) in the
ordinary course of business;

(e) mergers and consolidations in compliance with Section 6.05;

(f) Investments in compliance with Section 6.04 and transactions in compliance
with Section 6.07;

(g) Dividends permitted by Section 6.08;

(h) Casualty Events;

(i) licenses, assignments and sales of intellectual property in the ordinary
course of business;

(j) discounts, adjustments, settlements and compromises of accounts receivable
and contract claims in the ordinary course of business; and

(k) an Asset Sale involving all or any portion of the Delta Towing Assets, the
Delta Towing Equity or any Equity Interests of the Delta Towing Joint Venture,
in each case to the extent that (i) the consideration received by Borrower or
the relevant Subsidiary in such Asset Sale is equal to or greater than the fair
market value of the assets subject to such Asset Sale, (ii) no Default exists or
would exist after giving effect to such Asset Sale, (iii) after giving effect to
such Asset Sale the Domestic Asset Percentage would exceed 50%, (iv) if such
Asset Sale involves the disposition of a Mortgaged Vessel, after giving effect
to such Asset Sale the Collateral Maintenance Ratio would exceed 1.25 to 1.00,
(v) if such Asset Sale involves the disposition of a Mortgaged Vessel and the
fair market value of the assets subject to such Asset Sale (inclusive of the
fair market value of the

 

95



--------------------------------------------------------------------------------

assets subject to any related Asset Sale) would exceed $50.0 million, a Current
Desktop Appraisal shall be in effect, (vi) if the fair market value of such
assets would exceed $25.0 million, Borrower shall have delivered to the Agents
an Officer’s Certificate certifying that such Asset Sale complies with this
clause (k) (which shall have attached thereto reasonably detailed back-up data
and calculations showing such compliance) and (vii) if, after giving effect to
such Asset Sale involving Delta Towing Equity or Equity Interests of the Delta
Towing Joint Venture, Delta Towing, LLC, Delta Towing Holdings, LLC or Delta
Towing Joint Venture is a Subsidiary Guarantor (or is required to be a
Subsidiary Guarantor), then each person (other than a Company) owning Equity
Interests of Delta Towing, LLC, Delta Towing Holdings, LLC or the Delta Towing
Joint Venture shall have executed and delivered to Agents a Minority Holder
Acknowledgment, Consent and Waiver.

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.06 with respect to the sale or other disposition of
any Collateral, or any Collateral is sold or otherwise disposed of as permitted
by this Section 6.06, such Collateral (unless sold to a Loan Party) shall be
sold or disposed of free and clear of the Liens created by the Security
Documents, and, so long as Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request in order to
demonstrate compliance with this Section 6.06, the Agents shall take all actions
they deem appropriate or that are reasonably requested in order to effect the
foregoing.

SECTION 6.07 Acquisitions. Acquire (in one or a series of related transactions)
all or substantially all of the property of any person, acquire any business or
division of any person, or acquire (including by merger or consolidation) the
Equity Interests of any person that becomes a Subsidiary after giving effect to
such transaction, except that the following shall be permitted:

(a) Investments in compliance with Section 6.04;

(b) the Transactions as contemplated by the Transaction Documents;

(c) Permitted Acquisitions; and

(d) mergers and consolidations in compliance with Section 6.05.

SECTION 6.08 Dividends. Declare or pay, directly or indirectly, any Dividends
with respect to any Company, except that the following shall be permitted:

(a) Dividends by any Company to Borrower or any Guarantor that is a Wholly Owned
Subsidiary of Borrower;

(b) Dividends by any Subsidiary of any Company to the holders of its Equity
Interests on a pro rata basis;

(c) payments by Borrower to repurchase or redeem Qualified Capital Stock of
Borrower held by officers, directors or employees or former officers, directors
or employees (or their transferees, estates or beneficiaries under their
estates) of any Company, upon their death, disability, retirement, severance or
termination of employment or service; provided that the aggregate cash
consideration paid for all such redemptions and payments shall not exceed, in
any fiscal year, the sum of (x) $10.0 million (and up to 50% of such $10.0
million not used in any fiscal year may be carried forward to the next
succeeding (but no other) fiscal year), plus (y) the net cash proceeds of any
“key-man” life insurance policies of any Company that have not been used to make
any repurchases, redemptions or payments under this clause (c);

 

96



--------------------------------------------------------------------------------

(d) Dividends made by Borrower or any Subsidiary in an aggregate amount that
does not exceed the Available Amount that is then in effect; provided that
(i) after giving effect to such Dividend on a Pro Forma Basis, Borrower shall be
in compliance with all covenants set forth in Sections 6.10(a) and (b) as of the
most recent Test Period (assuming (x) for purposes of Section 6.10, that such
Dividend (including all Incurrences of Indebtedness in connection therewith, and
all other Dividends consummated since the first day of the relevant Test Period
for each of the financial covenants set forth in Section 6.10 ending on or prior
to the date of such Dividend (including all Incurrences of Indebtedness in
connection therewith), had occurred on the first day of such relevant Test
Period and (y) if such Dividend is to be consummated prior to the last day of
the first Test Period for which the covenants in Sections 6.10(a) and (b) are
required to be satisfied, the levels required for such first Test Period shall
be deemed to apply in determining compliance with such covenants for purposes of
this clause (d)) and (ii) Borrower shall have delivered to the Administrative
Agent an Officer’s Certificate certifying that such Dividend has been made
under, and in compliance with, this clause (d) (which shall have attached
thereto reasonably detailed back-up data and calculations showing such
compliance);

(e) payment of Earn-out Obligations;

(f) any Dividend made within 60 days after the date of declaration or giving of
the redemption notice, as the case may be, if at the date of declaration or
notice, the Dividend would have complied with the provisions of this Agreement;
and

(g) the repurchase, redemption or other acquisition or retirement of Equity
Interests deemed to occur upon the exercise or exchange of stock options,
warrants or other similar rights to the extent such Equity Interests represent a
portion of the exercise or exchange price of those stock options, and the
repurchase, redemption or other acquisition or retirement of Equity Interests
made in lieu of withholding taxes resulting from the exercise or exchange of
stock options, warrants or other similar rights;

provided that no Dividends otherwise permitted by clause (c), (d) or (e) shall
be permitted to be made if any Default exists or would result therefrom.

SECTION 6.09 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of any Company (other than
between or among Borrower and one or more Subsidiary Guarantors), other than on
terms and conditions at least as favorable to such Company as would reasonably
be obtained by such Company at that time in a comparable arm’s-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:

(a) Dividends permitted by Section 6.08;

(b) Investments permitted by Sections 6.04(e) ,(f)(i), (iii) and (iv), (i) (only
to the extent such Investment is in a Subsidiary) and (j);

(c) Asset Sales to a Company permitted by Section 6.06;

 

97



--------------------------------------------------------------------------------

(d) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements;

(e) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(f) sales of Qualified Capital Stock of Borrower to Affiliates of Borrower not
otherwise prohibited by the Loan Documents and the granting of registration and
other customary rights in connection therewith;

(g) any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock of Borrower; and

(h) the Transactions as contemplated by the Transaction Documents.

SECTION 6.10 Financial Covenants.

(a) Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, as of the
last day of any Test Period, to exceed 3.75 to 1.00.

(b) Minimum Fixed Charge Coverage Ratio. Permit the Consolidated Fixed Charge
Coverage Ratio, as of the last day of any Test Period, to be less than 1.15 to
1.00.

SECTION 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc. Directly or indirectly:

(a) make any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, change of control or similar event of, any Indebtedness outstanding
under any Subordinated Indebtedness, except as otherwise permitted by an
Intercompany Note or this Agreement;

(b) amend or modify, or permit the amendment or modification of, any provision
of any document governing (i) any Indebtedness incurred under Section 6.01(k) in
any manner that, taken together with any other amendments or modifications of
such Indebtedness, is adverse to the interests of the Lenders, without the
written consent of the Administrative Agent or (ii) any Material Indebtedness in
any manner that, taken together with any other amendments or modifications of
such Material Indebtedness, is materially adverse to the interests of the
Lenders; or

(c) terminate, amend or modify any of its Organizational Documents (including
(x) by the filing or modification of any certificate of designation and (y) any
election to treat any Pledged Securities (as defined in the Security Agreement)
as a “security” under Section 8-103 of the UCC other than concurrently with the
delivery of certificates representing such Pledged Securities to the Collateral
Agent) or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such amendments
or modifications or such new agreements which are not materially adverse to the
interests of the Lenders; provided that Borrower may issue such Equity
Interests, so long as such issuance is not prohibited by Section 6.13 or any
other provision of this Agreement, and may amend or modify its Organizational
Documents to authorize any such Equity Interests.

 

98



--------------------------------------------------------------------------------

SECTION 6.12 Limitation on Certain Restrictions on Subsidiaries. Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) pay dividends
or make any other distributions on its capital stock or any other interest or
participation in its profits owned by Borrower or any Subsidiary, or pay any
Indebtedness owed to Borrower or a Subsidiary Guarantor, (b) make loans or
advances to Borrower or any Subsidiary Guarantor or (c) transfer any of its
properties to Borrower or any Subsidiary Guarantor, except for such encumbrances
or restrictions existing under or by reason of (i) applicable Requirements of
Law; (ii) this Agreement and the other Loan Documents; (iii) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of a Subsidiary; (iv) any Intercompany Note and customary
provisions contained in any instrument governing Indebtedness permitted by
Section 6.01(k); (v) customary provisions restricting assignment of any
agreement entered into by a Subsidiary in the ordinary course of business;
(vi) any holder of a Lien permitted by Section 6.02 restricting the transfer of
the property subject thereto; (vii) customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 6.06 pending the consummation of such sale; (viii) any agreement in
effect at the time such Subsidiary becomes a Subsidiary of Borrower, so long as
such agreement was not entered into in connection with or in contemplation of
such person becoming a Subsidiary of Borrower and is not applicable to any
person, or the properties or assets of any person, other than such Subsidiary or
such Subsidiary’s properties and assets; (ix) without affecting the Loan
Parties’ obligations under Section 5.11, customary provisions in partnership
agreements, limited liability company organizational governance documents, asset
sale and stock sale agreements and other similar agreements entered into in the
ordinary course of business that restrict the transfer of ownership interests in
such partnership, limited liability company or similar person; (x) restrictions
on cash or other deposits or net worth imposed by suppliers or landlords under
contracts entered into in the ordinary course of business; (xi) any instrument
governing Indebtedness assumed in connection with any Permitted Acquisition and
not incurred in contemplation of such Permitted Acquisition, which encumbrance
or restriction is not applicable to any person, or the properties or assets of
any person, other than the person or the properties or assets of the person so
acquired; (xii) in the case of any joint venture which is not a Loan Party in
respect of any matters referred to in clauses (b) and (c) above, restrictions in
such person’s Organizational Documents or pursuant to any joint venture
agreement or stockholders agreements solely to the extent of the Equity
Interests of or property held in the subject joint venture or other entity; or
(xiii) any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in subclauses (iii), (iv),
(viii) or (xi) above; provided that such amendments or refinancings are no more
materially restrictive with respect to such encumbrances and restrictions than
those prior to such amendment or refinancing.

SECTION 6.13 Limitation on Issuance of Capital Stock by Subsidiaries. With
respect to any Subsidiary, issue any Equity Interest (including by way of sales
of treasury stock) or any options or warrants to purchase, or securities
convertible into, any Equity Interest, except:

(i) for stock splits, stock dividends and additional issuances of Equity
Interests which do not decrease the percentage ownership of Borrower or any
Subsidiaries in any class of the Equity Interests of such Subsidiary;

(ii) Subsidiaries of Borrower formed after the Closing Date in accordance with
Section 6.14 may issue Equity Interests to Borrower or the Subsidiary of
Borrower which is to own such Equity Interests,

(iii) Foreign Subsidiaries of Borrower that are Non-Guarantor Subsidiaries may
issue Equity Interests to persons other than a Company, provided

 

99



--------------------------------------------------------------------------------

that (A) such issuance would be permitted as an Asset Sale (regardless of
whether the proceeds of such issuance are less than $1.0 million) under
Section 6.06(b), (B) each such person executes and delivers to the Agents a
Minority Holder Acknowledgment, Consent and Waiver prior to such issuance and
(C) for the avoidance of doubt, the Net Cash Proceeds of each such issuance are
applied in accordance with the terms of Section 2.10(c); provided, however, that
the Net Cash Proceeds of such issuances shall not be required to be applied as a
mandatory prepayment in accordance with Section 2.10(c), until the aggregate
amount of such Net Cash Proceeds and the Net Cash Proceeds of issuances
described in the proviso to the immediately succeeding clause (iv), in each case
not theretofore applied in accordance with Section 2.10(c), exceeds $2.5
million, at which time all such Net Cash Proceeds and the Net Cash Proceeds of
issuances described in the proviso to the immediately succeeding clause (iv), in
each case shall be promptly applied by Borrower as a mandatory prepayment in
accordance with Section 2.10(c); and

(iv) each of Delta Towing, LLC, a Delaware limited liability company, Delta
Towing Holdings, LLC, a Delaware limited liability company, and the Delta Towing
Joint Venture may issue Equity Interests to persons other than a Company,
provided that (A) neither the issuer of such Equity Interests nor any of its
Subsidiaries owns any Mortgaged Vessel, (B) such issuance would be permitted as
an Asset Sale (regardless of whether the proceeds of such issuance are less than
$1.0 million) under Section 6.06(k), (C) each such person executes and delivers
to the Agents a Minority Holder Acknowledgment, Consent and Waiver prior to such
issuance, unless the issuer of such Equity Interests (after giving effect to
such issuance) is not a Subsidiary of Borrower and (D) for the avoidance of
doubt, the Net Cash Proceeds of each such issuance are applied in accordance
with the terms of Section 2.10(c); provided, however, that the Net Cash Proceeds
of such issuances shall not be required to be applied as a mandatory prepayment
in accordance with Section 2.10(c) until the aggregate amount of such Net Cash
Proceeds and the Net Cash Proceeds of issuances described in the proviso to the
immediately preceding clause (iii), in each case not theretofore applied in
accordance with Section 2.10(c), exceeds $2.5 million, at which time all such
Net Cash Proceeds shall be promptly applied by Borrower as a mandatory
prepayment in accordance with Section 2.10(c).

All Equity Interests issued in accordance with this Section 6.13 shall, to the
extent required by Sections 5.11 and 5.12 or any Security Agreement, be
delivered to the Collateral Agent for pledge pursuant to the applicable Security
Agreement.

SECTION 6.14 Limitation on Creation of Subsidiaries. Establish, create or
acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided that, without such consent, Borrower may
(i) establish or create (A) one or more Wholly Owned Subsidiaries of Borrower,
(B) one or more Foreign Subsidiaries of the Borrower that are not Wholly Owned
Subsidiaries and not required to be a Guarantor under Section 5.11, so long as
the Equity Interests of such Subsidiaries held by persons other than a Company
were issued in a transaction that would comply with clause (iii) of
Section 6.13, or (C) the Delta Towing Joint Venture, so long as the Equity
Interests of the Delta Towing Joint Venture held by persons other than a Company
were issued in a transaction that would comply with clause (iv) of Section 6.13,
(ii) establish, create or acquire one or more Subsidiaries in connection with an
Investment made pursuant to Section 6.04 or (iii) acquire one or more
Subsidiaries in connection with a Permitted Acquisition.

 

100



--------------------------------------------------------------------------------

SECTION 6.15 Business. Engage (directly or indirectly) in any business other
than those businesses in which Borrower and its Subsidiaries are engaged on the
Closing Date as described in the Confidential Information Memorandum (or which
are substantially related thereto or are reasonable extensions thereof), other
than businesses that in the aggregate account for less than five percent (5%) of
the total revenue of Borrower and its Subsidiaries on a consolidated basis.

SECTION 6.16 Fiscal Year. Change its fiscal year-end to a date other than
December 31.

SECTION 6.17 No Further Negative Pledge. Enter into any agreement, instrument,
deed or lease which prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of their respective
properties or revenues, whether now owned or hereafter acquired, or which
requires the grant of any security for an obligation if security is granted for
another obligation, except the following: (1) this Agreement and the other Loan
Documents; (2) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the properties encumbered thereby; (3) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the Secured
Obligations and does not require the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of property of any Loan Party to secure the Secured Obligations;
and (4) any prohibition or limitation that (a) exists pursuant to applicable
Requirements of Law, (b) consists of customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 6.06 pending the consummation of such sale, (c) restricts subletting or
assignment of leasehold interests contained in any Lease governing a leasehold
interest of Borrower or a Subsidiary, (d) exists in any agreement in effect at
the time such Subsidiary becomes a Subsidiary of Borrower, so long as such
agreement was not entered into in contemplation of such person becoming a
Subsidiary and is not applicable to any person, or the properties or revenues of
any person, other than such Subsidiary or such Subsidiary’s properties and
revenues or (e) is imposed by any amendments or refinancings that are otherwise
permitted by the Loan Documents of the contracts, instruments or obligations
referred to in clause (3) or (4)(d); provided that such amendments and
refinancings are no more materially restrictive with respect to such
prohibitions and limitations than those prior to such amendment or refinancing.

SECTION 6.18 Anti-Terrorism Law; Anti-Money Laundering.

(a) Directly or indirectly, in violation of any applicable Requirement of Law,
(i) knowingly conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in Section 3.22, (ii) knowingly deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law, or (iii) knowingly
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law (and the Loan Parties shall
deliver to the Agents any certification or other evidence requested from time to
time by the Agents or on the reasonable request of any Lender, confirming the
Loan Parties’ compliance with this Section 6.18).

(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Requirement of Law.

 

101



--------------------------------------------------------------------------------

SECTION 6.19 Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list published by OFAC and maintained pursuant to any authorizing
statute including, but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Order or Requirement of Law promulgated
thereunder, with the result that the Loans made by the Lenders would be in
violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest in the Loan Parties, with the
result that the Loans are in violation of a Requirement of Law.

ARTICLE VII

GUARANTEE

SECTION 7.01 The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the Loans made by the Lenders to,
and the Notes held by each Lender of, Borrower, and all other Secured
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or any Hedging Agreement or Treasury Services Agreement
entered into with a counterparty that is a Secured Party, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantors hereby jointly and
severally agree that if Borrower or other Guarantor(s) shall fail to pay in full
when due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

SECTION 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable Requirements of Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of Borrower
under this Agreement, the Notes, if any, or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

102



--------------------------------------------------------------------------------

(ii) the failure of any Secured Party or any holder of any Note (a) to assert
any claim or demand or to enforce any right or remedy against the Borrower or
any other Loan Party or any other person under the provisions of this Agreement,
any Note, any other Loan Document or otherwise or (b) to exercise any right or
remedy against any other guarantor of, or collateral securing, any of the
Guaranteed Obligations;

(iii) an Event of Default shall be declared, the maturity of any of the
Guaranteed Obligations shall be accelerated, or any of the Guaranteed
Obligations shall be amended in any respect, or any right under the Loan
Documents or any other agreement or instrument referred to herein or therein
shall be amended or waived in any respect or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released or exchanged
in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent or Mortgage Trustee as security for any of the Guaranteed
Obligations shall fail to be perfected; or

(v) the release of any other Guarantor pursuant to Section 7.09 or otherwise.

Each Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever (other than any notices expressly
provided for in this Agreement to be furnished to such Guarantor with respect to
making payment under the Guarantee), and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Secured Parties, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other person at any time of any right or remedy against Borrower or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the successors and assigns thereof,
and shall inure to the benefit of the Lenders, and their respective successors
and assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.

 

103



--------------------------------------------------------------------------------

SECTION 7.03 Reinstatement. The obligations of the Guarantors under this Article
VII shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of Borrower or other Loan Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

SECTION 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 7.01, whether by subrogation or otherwise, against Borrower
or any other Guarantor of any of the Guaranteed Obligations or any security for
any of the Guaranteed Obligations. Any Indebtedness of any Loan Party permitted
pursuant to Section 6.01(d) shall be subordinated to such Loan Party’s Secured
Obligations in the manner set forth in the Intercompany Note evidencing such
Indebtedness.

SECTION 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrower under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Section 8.01 (and shall be deemed to have become automatically
due and payable in the circumstances provided in Section 8.01) for purposes of
Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 7.01.

SECTION 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

SECTION 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 7.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount (after giving effect to the right of
contribution established in Section 7.10) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

SECTION 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, all or substantially all of the Equity
Interests or property of any Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a person or persons, none of which is Borrower or a
Subsidiary Guarantor, such Transferred Guarantor shall, upon the

 

104



--------------------------------------------------------------------------------

consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 10.03 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document and, in the case of a sale or transfer of all or substantially
all of the Equity Interests of the Transferred Guarantor, the pledge of such
Equity Interests to the Collateral Agent pursuant to the Security Agreements
shall be automatically released, and, so long as Borrower shall have provided
the Agents such certifications or documents as any Agent shall reasonably
request, the Collateral Agent shall take such actions as are necessary to effect
each release described in this Section 7.09 in accordance with the relevant
provisions of the Security Documents, so long as Borrower shall have provided
the Agents such certifications or documents as any Agent shall reasonably
request in order to demonstrate compliance with this Agreement.

SECTION 7.10 Right of Contribution. Each Subsidiary Guarantor hereby agrees that
to the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 7.04. The provisions of this Section 7.10
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent, the Issuing Bank, the Swingline Lender
and the Lenders, and each Subsidiary Guarantor shall remain liable to the
Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders for
the full amount guaranteed by such Subsidiary Guarantor hereunder.

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”):

(a) default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof (including a Term Loan Repayment Date) or at a
date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in clause (a) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Section 5.02, 5.03(a) or 5.08
or in Article VI;

(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified

 

105



--------------------------------------------------------------------------------

in clauses (a), (b) or (d) immediately above) and such default shall continue
unremedied or shall not be waived for a period of 30 days after written notice
thereof from the Administrative Agent or the Required Lenders to Borrower;

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this subclause
(ii) is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf to cause, such
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory offer purchase by the obligor; provided that it shall not constitute
an Event of Default pursuant to this clause (f) unless the aggregate amount of
all such Indebtedness referred to in subclauses (i) and (ii) exceeds $25.0
million at any one time (provided that, in the case of Hedging Obligations, the
amount counted for this purpose shall be the amount payable by all Companies if
such Hedging Obligations were terminated at such time);

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Borrower, any Significant Subsidiary or two or more Non-Significant
Subsidiaries that, in the aggregate, would constitute a Significant Subsidiary
or of a substantial part of the property of Borrower, any Significant Subsidiary
or such Non-Significant Subsidiaries, under Title 11 of the U.S. Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Borrower, any Significant Subsidiary or any such Non-Significant Subsidiaries or
for a substantial part of the property of Borrower, any Significant Subsidiary
or any such Non-Significant Subsidiaries; or (iii) the winding-up or liquidation
of Borrower, any Significant Subsidiary or any such Non-Significant
Subsidiaries; and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(h) Borrower, any Significant Subsidiary or two or more Non-Significant
Subsidiaries that, in the aggregate, would constitute a Significant Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law; (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in clause (g) above; (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Borrower, any Significant Subsidiary or any such
Non-Significant Subsidiaries or for a substantial part of the property of
Borrower, any Significant Subsidiary or any such Non-Significant Subsidiaries;
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding; (v) make a general assignment for the benefit
of creditors; (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due; (vii) take any action for the
purpose of effecting any of the foregoing; or (viii) wind up or liquidate in a
transaction not permitted hereunder;

(i) one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $25.0 million (in any case to the extent not
adequately covered by insurance as to which an insurance company rated A- or
better by AM Best Company, Inc. has acknowledged coverage) shall be rendered
against any Company or any combination thereof and the same shall remain
undischarged, unvacated, unpaid, unappealed or unbonded for a period of 30

 

106



--------------------------------------------------------------------------------

consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon properties of
any Company to enforce any such judgment;

(j) one or more ERISA Events or noncompliance with respect to Foreign Plans
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other such ERISA Events and noncompliance with respect to
Foreign Plans that have occurred, could reasonably be expected to result (i) in
liability of any Company and its ERISA Affiliates in an aggregate amount
exceeding $25.0 million or (ii) in the imposition of a Lien securing obligations
in an aggregate amount exceeding $10.0 million on any properties of a Company;

(k) any security interest and Lien purported to be created by any Security
Document (i) shall cease to be in full force and effect, or shall cease to give
the Collateral Agent or the Mortgage Trustee, as applicable, for the benefit of
the Secured Parties, the Liens, rights, powers and privileges purported to be
created and granted under such Security Document (including a perfected first
priority security interest in and Lien on all of the Collateral thereunder
(except as otherwise expressly provided in such Security Document)) in favor of
the Collateral Agent or the Mortgage Trustee, as applicable, or (ii) shall be
asserted by Borrower or any other Loan Party not to be a valid, perfected, first
priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in or Lien on the Collateral covered
thereby, provided that, if any, such event or condition described in the
preceding subclause (i) relates to property having an aggregate fair market
value of less than $10.0 million, then such event or condition shall not
constitute an Event of Default unless 30 days shall have elapsed from the date a
Loan Party became aware of such event or condition so long as during such 30-day
period Borrower is diligently pursuing the curing or remedy or such event or
condition;

(l) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations, provided that if any such event or
condition relates to a Security Document (other than the Security Agreement) and
did not result from any act or failure to act by a Company or any of its
Affiliates, and the property purportedly encumbered by all such Security
Documents has an aggregate fair market value of less than $10.0 million, then
such event or condition shall not constitute an Event of Default unless 30 days
shall have elapsed from the date a Loan Party became aware of such event or
condition so long as during such 30-day period Borrower is diligently pursuing
the curing or remedy of such event or condition;

(m) there shall have occurred a Change in Control; or

(n) any Company shall be prohibited or otherwise restrained from conducting the
business theretofore conducted by it in any manner that has or could reasonably
be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction;

then, and in every such event (other than an event with respect to Borrower
described in clause (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans and Reimbursement Obligations then
outstanding to be forthwith due and payable

 

107



--------------------------------------------------------------------------------

in whole or in part, whereupon the principal of the Loans and Reimbursement
Obligations so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other Obligations of Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrower and the Guarantors,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to Borrower described in clause
(g) or (h) above, the Commitments shall automatically terminate and the
principal of the Loans and Reimbursement Obligations then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
Obligations of Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by
Borrower and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

SECTION 8.02 Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, in full or in part, together with any other
sums then held by the Collateral Agent pursuant to this Agreement, promptly by
the Collateral Agent as follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith and all amounts for which the Collateral Agent is entitled
to indemnification pursuant to the provisions of any Loan Document, together
with interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal, Reimbursement
Obligations and obligations to cash collateralize Letters of Credit) and any
fees, premiums and scheduled periodic payments due under Hedging Agreements or
Treasury Services Agreements constituting Secured Obligations and any interest
accrued thereon, in each case equally and ratably in accordance with the
respective amounts thereof then due and owing;

(d) Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Obligations and any premium thereon (including Reimbursement
Obligations and obligations to cash collateralize Letters of Credit) and any
breakage, termination or other payments under Hedging Agreements and Treasury
Services Agreements constituting Secured Obligations and any interest accrued
thereon; and

 

108



--------------------------------------------------------------------------------

(e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.02, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

SECTION 9.01 Appointment and Authority. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints UBS AG, Stamford Branch, to act on its behalf as the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and authorizes such Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agents by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Each of the Lenders and Issuing Bank hereby (i) irrevocably appoints
Wilmington Trust Company to act on its behalf as Mortgage Trustee under the
Mortgage Trust Agreement, (ii) authorizes UBS AG, Stamford Branch, acting in its
capacity as Collateral Agent to enter into the Mortgage Trust Agreement with
Mortgage Trustee on its behalf, (iii) authorizes Collateral Agent to act as
Instructing Beneficiary on its behalf under the Mortgage Trust Agreement and
(iv) authorizes Instructing Beneficiary and Mortgage Trustee to exercise such
powers as are delegated to Instructing Beneficiary or Mortgage Trustee, as the
case may be, by the terms of the Mortgage Trust Agreement, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Collateral
Agent, the Mortgage Trustee, the Lenders and the Issuing Bank, and neither
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

SECTION 9.02 Rights as a Lender. Each person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each person serving as an Agent hereunder in its
individual capacity. Such person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if such person were not an Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action

 

109



--------------------------------------------------------------------------------

that, in its judgment or the judgment of its counsel, may expose such Agent to
liability or that is contrary to any Loan Document or applicable Requirements of
Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Borrower, a
Lender or the Issuing Bank.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

Each party to this Agreement acknowledges and agrees that the Administrative
Agent will use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that such service provider will be deemed to be acting
at the request and on behalf of Borrower and the other Loan Parties. No Agent
shall be liable for any action taken or not taken by such service provider.

SECTION 9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel

 

110



--------------------------------------------------------------------------------

for Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

SECTION 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub agents appointed by such Agent. Each Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of
each Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

SECTION 9.06 Resignation of Agent. Each Agent may at any time give notice of its
resignation to the Lenders, the Issuing Bank and Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with Borrower, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the Issuing Bank, appoint a successor Agent meeting
the qualifications set forth above provided that if the Agent shall notify
Borrower and the Lenders that no qualifying person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through an Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor Agent
as provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by Borrower to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.03 shall continue in
effect for the benefit of such retiring Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

SECTION 9.07 Non-Reliance on Agent and Other Lenders. Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender further represents and warrants that it has had the
opportunity to review the Confidential Information Memorandum and each other
document made available to it on the Platform in connection with this Agreement.
Each Lender and the Issuing Bank also acknowledges that it will, independently
and without reliance upon any Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

111



--------------------------------------------------------------------------------

SECTION 9.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookmanagers, Arrangers, Co-Documentation Agents or
Co-Syndication Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or the Issuing Bank hereunder.

SECTION 9.09 Collateral and Guaranty Matters. The Lenders and the Issuing Bank
irrevocably authorize the Collateral Agent and the Administrative Agent, as
applicable, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent or the Mortgage Trustee, under any Security Document (i) upon termination
of the Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration, cash collateralization or
termination of all Letters of Credit, (ii) that is reflagged, sold or disposed
of or to be reflagged, sold or disposed of as part of or in connection with any
sale, Asset Swap, Flag Jurisdiction Transfer or other disposition permitted
hereunder or under any other Loan Document, or (iii) if approved, authorized or
ratified in writing in accordance with Section 10.02;

(b) to release any Guarantor from its obligations under the Guarantees if such
Person ceases to be a Subsidiary or required to be a Guarantor as a result of a
transaction permitted hereunder; and

(c) to subordinate any Lien on any property granted to or held by the Collateral
Agent or the Mortgage Trustee, under any Loan Document to the holder of any
Permitted Lien described in Section 6.02(i) on such property.

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guarantees pursuant to this
Section 9.09. In each case as specified in this Section 9.09, the Collateral
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request (including,
without limitation, instructions to the Mortgage Trustee to do any of the
following) to evidence the release of such item of Collateral from the
assignment and security interest granted under the Loan Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guarantees, in each case in accordance with the terms of
the Loan Documents and this Section 9.09.

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in clause (b) below),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

 

112



--------------------------------------------------------------------------------

(i) if to any Loan Party, to Borrower at:

Hercules Offshore, Inc.

11 Greenway Plaza

Suite 2950

Houston, Texas 77046

Attention: Stephen M. Butz

Telecopier No.: (713) 979-9832

Email: sbutz@herculesoffshore.com

with a copy to:

Hercules Offshore, Inc.

11 Greenway Plaza

Suite 2950

Houston, Texas 77046

Attention: Jim Noe

Telecopier No.: (713) 895-5490

Email: jnoe@herculesoffshore.com

(ii) if to the Administrative Agent, the Collateral Agent or Issuing Bank, to it
at:

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: Christopher Gomes

Telecopier No.: (203) 719-4176

Email: christopher.gomes@ubs.com

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire; and

(iv) if to the Swingline Lender, to it at:

UBS Loan Finance LLC

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: Christopher Gomes

Telecopier No.: (203) 719-4176

Email: christopher.gomes@ubs.com

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may (subject to Section 10.01(d)) be delivered or
furnished

 

113



--------------------------------------------------------------------------------

by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Collateral
Agent or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it (including as set forth in Section 10.01(d)); provided
that approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing subclause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
DL-UBSAgency@ubs.com or at such other e-mail address(es) provided to Borrower
from time to time or in such other form, including hard copy delivery thereof,
as the Administrative Agent shall require. In addition, each Loan Party agrees
to continue to provide the Communications to the Administrative Agent in the
manner specified in this Agreement or any other Loan Document or in such other
form, including hard copy delivery thereof, as the Administrative Agent shall
require. Nothing in this Section 10.01 shall prejudice the right of the Agents,
any Lender or any Loan Party to give any notice or other communication pursuant
to this Agreement or any other Loan Document in any other manner specified in
this Agreement or any other Loan Document or as any such Agent shall require.

Until Administrative Agent notifies Borrower in writing, Administrative Agent
agrees that receipt of the Communications by the Administrative Agent at its
e-mail address(es) set forth above shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Loan Documents;
provided that Borrower shall also deliver to the Administrative Agent an
executed original of each Compliance Certificate required to be delivered
hereunder.

 

114



--------------------------------------------------------------------------------

Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet, except to the
extent the liability of such person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such person’s gross
negligence or willful misconduct.

Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, (x) by marking Borrower Materials
“PUBLIC”, Borrower shall be deemed to have authorized the Administrative Agent
and the Lenders to treat the Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to Borrower or its securities for purposes of United
States federal and state securities laws, (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor,” and (z) the Administrative Agent shall be
entitled to treat the Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor.”

SECTION 10.02 Waivers; Amendment.

(a) Generally. No failure or delay by any Agent, the Issuing Bank or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of each Agent,
the Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by this Section 10.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time. No notice or demand on
Borrower in any case shall entitle Borrower to any other or further notice or
demand in similar or other circumstances.

 

115



--------------------------------------------------------------------------------

(b) Required Consents. Subject to Section 10.02(c) and (d), neither this
Agreement nor any other Loan Document (other than Letters of Credit) nor any
provision hereof or thereof may be waived, amended, supplemented or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by Borrower and the Administrative Agent or, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent, the Collateral Agent (in the case of
any Security Document), the Mortgage Trustee (in the case of the Mortgage Trust
Agreement or any Trust Documents (as defined in the Mortgage Trust Agreement))
and the Loan Party or Loan Parties that are party thereto, in each case with the
written consent of the Required Lenders; provided that no such agreement shall
be effective if the effect thereof would:

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon (other than interest pursuant to Section 2.06(c)), or
reduce any Fees payable hereunder, or change the form or currency of payment of
any Obligation, without the written consent of each Lender directly affected
thereby (it being understood that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this subclause (ii));

(iii)(A) change the scheduled final maturity of any Loan, or any scheduled date
of payment of or the installment otherwise due on the principal amount of any
Term Loan under Section 2.09, (B) postpone the date for payment of any
Reimbursement Obligation or any interest or fees payable hereunder, (C) change
the amount of, waive or excuse any payment of principal of any Loan or at any
other amount referred to in the preceding clause (A) or (B) (other than waiver
of any increase in the interest rate pursuant to Section 2.06(c)), or (D) except
as permitted under Section 2.18, postpone the scheduled date of expiration of
any Commitment or any Letter of Credit beyond the Revolving Maturity Date, in
any case, without the written consent of each Lender directly affected thereby;

(iv) increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;

(v) permit the assignment or delegation by Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;

(vi) release all or substantially all of the Subsidiary Guarantors from their
Guarantee (except as expressly provided in Article VII), or limit their
liability in respect of such Guarantee, without the written consent of each
Lender;

(vii) except as expressly provided in this Agreement or the applicable Loan
Document, release all or a substantial portion of the Collateral from

 

116



--------------------------------------------------------------------------------

the Liens of the Security Documents or alter the relative priorities of the
Secured Obligations entitled to the Liens of the Security Documents, in each
case without the written consent of each Lender (it being understood that
additional Classes of Loans pursuant to Section 2.19 or consented to by the
Required Lenders may be equally and ratably secured by the Collateral with the
then existing Secured Obligations under the Security Documents);

(viii) change Section 2.14(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Sections 2.02(a), 2.17(d) and
2.18(d), without the written consent of each Lender directly affected thereby;

(ix) change any provision of this Section 10.02(b) or Section 10.02(c) or (d),
without the written consent of each Lender directly affected thereby (except for
additional restrictions on amendments or waivers for the benefit of Lenders of
additional Classes of Loans pursuant to Section 2.19 or consented to by the
Required Lenders);

(x) change the percentage set forth in the definition of “Required Lenders,”
“Required Class Lenders,” “Required Revolving Lenders” or any other provision of
any Loan Document (including this Section) specifying the number or percentage
of Lenders (or Lenders of any Class) required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender (or each Lender of such Class, as the
case may be), other than to increase such percentage or number or to give any
additional Lender or group of Lenders such right to waive, amend or modify or
make any such determination or grant any such consent;

(xi) change the application of prepayments as among or between Classes under
Section 2.10(h), without the written consent of the Required Class Lenders of
each Class that is being allocated a lesser prepayment as a result thereof (it
being understood that the Required Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment that is still required to be made is not changed and, if
additional Classes of Term Loans under this Agreement pursuant to Section 2.19
or consented to by the Required Lenders are made, such new Term Loans may be
included on a pro rata basis in the various prepayments required pursuant to
Section 2.10(h));

(xii) change or waive the application of prepayments of Term Loans of any Class
set forth in Section 2.10(h) to the remaining scheduled amortization payments to
be made thereon under Section 2.09, without the written consent of the Required
Class Lenders of such Class or change or waive the application of proceeds under
Section 8.02 without the written consent of each Lender directly affected
thereby;

(xiii) subordinate payment of the Obligations to any other Indebtedness, without
the written consent of each Lender;

 

117



--------------------------------------------------------------------------------

(xiv) change or waive any provision of this Article X as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;

(xv) change or waive any obligation of the Lenders relating to the issuance of
or purchase of participations in Letters of Credit, without the written consent
of the Administrative Agent and the Issuing Bank;

(xvi) change or waive any provision hereof relating to Swingline Loans
(including the definition of “Swingline Commitment”), without the written
consent of the Swingline Lender;

(xvii) expressly change or waive any condition precedent in Section 4.02 to any
Credit Extension without the written consent of the Required Revolving Lenders
(it being understood that the waiver of any Default or the amendment, waiver or
other modification of any representation, warranty, covenant or other provision
of the Loan documents (other than Section 4.02 hereof) effected in accordance
with the terms of this Section 10.02 shall not require the separate consent of
the Required Revolving Lenders); or

(xviii) expressly change or waive any provision of this ARTICLE X as the same
applies to Mortgage Trustee or any other provision hereof as the same applies to
the rights or obligations of Mortgage Trustee, in each case which would
adversely affect the Mortgage Trustee and its rights or obligations without the
written consent of the Mortgage Trustee (not to be unreasonably withheld or
delayed);

provided, further, that any waiver, amendment or modification prior to the
completion of the primary syndication of the Commitments and Loans (as
determined by the Arranger) may not be effected without the written consent of
the Arranger. Notwithstanding anything to the contrary contained in this
Section 10.02, if the Administrative Agent and the Loan Parties shall have
jointly identified an obvious error or omission of a technical or immaterial
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the applicable Loan Parties shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Loan Document if the same is not
objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof.

(c) Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and the Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable Requirements of Law.

(d) Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 10.02(b), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrower shall have the right to replace all, but not less than
all, of such non-consenting Lender or Lenders (so long as all non-consenting
Lenders are so

 

118



--------------------------------------------------------------------------------

replaced) with one or more persons pursuant to Section 2.16 so long as at the
time of such replacement each such new Lender consents to the proposed change,
waiver, discharge or termination. Each Lender agrees that, if Borrower elects to
replace such Lender in accordance with this Section, it shall promptly execute
and deliver to the Administrative Agent an Assignment and Assumption to evidence
such sale and purchase and shall deliver to the Administrative Agent any Note
(if Notes have been issued in respect of such Lender’s Loans) subject to such
Assignment and Assumption; provided that the failure of any such non-consenting
Lender to execute an Assignment and Assumption shall not render such sale and
purchase (and the corresponding assignment) invalid and such assignment shall be
recorded in the Register.

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Arranger, the Administrative Agent, the Collateral
Agent and their respective Affiliates (including the reasonable fees, charges
and disbursements of outside counsel for the Administrative Agent and/or the
Collateral Agent) in connection with the syndication of the credit facilities
provided for herein (including the obtaining and maintaining of CUSIP numbers
for the Loans), (ii) all reasonable out-of-pocket expenses incurred by the
Arranger, the Administrative Agent, the Collateral Agent, any Indemnified Person
and their respective Affiliates with respect to the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendment, amendment and restatement, modification or waiver of
the provisions hereof or thereof (including any proposed amendment, amendment
and restatement, modification or waiver, and irrespective of whether or not the
transactions contemplated hereby or thereby shall be consummated), including in
connection with post-closing searches to confirm that security filings and
recordations have been properly made and including any costs and expenses of the
service provider referred to in Section 9.03, (iii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iv) all out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, any Indemnified Person, any Lender
or the Issuing Bank (including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Collateral Agent, any Indemnified
Person, any Lender or the Issuing Bank), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 10.03, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit and (v) all
documentary and similar taxes and charges in respect of the Loan Documents.

(b) Indemnification by Borrower. Borrower shall indemnify the Arranger, the
Administrative Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), any Indemnified Person, each Lender and the Issuing Bank,
and each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related out-of-pocket expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by Borrower or any other Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document, or any amendment, amendment and restatement, modification
or waiver of the provisions hereof or thereof, or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents

 

119



--------------------------------------------------------------------------------

presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release or
threatened Release of Hazardous Materials on, at, under or from any property
owned, leased or operated by any Company at any time, or any Environmental Claim
related in any way to any Company, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, (v) any Environmental Law applicable to Borrower
or any Subsidiary or any of their properties, including without limitation, the
presence, generation, storage, release, threatened release, use, transport,
disposal, arrangement of disposal or treatment of oil, oil and gas wastes, solid
wastes or hazardous substances on any of their properties, (vi) the breach or
non-compliance by Borrower or any Subsidiary with any Environmental Law
applicable to Borrower or any Subsidiary, (vii) the past ownership by Borrower
or any Subsidiary of any of their properties or past activity on any of their
properties which, though lawful and fully permissible at the time, could result
in present liability, (viii) the presence, use, release, storage, treatment,
disposal, generation, threatened release, transport, arrangement for transport
or arrangement for disposal of oil, oil and gas wastes, solid wastes or
hazardous substances on or at any of the properties owned or operated by
Borrower or any Subsidiary or any actual or alleged presence or release of
hazardous materials on or from any property owned or operated by Borrower or any
of its Subsidiaries, (ix) any liability pursuant to Environmental Laws or costs
of Response related in any way to Borrower or any of its Subsidiaries or (x) any
other environmental, health or safety condition in connection with the Loan
Documents; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted solely from the gross negligence or
willful misconduct of such Indemnitee. Furthermore, Borrower hereby assumes
liability for, and hereby indemnifies each Indemnified Person for all Claims (as
defined in the Mortgage Trust Agreement) in any way relating to or arising out
of the construction, purchase, acceptance, non-acceptance, rejection, ownership,
delivery, charter, possession, use, operation, insurance, condition, sale,
return, or other disposition of any Mortgaged Vessel or any other Relevant
Collateral (as defined in the Mortgage Trust Agreement), including latent and
other defects, whether or not discoverable, and any claim for patent, trademark
or copyright infringement, or in any way relating to or arising out of the
administration of the Trust Estate (as defined in the Mortgage Trust Agreement)
or the action or inaction of the Mortgage Trustee or the Trust Company (as
defined in the Mortgage Trust Agreement), in its individual capacity,
thereunder, except for Claims arising from circumstances for which the Trust
Company may be held answerable or accountable pursuant to Section 4.06 of the
Mortgage Trust Agreement. For the avoidance of doubt, each Indemnitee shall be
deemed a third party beneficiary of this Agreement.

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under clause (a) or (b) of this
Section 10.03 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent (or any sub-agent thereof), the Issuing Bank, the
Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), the Issuing Bank, the Swingline
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Collateral Agent (or any sub-agent thereof), the Swingline
Lender or the Issuing Bank in its capacity as such or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any sub-agent thereof), the Swingline
Lender or

 

120



--------------------------------------------------------------------------------

Issuing Bank in connection with such capacity. The obligations of the Lenders
under this clause (c) are subject to the provisions of Section 2.14. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the total Revolving Exposure, outstanding Term Loans and
unused Commitments at the time.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
3 Business Days after demand therefor.

SECTION 10.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Bank, the Swingline Lender and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of clause (b) of this Section 10.04,
(ii) by way of participation in accordance with the provisions of clause (d) of
this Section 10.04 or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of clause (f) of this Section 10.04 (and
any other attempted assignment or transfer by Borrower or any Lender shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (d) of this Section and, to the extent expressly contemplated
hereby, the other Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that

(i) except in the case of any assignment made in connection with the primary
syndication of the Commitment and Loans by the Arranger or an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade

 

121



--------------------------------------------------------------------------------

Date” is specified in the Assignment and Assumption, as of the Trade Date) shall
not be less than $5.0 million, in the case of any assignment in respect of
Revolving Loans and/or Revolving Commitments, or $1.0 million, in the case of
any assignment in respect of Term Loans and/or Term Loan Commitments, unless
each of the Administrative Agent and, so long as no Default has occurred and is
continuing, Borrower otherwise consent (each such consent not to be unreasonably
withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this subclause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate tranches on a non-pro rata basis; and

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (provided that such fee shall be payable only once
in the event of simultaneous assignments to or by two or more Approved Funds
that are administered or managed by the same entity or entities that are
Affiliates of each other), and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 10.04, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with clause (d) of this Section 10.04.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at one of its offices in Stamford, Connecticut
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrower, the Administrative Agent, the
Issuing Bank and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, the Issuing Bank, the Collateral Agent,
the Swingline Lender and any Lender (with respect to its own interest only), at
any reasonable time and from time to time upon reasonable prior notice. No
transfer shall be recognized by the Borrower or the Administrative Agent unless
such transfer is recorded in the Register.

 

122



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower, the Administrative Agent, the Issuing Bank or the Swingline
Lender sell participations to any person (other than a natural person or
Borrower or any of Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, the Administrative Agent and the Lenders and Issuing Bank
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
subclause (i), (ii), (iii), (vi) or (vii) of the first proviso to
Section 10.02(b) that affects such Participant. Subject to clause (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 2.12, 2.13 and 2.15 (subject to the requirements of those Sections)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.14 as though it were a Lender.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12, 2.13 and 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrower or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 10.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the

 

123



--------------------------------------------------------------------------------

certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.14, 2.15, 10.01, 10.03 and 10.07 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the payment of the
Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default described in clause (g) or
(h) of Section 8.01 shall have occurred and be continuing or, with the consent
of the Administrative Agent or the Required Lenders, upon the occurrence and
continuance of any other Event of Default, each Lender and the Issuing Bank is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Requirements of Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender and the Issuing Bank to or for the credit or the
account of Borrower or any other Loan Party against any and all of the
obligations of Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the Issuing Bank,
irrespective of whether or not such Lender or the Issuing Bank shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of Borrower or such Loan Party may be contingent or unmatured or are
owed to a branch or office of such Lender or the Issuing Bank different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and the Issuing Bank under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender
and the Issuing Bank may have. Each Lender and the Issuing Bank agrees to notify
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

124



--------------------------------------------------------------------------------

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

(b) Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Requirements of Law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than electronic
communications or telecopier) in Section 10.01. Nothing in this Agreement or any
other Loan Document will affect the right of any party hereto to serve process
in any other manner permitted by applicable Requirements of Law.

SECTION 10.10 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

125



--------------------------------------------------------------------------------

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority or regulatory authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Requirements of Law or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 10.12, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to Borrower and its obligations or
(iii) any rating agency for the purpose of obtaining a credit rating applicable
to any Lender, (g) with the consent of Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than Borrower. For purposes of this Section,
“Information” means all information received from Borrower or any of its
Subsidiaries relating to Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a nonconfidential basis
prior to disclosure by Borrower or any of its Subsidiaries; provided that, in
the case of information received from Borrower or any of its Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such person has exercised the same degree of
care to maintain the confidentiality of such Information as such person would
accord to its own confidential information.

Each of the Agents, the Lenders and the Issuing Banks acknowledges that (a) the
Information may include material non-public information concerning each Loan
Party or a Subsidiary thereof or their respective securities, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

SECTION 10.13 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the Patriot Act it is required to obtain, verify and record information that
identifies Borrower, which information includes the name, address and tax
identification number of Borrower and other information regarding Borrower that
will allow such Lender or the Administrative Agent, as applicable, to identify
Borrower in accordance with the Patriot Act. This notice is given in accordance
with the requirements of the Patriot Act and is effective as to the Lenders and
the Administrative Agent.

 

126



--------------------------------------------------------------------------------

SECTION 10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 10.15 Lender Addendum. Each Lender to become a party to this Agreement
on the date hereof shall do so by delivering to the Administrative Agent a
Lender Addendum duly executed by such Lender, Borrower and the Administrative
Agent.

SECTION 10.16 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent. The provisions of this
Section 10.16 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

SECTION 10.17 Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

 

127



--------------------------------------------------------------------------------

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

[Signature Pages Follow]

 

128



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

HERCULES OFFSHORE, INC. By  

/s/ Stephen M. Butz

Name:   Stephen M. Butz Title:   Vice President Finance and Treasurer



--------------------------------------------------------------------------------

HERCULES DRILLING COMPANY, LLC By  

/s/ James W. Noe

Name:   James W. Noe Title:   Secretary HERCULES LIFTBOAT COMPANY, LLC By  

/s/ James W. Noe

Name:   James W. Noe Title:   Secretary HERCULES OFFSHORE SERVICES LLC By  

/s/ James W. Noe

Name:   James W. Noe Title:   Secretary

THE HERCULES OFFSHORE

DRILLING COMPANY LLC

By  

/s/ James W. Noe

Name:   James W. Noe Title:   Vice President and Secretary THE OFFSHORE DRILLING
COMPANY By  

/s/ James W. Noe

Name:   James W. Noe Title:   Vice President and Secretary TODCO MEXICO INC. By
 

/s/ James W. Noe

Name:   James W. Noe Title:   Vice President and Secretary



--------------------------------------------------------------------------------

TODCO MANAGEMENT SERVICES, INC. By  

/s/ James W. Noe

Name:   James W. Noe Title:   Vice President and Secretary CLIFFS DRILLING
COMPANY By  

/s/ James W. Noe

Name:   James W. Noe Title:   Vice President and Secretary TODCO AMERICAS INC.
By  

/s/ James W. Noe

Name:   James W. Noe Title:   Vice President and Secretary TODCO INTERNATIONAL
INC. By  

/s/ James W. Noe

Name:   James W. Noe Title:   Vice President and Secretary CLIFFS DRILLING
TRINIDAD L.L.C. By  

/s/ James W. Noe

Name:   James W. Noe Title:   Vice President and Secretary DELTA TOWING
HOLDINGS, LLC By  

/s/ James W. Noe

Name:   James W. Noe Title:   Vice President and Secretary



--------------------------------------------------------------------------------

DELTA TOWING, LLC By  

/s/ James W. Noe

Name:   James W. Noe Title:   Vice President and Secretary THE ONSHORE DRILLING
COMPANY By  

/s/ James W. Noe

Name:   James W. Noe Title:   Vice President and Secretary



--------------------------------------------------------------------------------

UBS SECURITIES LLC, as Arranger By  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director By  

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as

Issuing Bank, Administrative Agent and

Collateral Agent

By  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director By  

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as Swingline Lender By  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director By  

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director



--------------------------------------------------------------------------------

Annex I

Applicable Margin

Term Loans

 

Eurodollar

 

ABR

   

1.75%

  0.75%  

provided that, following the delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.01(a) or (b) for the
fiscal period ended December 31, 2007, the Applicable Margin with respect to the
Term Loans shall be subject to the following pricing grid:

 

Total Leverage Ratio

 

Eurodollar

 

ABR

Level I

  1.75%   0.75%

³1.0:1.0

   

Level II

  1.50%   0.50%

<1.0:1.0

   

Revolving Commitment and Revolving Loans

 

Eurodollar

 

ABR

 

Applicable Fee

1.75%

  0.75%   0.375%

provided that, following the delivery to the Administrative Agent of the
financial statements and certificates required by Section 5.01(a) or (b) for the
fiscal period ended December 31, 2007, the Applicable Margin and Applicable Fee
with respect to the Revolving Loans and Letters of Credit, shall be subject to
the following pricing grid:

 

Total

Leverage Ratio

 

Eurodollar

 

ABR

 

Applicable Fee

Level I

  1.75%   0.75%   0.375%

³1.25:1.0

     

Level II

  1.50%   0.50%   0.375%

<1.25:1.0 but ³ 0.75:1.0

     

Level III

  1.25%   0.25%   0.25%

<0.75:1.0

     



--------------------------------------------------------------------------------

General

Each change in the (i) Applicable Margin with respect to the Term Loans and
(ii) Applicable Margin and Applicable Fee with respect to the Revolving Loans
and Letters of Credit, as the case may be, resulting from a change in the Total
Leverage Ratio shall be effective with respect to all such applicable Loans and
Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the financial statements and certificates required by
Section 5.01(a) or (b), respectively, indicating such change until the date
immediately preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing, the
Leverage Ratio shall be deemed to be in Level I at any time during which
Borrower has failed to deliver the financial statements and certificates
required by Section 5.01(a) or (b), respectively.

In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 5.01 is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected would have led to a higher Applicable Margin
for any period (an “Applicable Period”) than the Applicable Margin applied for
such Applicable Period, then (i) Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Margin shall be re-determined as if the correct
Level was applicable for such Applicable Period, and (iii) Borrower shall
immediately pay to the Administrative Agent the additional interest owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
the terms hereof. This paragraph shall not limit the rights of the
Administrative Agent and the Lenders hereunder.

 

2



--------------------------------------------------------------------------------

Annex II

Term Loan Amortization Table

 

Date

   Amount

October 1, 2007

   $ 2,250,000

January 1, 2008

   $ 2,250,000

April 1, 2008

   $ 2,250,000

July 1, 2008

   $ 2,250,000

October 1, 2008

   $ 2,250,000

January 1, 2009

   $ 2,250,000

April 1, 2009

   $ 2,250,000

July 1, 2009

   $ 2,250,000

October 1, 2009

   $ 2,250,000

January 1, 2010

   $ 2,250,000

April 1, 2010

   $ 2,250,000

July 1, 2010

   $ 2,250,000

October 1, 2010

   $ 2,250,000

January 1, 2011

   $ 2,250,000

April 1, 2011

   $ 2,250,000

July 1, 2011

   $ 2,250,000

October 1, 2011

   $ 2,250,000

January 1, 2012

   $ 2,250,000

April 1, 2012

   $ 2,250,000

July 1, 2012

   $ 2,250,000

October 1, 2012

   $ 2,250,000

January 1, 2013

   $ 2,250,000

April 1, 2013

   $ 2,250,000

Term Loan Maturity Date

   Outstanding Principal Balance
with all Accrued and Unpaid
Interest



--------------------------------------------------------------------------------

Schedule 1.01(B)

Investment Policy

 

1. Purpose: This corporate investment policy is designed to provide the
operational guidelines for the management of the company’s corporate cash
assets.

 

2. Objectives:

 

  A. Preserve capital;

 

  B. Provide sufficient liquidity to satisfy operating requirements, working
capital purposes and strategic initiatives;

 

  C. Capture a market rate of return based on the company’s investment policy
parameters and market conditions.

 

3. Eligible Instruments: Assets subject to this investment policy may be
invested only in the following U.S. Dollar denominated securities:

 

  •  

Money market mutual funds

 

  •  

Obligations of a U.S. Federal

 

  •  

Agency or U.S. Government

Sponsored enterprise

Commercial Paper

 

  •  

Corporate Debt

 

  •  

Variable Rate Demand Obligations

 

  •  

Obligations issued by the U.S. Treasury

 

  •  

Auction Rate Certificates

 

  •  

Auction Preferred Stock

 

  •  

Certificates of Deposit

 

  •  

Municipal Securities

 

  •  

Repurchase Transactions

 

  •  

Eurodollar Time Deposits

 

4. Final Maturity: No security in the account may have a final maturity of more
than 90 days other than Eligible Instruments with auction or put features, with
the next auction or put date within 90 days. With respect to those instruments,
the next auction or put date, and not final maturity, should be considered as
the instrument’s final maturity for all purposes hereunder.

 

5. Credit Rating Minimums: Account assets may be invested only in Eligible
Instruments: (i) bearing a credit rating of A-2/P-2 or higher for short-term
investments and; (ii) bearing a credit rating of A-/A3 or higher for longer-term
investments.

 

6. Issuer Concentration: No more than 25% of the total portfolio per issuer at
the time of purchase. Money Market, Mutual Funds, U.S. Treasury Obligations,
Certificate of Deposit, and Eurodollar Time Deposits are exempt from these
concentration limits.

 

7. Communication: The investment provider will contact the company’s Treasury
Department as soon as reasonably practicable upon the occurrence of any of the
following events:

 

  A. A security held in the account is downgraded;

 

  B. A security held in the account is downgraded causing the credit quality to
fall below the minimum standards stated in this Investment Policy.

 

8. Changes to the Investment Policy: Any changes to the investment policy will
be discussed with the Audit Committee of Hercules Board of Directors.

 

2